Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 1 of 83




  EXHIBIT A
    Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 2 of 83

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS     CITY   STATE   ZIP CODE
1     17740 COLLEGE BLVD
      LENEXA, KS 66219-1341


2     10429 W 79TH ST
      OVERLAND PARK, KS 66214-1576




IA 904 04 04
             Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 3 of 83




                        THE   CINCINNATI INSURANCE COMPANY
                                             A Stock Insurance Company
           COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ECP 056 23 00
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.       (address)
           REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                    COVERAGE PROVIDED                                        Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
    Item           Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1           BUSINESS INCOME     12 MONTHS ALS                  SPECIAL                                                              90
            W/EXTRA EXPENSE (a)

1-1         BUSINESS PERSONAL           20,000,000      90%    SPECIAL                X
            PROPERTY

2           BUSINESS INCOME     12 MONTHS ALS                  SPECIAL                                                              90
            W/EXTRA EXPENSE (a)

2-1         BUSINESS PERSONAL                 10,000    90%    SPECIAL                X
            PROPERTY

DEDUCTIBLE: $500.00 unless otherwise stated $       1,000

MORTGAGE HOLDER
Item           Name and Address
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101          05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                     OF LOSS)
FCP407         05/16 CINCIPLUS® CINCIPAK™ PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                     ENDORSEMENT SUMMARY OF COVERAGE LIMITS
FCP201         05/16 CINCIPAK™ COMMERCIAL PROPERTY AMENDATORY ENDORSEMENT
FCP202         05/16 CINCIPAK™ BUSINESS INCOME (AND EXTRA EXPENSE) AMENDATORY ENDORSEMENT
FCP203         05/16 CINCIPAK™ ACTUAL LOSS SUSTAINED BUSINESS INCOME ENDORSEMENT
FCP215         05/16 CINCIPLUS® CINCIPAK™ PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                     ENDORSEMENT
CP9993         10/90 TENTATIVE RATE
FA450          05/16 COMMERCIAL PROPERTY CONDITIONS
FA498KS        10/12 KANSAS CHANGES
FA223          05/16 WATER BACKUP DISCHARGED FROM SEWERS, DRAINS, SEPTIC OR SUMP PUMP
                     SYSTEMS ENDORSEMENT
FA244          05/11 EQUIPMENT BREAKDOWN COVERAGE (EXCLUDING PRODUCTION MACHINERY)
FA213          05/16 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM




FM 502 07 08                                   ECP 056 23 00                                                   Page 1 of 1
      Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 4 of 83

      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
             (INCLUDING SPECIAL CAUSES OF LOSS)
                                                          TABLE OF CONTENTS

                                                                                                                                    Begins on Page
SECTION A. COVERAGE ............................................................................................................................3
   1. Covered Property ...........................................................................................................................3
       a. Building ..................................................................................................................................3
       b. Outdoor Signs........................................................................................................................3
       c. Outdoor Fences .....................................................................................................................3
       d. Business Personal Property.................................................................................................3
   2. Property Not Covered ....................................................................................................................4
       a. Accounts, Deeds, Money or Securities ...............................................................................4
       b. Animals...................................................................................................................................4
       c. Automobiles...........................................................................................................................4
       d. Contraband.............................................................................................................................4
       e. Electronic Data....................................................................................................................... 4
       f. Excavations, Grading & Backfilling.....................................................................................4
       g. Foundations ...........................................................................................................................4
       h. Land, Water or Growing Crops ............................................................................................4
       i. Paved Surfaces......................................................................................................................4
       j. Property While Airborne or Waterborne .............................................................................4
       k. Pilings or Piers.......................................................................................................................4
       l. Property More Specifically Insured .....................................................................................4
       m. Retaining Walls......................................................................................................................4
       n. Underground Pipes, Flues or Drains...................................................................................4
       o. Valuable Papers & Records and Cost to Research............................................................5
       p. Vehicles or Self-Propelled Machines...................................................................................5
       q. Property While Outside of Buildings...................................................................................5
   3. Covered Causes of Loss..............................................................................................................5
       a. Covered Causes of Loss.......................................................................................................5
       b. Exclusions..............................................................................................................................5
       c. Limitations............................................................................................................................11
   4. Additional Coverages.................................................................................................................13
       a. Change in Temperature or Humidity .................................................................................13
       b. Debris Removal....................................................................................................................13
       c. Fire Department Service Charge........................................................................................14
       d. Fire Protection Equipment Recharge ................................................................................14
       e. Inventory or Appraisal ........................................................................................................14
       f. Key and Lock Expense .......................................................................................................15
       g. Ordinance or Law ................................................................................................................15
       h. Pollutant Clean Up and Removal .......................................................................................16
       i. Preservation of Property.....................................................................................................16
       j. Rewards................................................................................................................................16




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                      Page 1 of 40
                 Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 5 of 83

                                                   TABLE OF CONTENTS (CONT'D)

                                                                                                                                       Begins on Page
   5. Coverage Extensions .................................................................................................................16
      a. Accounts Receivable...........................................................................................................17
      b. Business Income and Extra Expense................................................................................18
      c. Collapse.................................................................................................................................21
      d. Electronic Data.....................................................................................................................22
      e. Exhibitions, Fairs or Trade Shows.....................................................................................23
      f. Fences ..................................................................................................................................23
      g. Fungi, Wet Rot, Dry Rot, and Bacteria - Limited Coverage.............................................23
      h. Glass .....................................................................................................................................24
      i. Newly Purchased, Leased or Constructed Property........................................................25
      j. Nonowned Building Damage..............................................................................................26
      k. Outdoor Property.................................................................................................................26
      l. Personal Effects...................................................................................................................26
      m. Property Off Premises.........................................................................................................27
      n. Signs .....................................................................................................................................27
      o. Trailers (Nonowned Detached)...........................................................................................27
      p. Transportation .....................................................................................................................27
      q. Utility Services.....................................................................................................................27
      r. Valuable Papers and Records ............................................................................................28
      s. Water Damage, Other Liquids, Powder or Molten Material Damage ..............................29
SECTION B. LIMITS OF INSURANCE.......................................................................................................29
SECTION C. DEDUCTIBLE........................................................................................................................29
   1. Deductible Examples..................................................................................................................30
   2. Glass Deductible.........................................................................................................................30
SECTION D. LOSS CONDITIONS .............................................................................................................30
   1. Abandonment..............................................................................................................................30
   2. Appraisal......................................................................................................................................30
   3. Duties in the Event of Loss or Damage ....................................................................................30
   4. Loss Payment..............................................................................................................................31
   5. Recovered Property....................................................................................................................34
   6. Vacancy........................................................................................................................................34
      a. Description of Terms...........................................................................................................34
      b. Vacancy Provisions.............................................................................................................34
   7. Valuation ......................................................................................................................................34
SECTION E. ADDITIONAL CONDITIONS .................................................................................................35
   1. Coinsurance ................................................................................................................................35
   2. Mortgage Holders .......................................................................................................................36
SECTION F. OPTIONAL COVERAGES.....................................................................................................36
   1. Agreed Value ...............................................................................................................................37
   2. Inflation Guard ............................................................................................................................37
   3. Replacement Cost.......................................................................................................................37
SECTION G. DEFINITIONS........................................................................................................................38




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                        Page 2 of 40
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 6 of 83

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         (INCLUDING SPECIAL CAUSES OF LOSS)
Various provisions in this policy restrict coverage.                        (a) Additions under construction, al-
Read the entire policy carefully to determine rights,                            terations and repairs to a cov-
duties and what is and is not covered.                                           ered building;
Throughout this policy the words "you" and "your"                           (b) Materials, equipment, supplies
refer to the Named Insured shown in the Declara-                                 and temporary structures, on or
tions. The words "we", "us" and "our" refer to the                               within 1,000 feet of the "premis-
Company providing this insurance.                                                es", used for making additions,
                                                                                 alterations or repairs to a cov-
Other words and phrases that appear in quotation                                 ered building.
marks have special meaning. Refer to SECTION
G. DEFINITIONS.                                                    b.   Outdoor Signs
SECTION A. COVERAGE                                                     Your outdoor signs permanently installed
                                                                        and not attached to a covered building,
We will pay for direct "loss" to Covered Property at                    and located within 1,000 feet of the
the "premises" caused by or resulting from any                          "premises".
Covered Cause of Loss.
                                                                   c.   Outdoor Fences
1.   Covered Property
                                                                        Your outdoor fences.
     Covered Property, as used in this Coverage
     Part, means the following types of property for               d.   Business Personal Property
     which a Limit of Insurance is shown in the
     Declarations:                                                      Your Business Personal Property consists
                                                                        of the following property located in or on
     a.   Building                                                      the building or structure described in the
                                                                        Declarations or in the open (or in a vehi-
          Building, means the building or structure                     cle or portable storage unit) within 1,000
          described in the Declarations, including:                     feet of the building or 1,000 feet of the
          (1) Completed additions;                                      "premises", whichever distance is greater.
                                                                        Your Business Personal Property consists
          (2) Fixtures, including outdoor fixtures;                     of the following unless otherwise specified
                                                                        in the Declarations or on the BUSINESS
          (3) Permanently installed:                                    PERSONAL PROPERTY - SEPARA-
              (a) Machinery and equipment;                              TION OF COVERAGE ENDORSEMENT.

              (b) Building glass, including any let-                    (1) Furniture;
                     tering and ornamentation;                          (2) Machinery and equipment;
              (c) Signs attached to a building or                       (3) "Stock";
                     structure that is Covered Proper-
                     ty;                                                (4) All other personal property owned by
                                                                            you and used in your business;
              (d) Awnings and canopies;
                                                                        (5) The cost of labor, materials or ser-
          (4) Personal property owned by you that                           vices furnished or arranged by you
              is used to maintain or service a cov-                         on personal property of others;
              ered building or its "premises", in-
              cluding:                                                  (6) Your use interest as tenant in im-
                                                                            provements and betterments. Im-
              (a) Fire extinguishing equipment;                             provements and betterments are fix-
              (b) Outdoor furniture;                                        tures, alterations, installations or ad-
                                                                            ditions:
              (c) Floor coverings; and
                                                                            (a) Made a part of the building or
              (d) Appliances used for refrigerat-                                structure you occupy but do not
                     ing, ventilating, cooking, dish-                            own; and
                     washing or laundering;
                                                                            (b) You acquired or made at your
          (5) If not covered by other insurance:                                 expense but cannot legally re-
                                                                                 move;


                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                   Page 3 of 40
             Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 7 of 83

          (7) Leased personal property used in                      e.   Electronic Data
              your business for which you have a
              contractual responsibility to insure.                      Except as provided in SECTION A.
              Such leased property is not consid-                        COVERAGE, 5. Coverage Extensions,
              ered personal property of others in                        d. Electronic Data, "Electronic data".
              your care, custody or control;                             This Paragraph e. does not apply to your
                                                                         "stock" of prepackaged software or to
          (8) Personal Property of Others that is in                     "electronic data" which is integrated in
              your care, custody or control or for                       and operates or controls the building's el-
              which you are legally liable.                              evator, lighting, heating, ventilation, air
                                                                         conditioning or security system.
              (a) This does not include personal
                    effects owned by you, your offic-               f.   Excavations, Grading & Backfilling
                    ers, your partners, or if you are a
                    limited liability company, your                      The cost of excavations, grading, backfill-
                    members or your managers, or                         ing or filling;
                    your     employees        (including            g.   Foundations
                    leased and temporary workers),
                    except as provided in 5. Cover-                      Foundations of buildings, structures, ma-
                    age Extensions, l. Personal Ef-                      chinery or boilers, if their foundations are
                    fects;                                               below:
              (b) This does not include property of                      (1) The lowest basement floor; or
                    others for which you are legally
                    liable as:                                           (2) The surface of the ground, if there is
                                                                             no basement.
                    1)   A carrier for hire; or
                                                                    h.   Land, Water or Growing Crops
                    2)   An arranger of transporta-
                         tion, including car loaders,                    Land (including land on which the proper-
                         consolidators,      brokers,                    ty is located), water, growing crops or
                         freight forwarders, or ship-                    lawns (other than lawns which are part of
                         ping associations; and                          a vegetative roof);

          (9) Sales samples.                                        i.   Paved Surfaces

2.   Property Not Covered                                                Bridges, roadways, walks, patios or other
                                                                         paved surfaces;
     Covered Property does not include:
                                                                    j.   Property While Airborne or Waterborne
     a.   Accounts, Deeds, Money or Securities
                                                                         Personal property while airborne or wa-
          Except as provided in SECTION A.                               terborne;
          COVERAGE, 5. Coverage Extensions,
          a. Accounts Receivable, Accounts, bills,                  k.   Pilings or Piers
          currency, deeds, food stamps or other ev-                      Pilings, piers, bulkheads, wharves or
          idences of debt, "money", notes or "secu-                      docks;
          rities";
                                                                    l.   Property More Specifically Insured
     b.   Animals
                                                                         Property that is covered under another
          Animals, unless                                                coverage form of this or any other policy
          (1) Owned by others and boarded by                             in which it is more specifically described,
              you; or                                                    except as provided in G. Other Insur-
                                                                         ance of the COMMERCIAL PROPERTY
          (2) Owned by you and covered as                                CONDITIONS;
              "stock" while inside of buildings;
                                                                    m. Retaining Walls
          and then only as provided in 3. Covered
          Causes of Loss, c. Limitations.                                Retaining walls that are not part of any
                                                                         building described in the Declarations;
     c.   Automobiles
                                                                    n.   Underground Pipes, Flues or Drains
          Automobiles held for sale;
                                                                         Underground pipes, flues or drains;
     d.   Contraband
          Contraband, or property in the course of
          illegal transportation or trade;

                                       Includes copyrighted material of Insurance
FM 101 05 16                            Services Office, Inc., with its permission.                   Page 4 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 8 of 83

   o.   Valuable Papers & Records and Cost                           (5) Trees, shrubs or plants (other than
        to Research                                                      trees, shrubs or plants that are
                                                                         "stock" or part of a vegetative roof).
        Except as provided in SECTION A.
        COVERAGE, 5. Coverage Extensions,                  3.   Covered Causes of Loss
        r. Valuable Papers and Records, the
        cost to research, replace or restore the in-            a.   Covered Causes of Loss
        formation on "valuable papers and rec-                       Covered Causes of Loss means direct
        ords", including those which exist as                        "loss" unless the "loss" is excluded or lim-
        "electronic data".                                           ited in this Coverage Part.
        This does not apply to "valuable papers                 b.   Exclusions
        and records" held for sale by you.
                                                                     (1) We will not pay for "loss" caused di-
   p.   Vehicles or Self-Propelled Machines                              rectly or indirectly by any of the fol-
        Vehicles or self-propelled machines (in-                         lowing, unless otherwise provided.
        cluding aircraft or watercraft) that:                            Such "loss" is excluded regardless of
                                                                         any other cause or event that con-
        (1) Are licensed for use on public roads;                        tributes concurrently or in any se-
            or                                                           quence to the "loss".
        (2) Are operated principally away from                           (a) Ordinance or Law
            the "premises".
                                                                              Except as provided in SECTION
        This paragraph does not apply to:                                     A. COVERAGE, 4. Additional
                                                                              Coverages, g. Ordinance or
        (1) Vehicles or self-propelled machines                               Law , the enforcement of or
            or autos you manufacture, process or                              compliance with any ordinance
            warehouse;                                                        or law:
        (2) Vehicles or self-propelled machines,                              1)   Regulating the construction,
            other than autos, you hold for sale;                                   use or repair of any building
        (3) Rowboats or canoes out of water and                                    or structure; or
            located at the "premises"; or                                     2)   Requiring the tearing down
        (4) Trailers, but only as provided in                                      of any building or structure,
            SECTION A. COVERAGE, 5. Cov-                                           including the cost of remov-
            erage Extensions, o. Trailers                                          ing its debris.
            (Nonowned Detached).                                              This exclusion applies whether
   q.   Property While Outside of Buildings                                   "loss" results from:

        The following property while outside of                               1)   An ordinance or law that is
        buildings (except as provided in SEC-                                      enforced even if the building
        TION A. COVERAGE, 5. Coverage Ex-                                          or structure has not been
        tensions):                                                                 damaged; or

        (1) Grain, hay, straw or other crops;                                 2)   The increased costs in-
                                                                                   curred to comply with an or-
        (2) Signs, except:                                                         dinance or law in the course
                                                                                   of construction, repair, ren-
            (a) Signs attached to a covered                                        ovation,    remodeling     or
                 building or structure;                                            demolition of any building or
            (b) Signs for which a Limit of Insur-                                  structure, or removal of its
                 ance is shown in the Declara-                                     debris, following a direct
                 tions.                                                            "loss" to that building or
                                                                                   structure.
        (3) Outdoor    fences, except outdoor
            fences for which a Limit of Insurance                        (b) Earth Movement
            is shown in the Declarations;                                     1)   Earthquake, including trem-
        (4) Radio antennas, television antennas                                    ors and aftershocks and any
            or satellite dishes; including their                                   earth sinking, rising or shift-
            lead-in wiring, masts, and towers;                                     ing related to such event;
            and                                                               2)   Landslide, including any
                                                                                   earth sinking, rising or shift-
                                                                                   ing related to such event;

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 5 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 9 of 83

               3)   Mine subsidence, meaning                                act of nature or is otherwise
                    subsidence of a man-made                                caused.
                    mine, whether or not mining
                    activity has ceased;                               (c) Governmental Action

               4)   Earth sinking (other than                               Seizure or destruction of proper-
                    "sinkhole collapse"), rising                            ty by order of governmental au-
                    or shifting including soil                              thority. However, we will pay for
                    conditions which cause set-                             "loss" caused by or resulting
                    tling, cracking or other dis-                           from acts of destruction ordered
                    arrangement of foundations                              by governmental authority and
                    or other parts of realty. Soil                          taken at the time of a fire to pre-
                    conditions include contrac-                             vent its spread, if the fire would
                    tion, expansion, freezing,                              be covered under this Coverage
                    thawing, erosion, improperly                            Part.
                    compacted soil and the ac-                         (d) Nuclear Hazard
                    tion of water under the
                    ground surface.                                         Nuclear reaction or radiation, or
                                                                            radioactive contamination, how-
               But if Earth Movement, as de-                                ever caused.
               scribed in (b)1) through 4)
               above, results in fire or explo-                        (e) Utility Services
               sion, we will pay for the "loss"
               caused by that fire or explosion.                            1)   Except as provided in SEC-
                                                                                 TION A. COVERAGE, 5.
               5)   Volcanic eruption, explosion                                 Coverage Extensions, q.
                    or effusion. But if volcanic                                 Utility Services, the failure
                    eruption, explosion or effu-                                 of power, communication,
                    sion results in fire, building                               water or other utility ser-
                    glass breakage or volcanic                                   vices supplied to the "prem-
                    action, we will pay for the                                  ises", however caused, if
                    "loss" caused by that fire,                                  the failure:
                    building glass breakage or
                    volcanic action.                                             a)   Originates away from
                                                                                      the "premises"; or
                    Volcanic action means di-
                    rect "loss" resulting from the                               b) Originates at the "prem-
                    eruption of a volcano when                                        ises", but only if such
                    the "loss" is caused by:                                          failure involves equip-
                                                                                      ment used to supply
                    a)   Airborne volcanic blast                                      the utility service to the
                         or    airborne   shock                                       "premises"      from     a
                         waves;                                                       source away from the
                                                                                      "premises".
                    b) Ash, dust or particulate
                         matter; or                                              Failure of any utility service
                                                                                 includes lack of sufficient
                    c)   Lava flow.                                              capacity and reduction in
                    With respect to coverage for                                 supply. "Loss" caused by a
                    Volcanic Action, all volcanic                                surge of power is also ex-
                    eruptions that occur within                                  cluded if the surge would
                    any 168-hour period will                                     not have occurred but for an
                    constitute a single occur-                                   event causing the failure of
                    rence.                                                       power.

                    Volcanic action does not in-                                 However, if the failure or
                    clude the cost to remove                                     surge of power, or the fail-
                    ash, dust or particulate mat-                                ure of communication, wa-
                    ter that does not cause di-                                  ter, wastewater removal or
                    rect "loss" to the described                                 other utility service results in
                    property.                                                    a Covered Cause of Loss,
                                                                                 we will pay for that portion
               This Earth Movement exclusion                                     of "loss" caused by that
               applies regardless of whether                                     Covered Cause of Loss.
               any of the above, in paragraphs
               1) through 5), is caused by an                                    Communication services in-
                                                                                 clude but are not limited to
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 6 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 10 of 83

                    service relating to Internet                            3)   Water that has entered and
                    access or access to any                                      then backs up through and
                    electronic, cellular or satel-                               is discharged from a sewer,
                    lite network.                                                drain, septic system, sump
                                                                                 pump system or related
           (f) War and Military Action                                           equipment; or
               1)   War, including undeclared                               4)   Water under the ground sur-
                    or civil war;                                                face pressing on, or flowing
               2)   Warlike action by a military                                 or seeping through:
                    force, including action in                                   a)   Foundations,     walls,
                    hindering    or   defending                                       floors or paved surfac-
                    against an actual or ex-                                          es;
                    pected attack, by any gov-
                    ernment, sovereign or other                                  b) Basements,           whether
                    authority using military per-                                     paved or not; or
                    sonnel or other agents; or
                                                                                 c)   Doors, windows or oth-
               3)   Insurrection, rebellion, revo-                                    er openings.
                    lution, usurped power, or
                    action taken by governmen-                              5)   Waterborne material carried
                    tal authority in hindering or                                or otherwise moved by any
                    defending against any of                                     of the water referred to in
                    these.                                                       Paragraphs (g)1), 3) or 4),
                                                                                 or material carried or other-
           (g) Water                                                             wise moved by mudslide or
                                                                                 mudflow as described in
               1)   Flood, meaning the partial                                   Paragraph (g)2).
                    or complete inundation of
                    normally dry land areas due                             This exclusion applies regard-
                    to:                                                     less of whether any of the above
                                                                            in Paragraphs (g)1) through
                    a)   The unusual or rapid                               (g)5) is caused by an act of na-
                         accumulation or runoff                             ture or is otherwise caused. An
                         of rain or surface wa-                             example of a situation to which
                         ters from any source; or                           this exclusion applies is the situ-
                    b) Waves, tidal     waters,                             ation where a dam, levee, sea-
                         tidal waves (including                             wall or other boundary or con-
                         tsunami); or                                       tainment system fails in whole or
                                                                            in part, for any reason, to con-
                    c)   Water    from     rivers,                          tain the water.
                         ponds, lakes, streams,
                         or any other body of                               However, if any of the above, as
                         water that rises above,                            described in Paragraphs (g)1)
                         overflows from, or is                              through (g)5), results in fire, ex-
                         not contained within its                           plosion or sprinkler leakage, we
                         natural or man-made                                will pay for that portion of "loss"
                         boundary;                                          caused by that fire, explosion or
                                                                            sprinkler leakage (if sprinkler
                    and all whether driven by                               leakage is a Covered Cause of
                    wind or not, including storm                            Loss).
                    surge.
                                                                       (h) "Fungi", Wet Rot, Dry Rot, and
               2)   Mudslides or mudflows,                                 Bacteria
                    which are caused by flood-
                    ing as defined above in                                 1)   Presence, growth, prolifera-
                    Paragraph (g)1) above.                                       tion, spread or any activity
                    Mudslide or mudflow in-                                      of "fungi", wet or dry rot or
                    volves a river of liquid and                                 bacteria. But if "fungi", wet
                    flowing mud on the surface                                   or dry rot or bacteria results
                    of normally dry land areas                                   in a "specified cause of
                    as when earth is carried by                                  loss", we will pay for the
                    a current of water and de-                                   "loss" caused by that "speci-
                    posited along the path of                                    fied cause of loss".
                    the current;


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                   Page 7 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 11 of 83

               2)   This exclusion does not ap-                         (c) Smoke, Vapor, Gas
                    ply:
                                                                             Smoke, vapor or gas from agri-
                    a)   When "fungi", wet or                                cultural smudging or industrial
                         dry rot or bacteria re-                             operations.
                         sults from fire or light-
                         ning; or                                       (d) Miscellaneous Causes of Loss

                    b) To the extent that cov-                               1)   Wear and tear;
                         erage is provided in                                2)   Rust or other corrosion, de-
                         SECTION A. COVER-                                        cay, deterioration, hidden or
                         AGE, 5. Coverage Ex-                                     latent defect or any quality
                         tensions, g. "Fungi",                                    in property that causes it to
                         Wet Rot, Dry Rot and                                     damage or destroy itself;
                         Bacteria - Limited
                         Coverage with respect                               3)   Smog;
                         to "loss" from a cause
                         of loss other than fire or                          4)   Settling, cracking, shrinking
                         lightning.                                               or expansion;

           Exclusions b.(1)(a) through b.(1)(h)                              5)   Nesting or infestation, or
           apply whether or not the "loss" event                                  discharge or release of
           results in widespread damage or af-                                    waste products or secre-
           fects a substantial area.                                              tions, by insects, birds, ro-
                                                                                  dents or other animals;
       (2) We will not pay for "loss" caused by
           or resulting from any of the following:                           6)   Mechanical breakdown, in-
                                                                                  cluding rupture or bursting
           (a) Electrical Current                                                 caused by centrifugal force.
                                                                                  However, if mechanical
               Artificially generated electrical,                                 breakdown results in eleva-
               magnetic or electromagnetic en-                                    tor collision, we will pay for
               ergy that damages, disturbs, dis-                                  that portion of "loss" caused
               rupts or otherwise interferes with                                 by that elevator collision; or
               any:
                                                                             7)   The following causes of loss
               1)   Electrical or electronic wire,                                to personal property:
                    device, appliance, system
                    or network; or                                                a)   Marring or scratching;
               2)   Device, appliance, system                                     b) Except as provided in
                    or network utilizing cellular                                    SECTION A. COVER-
                    or satellite technology.                                         AGE, 4. Additional
                                                                                     Coverages, a. Change
               For the purpose of this exclu-                                        in Temperature or
               sion, electrical, magnetic or elec-                                   Humidity and 5. Cov-
               tromagnetic energy includes but                                       erage Extensions, q.
               is not limited to:                                                    Utility Services;
               1)   Electrical current, including                                      i)   Dampness or dry-
                    arcing;                                                                 ness of atmos-
               2)   Electrical charge produced                                              phere; and
                    or conducted by a magnetic                                         ii) Changes in or ex-
                    or electromagnetic field;                                               tremes of      tem-
               3)   Pulse of     electromagnetic                                            perature.
                    energy; or                                               However, if an excluded cause
               4)   Electromagnetic waves or                                 of loss listed in (2)(d)1) through
                    microwaves.                                              7) results in a "specified cause
                                                                             of "loss" or building glass break-
               However, if fire results, we will                             age, we will pay for that portion
               pay for "loss" caused by that fire.                           of "loss" caused by that "speci-
                                                                             fied cause of loss" or building
           (b) Delay or Loss of Use                                          glass breakage.
               Delay, loss of use or loss of
               market.

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                   Page 8 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 12 of 83

           (e) Explosion of Steam Apparatus                                 This exclusion applies whether
                                                                            or not an act occurs during the
               Explosion of steam boilers,                                  hours of operation.
               steam pipes, steam engines or
               steam turbines owned or leased                               This  Dishonest or Criminal
               by you, or operated under your                               Acts exclusion does not apply to
               control. However, if explosion of                            acts of destruction by your em-
               steam boilers, steam pipes,                                  ployees (including leased work-
               steam engines or steam turbines                              ers or temporary employees) or
               results in fire or combustion ex-                            by authorized representatives;
               plosion, we will pay for that por-                           except theft by employees (in-
               tion of "loss" caused by that fire                           cluding leased workers or tem-
               or combustion explosion. We will                             porary employees) is not cov-
               also pay for "loss" caused by or                             ered.
               resulting from the explosion of
               gases or fuel within the furnace                        (i) Voluntary Parting Under False
               of any fired vessel or within the                           Pretense
               flues or passages through which                              Voluntary parting with any prop-
               the gases of combustion pass.                                erty by you or anyone else to
           (f) Water Seepage                                                whom you have entrusted the
                                                                            property if induced to do so by
               Continuous or repeated seepage                               any fraudulent scheme, trick,
               or leakage of water or the pres-                             device or false pretense.
               ence or condensation of humidi-
               ty, moisture, or vapor that occurs                      (j) Exposure to Weather
               over a period of 14 days or                                  Rain, snow, ice or sleet to per-
               more.                                                        sonal property in the open.
           (g) Freezing of Plumbing                                    (k) Collapse
               Water, other liquids, powder or                              Collapse, including any of the
               molten material that leaks or                                following conditions of property
               flows from plumbing, heating, air                            or any part of the property:
               conditioning or other equipment
               (except fire protection systems)                             1)     An abrupt falling down or
               caused by or resulting from                                         caving in;
               freezing, unless:
                                                                            2)     Loss of structural integrity,
               1)   You did your best to main-                                     including separation of parts
                    tain heat in the building or                                   of the property or property
                    structure; or                                                  in danger of falling down or
                                                                                   caving in; or
               2)   You drained the equipment
                    and shut off the supply if the                          3)     Any cracking, bulging, sag-
                    heat was not maintained.                                       ging, bending, leaning, set-
                                                                                   tling, shrinkage or expan-
           (h) Dishonest or Criminal Acts                                          sion as such condition re-
               Dishonest or criminal acts (in-                                     lates to Paragraph (k)1) or
               cluding theft) by you, any of your                                  2) above.
               partners, members (if a limited                              But if collapse results in a Cov-
               liability company), officers, man-                           ered Cause of Loss at the
               agers, employees (including                                  "premises", we will pay for "loss"
               leased workers or temporary                                  caused by that Covered Cause
               employees) directors, trustees,                              of Loss.
               or authorized representatives;
               whether acting alone or in collu-                            This exclusion Collapse does
               sion with each other or with any                             not apply:
               other party; or theft by any per-
               son to whom you entrust the                                  1)     To the extent that coverage
               property for any purpose,                                           is provided under the SEC-
               whether acting alone or in collu-                                   TION A. COVERAGE, 5.
               sion with any other party.                                          Coverage Extensions,
                                                                                   c. Collapse; or
                                                                            2)     To collapse caused by one
                                                                                   or more of the following:
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 9 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 13 of 83

                   a) The "specified causes                           (3) We will not pay for "loss" caused by
                         of loss";                                         or resulting from any of the following
                                                                           in Paragraphs (3)(a) through (3)(c).
                   b) Breakage of building                                 However, if an excluded cause of
                         glass;                                            loss that is listed in Paragraphs (3)(a)
                   c) Weight of rain that col-                             through (3)(c) results in a Covered
                         lects on a roof; or                               Cause of Loss, we will pay for that
                                                                           portion of "loss" caused by that Cov-
                   d) Weight of people or                                  ered Cause of Loss:
                         personal property.
                                                                           (a) Weather Conditions
           (l) Pollutants
                                                                                Weather conditions, but this ex-
               Discharge, dispersal, seepage,                                   clusion only applies if weather
               migration, release, escape or                                    conditions contribute in any way
               emission of "pollutants" unless                                  with a cause or event excluded
               the discharge, dispersal, seep-                                  in SECTION A. COVERAGE, 3.
               age, migration, release, escape                                  Covered Causes of Loss, b.
               or emission is itself caused by                                  Exclusions, (1)(a) through
               any of the "specified causes of                                  (1)(h) to produce the "loss".
               loss". But if the discharge, dis-
               persal, seepage, migration, re-                             (b) Acts or Decisions
               lease, escape or emission of                                     Acts or decisions, including the
               "pollutants" results in a "speci-                                failure to act or decide, of any
               fied cause of loss", we will pay                                 person, group, organization or
               for the "loss" caused by that                                    governmental body.
               "specified cause of loss".
                                                                           (c) Defects, Errors, and Omis-
               This exclusion does not apply to                                sions
               "loss" to glass caused by chemi-
               cals applied to the glass.                                       1)   An act, error, or omission
                                                                                     (negligent or not) relating to:
           m) Loss or Damage to Product
                                                                                     a)   Land use;
               We will not pay for "loss" to
               Covered Property consisting of                                        b) Design, specifications,
               merchandise, goods or other                                                construction, workman-
               product caused by or resulting                                             ship;
               from error or omission by any
               person or entity (including those                                     c)   Planning, zoning, de-
                                                                                          velopment, surveying,
               having possession under an ar-
                                                                                          siting, grading, com-
               rangement where work or a por-
                                                                                          paction; or
               tion of the work is outsourced) in
               any stage of the development,                                         d) Maintenance,      installa-
               production or use of the product,                                          tion, renovation, repair,
               including planning, testing, pro-                                          or remodeling
               cessing, packaging, installation,
               maintenance or repair. This ex-                                       of part or all of any property
               clusion applies to any effect that                                    on or off the "premises";
               compromises the form, sub-
               stance or quality of the product.                                2)   A defect, weakness, inade-
                                                                                     quacy, fault, or unsound-
               But if such error or omission re-
               sults in a Covered Cause of                                           ness in materials used in
               Loss, we will pay for "loss"                                          construction or repair of part
                                                                                     or all of any property on or
               caused by that Covered Cause
               of Loss.                                                              off the "premises"; or

           (n) Neglect                                                          3)   The cost to make good any
                                                                                     error in design.
               Neglect of an insured to use all
               reasonable means to save and
               preserve property from further
               damage at and after the time of
               "loss".



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 10 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 14 of 83

       (4) Special Exclusions                                                  or cancellation of any license,
                                                                               lease or contract beyond the
           The Special Exclusions apply only to                                "period of restoration".
           SECTION A. COVERAGE, 5. Cov-
           erage Extensions, b. Business In-                              (e) Any other indirect "loss".
           come and Extra Expense; and if at-
           tached to this policy, the following                  c.   Limitations
           coverage forms: BUSINESS IN-                               The following limitations apply to all policy
           COME (AND EXTRA EXPENSE)                                   forms and endorsements shown on the
           COVERAGE FORM, BUSINESS IN-                                COMMERCIAL PROPERTY COVER-
           COME (WITHOUT EXTRA EX-                                    AGE PART DECLARATIONS, unless
           PENSE) COVERAGE FORM, and                                  otherwise stated:
           EXTRA EXPENSE COVERAGE
           FORM.                                                      (1) Limitations - Various Types of
                                                                          Property
           We will not pay for:
                                                                          We will not pay for "loss" to property
           (a) Any "loss" caused by or resulting                          as described and limited in this sec-
               from:                                                      tion. In addition, we will not pay for
               1)   Damage or destruction of                              any "loss" that is a consequence of
                    "finished stock"; or                                  "loss" as described and limited in this
                                                                          section.
               2)   The time required to repro-
                    duce "finished stock".                                (a) Steam Apparatus
               This Exclusion (4)(a) does not                                  Steam boilers, steam pipes,
               apply to Extra Expense.                                         steam engines or steam turbines
                                                                               caused by or resulting from any
           (b) Any "loss" caused by or resulting                               condition or event inside such
               from damage to radio or televi-                                 equipment. But we will pay for
               sion antennas (including satellite                              "loss" to such equipment caused
               dishes) and their lead-in wiring,                               by or resulting from an explosion
               masts or towers.                                                of gases or fuel within the fur-
                                                                               nace of any fired vessel or within
           (c) Any increase of "loss" caused by                                the flues or passages through
               or resulting from:                                              which the gases of combustion
               1)   Delay in rebuilding, repair-                               pass.
                    ing or replacing the property                         (b) Hot Water Boilers
                    or resuming "operations",
                    due to interference at the                                 Hot water boilers or other water
                    location of the rebuilding,                                heating equipment caused by or
                    repair or replacement by                                   resulting from any condition or
                    strikers or other persons; or                              event inside such boilers or
                                                                               equipment, other than an explo-
               2)   Suspension, lapse or can-                                  sion.
                    cellation of any license,
                    lease or contract. However,                           (c) Building Interiors
                    if the suspension, lapse or
                    cancellation     is   directly                             The interior of any building or
                    caused by the "suspension"                                 structure, or to personal property
                    of "operations", we will cov-                              in the building or structure,
                    er such "loss" that affects                                caused by or resulting from rain,
                    your "Business Income"                                     snow, sleet, ice, sand or dust,
                    during the "period of resto-                               whether driven by wind or not,
                    ration" and any extension of                               unless:
                    the "period of restoration" in                             1)   The building or structure
                    accordance with the terms                                       first sustains damage by a
                    of the Extended Business                                        Covered Cause of Loss to
                    Income Additional Coverage                                      its roof or walls through
                    and the Extended Period of                                      which the rain, snow, sleet,
                    Indemnity Optional Cover-                                       ice, sand or dust enters; or
                    age or any variation of
                    these.                                                     2)   The "loss" is caused by or
                                                                                    results from thawing of
           (d) Any Extra Expense caused by or
               resulting from suspension, lapse
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                  Page 11 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 15 of 83

                    snow, sleet or ice on the                           (b) Contractors equipment, machin-
                    building or structure.                                   ery and tools owned by you or
                                                                             entrusted to you, provided such
           (d) Theft of Building Materials                                   property is Covered Property.
               Building materials and supplies                               However, this limitation does not
               not attached as part of the build-                            apply:
               ing or structure, caused by or
               resulting from theft.                                         1)   If the property is located on
                                                                                  or within 1,000 feet of the
               However, this limitation does not                                  "premises"; or
               apply to:
                                                                             2)   To Business Income cover-
               1)   Building materials and sup-                                   age or to Extra Expense
                    plies held for sale by you; or                                coverage.
               2)   "Business Income" cover-                       (3) Limitation     - Personal Property
                    age or Extra Expense cov-                          Theft
                    erage.
                                                                        This Limitation does not apply to
           (e) Missing Property                                         "Business Income" coverage or to
               Property that is missing, where                          Extra Expense coverage. For each
               the only evidence of the "loss" is                       category described in Paragraph
               a shortage disclosed on taking                           c.(3)(a) through (3)(d) below, the
               inventory, or other instances                            most we will pay for "loss" in any one
               where there is no physical evi-                          occurrence of theft to all property in
               dence to show what happened                              that category, regardless of the types
               to the property.                                         or number of articles for that category
                                                                        that are lost or damaged in that oc-
           (f) Transferred Property                                     currence, are the following special
                                                                        limits:
               Property that has been trans-
               ferred to a person or to a place                         (a) $2,500 for Furs, fur garments
               outside the "premises" on the                                 and garments trimmed with fur.
               basis of unauthorized instruc-
               tions.                                                   (b) $2,500 for Jewelry, watches,
                                                                             watch      movements,     jewels,
           (g) Vegetative Roofs                                              pearls, precious and semi-
                                                                             precious stones, bullion, gold,
               Lawns, trees, shrubs or plants                                silver, platinum and other pre-
               which are part of a vegetated                                 cious alloys or metals. This limi-
               roof, caused by or resulting                                  tation does not apply to jewelry
               from:                                                         and watches worth $100 or less
                                                                             per item.
               1)   Dampness or dryness of
                    atmosphere or of soil sup-                          (c) $2,500 for Patterns, dies, molds
                    porting the vegetation;                                  and forms.

               2)   Changes in or extremes of                           (d) $250 for Stamps, tickets, includ-
                    temperature;                                             ing lottery tickets held for sale,
                                                                             and letters of credit.
               3)   Disease;
                                                                        These special limits are not addition-
               4)   Frost or hail; or                                   al Limits of Insurance.
               5)   Rain, snow, ice or sleet.                      (4) Limitation - System or Appliance
                                                                       Defects
       (2) Limitations - Various Property for
           Specified Causes                                             (a) We will not pay the cost to repair
                                                                             any defect to a system or appli-
           We will not pay for "loss" to the fol-                            ance from which water, other
           lowing types of property unless                                   liquid, powder or molten material
           caused by the "specified causes of                                escapes; and
           loss" or building glass breakage:
                                                                        (b) We will not pay to replace the
           (a) Animals, and then only if they                                substance that escapes as de-
               are killed or their destruction is                            scribed in Paragraph c.(4)(a)
               deemed necessary.                                             above.

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 12 of 40
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 16 of 83

              But we will pay the cost to repair or                        (d) Remove        debris of property
              replace damaged parts of fire extin-                              owned by or leased to the land-
              guishing equipment if the damage                                  lord of the building where your
              results in discharge of any substance                             "premises" are located, unless
              from an automatic fire protection sys-                            you have a contractual respon-
              tem, or is directly caused by freezing.                           sibility to insure such property
                                                                                and it is insured under this Cov-
              However, this Limitation c.(4)(a) does                            erage Part;
              not apply to "Business Income" Cov-
              erage or to Extra Expense Coverage.                          (e) Remove any property that is
                                                                                Property Not Covered, including
4.   Additional Coverages                                                       property addressed under 5.
     Unless stated otherwise, SECTION C. DE-                                    Coverage Extensions, k. Out-
     DUCTIBLE does not apply to Paragraph 4.                                    door Property.
     Additional Coverages.                                                 (f) Remove property of others of a
     Unless stated otherwise, these Paragraph 4.                                type that would not be Covered
     Additional Coverages apply on a per location                               Property under this Coverage
     basis.                                                                     Part;

     a.   Change in Temperature or Humidity                                (g) Remove deposits of mud or
                                                                                earth from the grounds of the
          We will pay for direct "loss" to your cov-                            "premises".
          ered Business Personal Property caused
          by a change in temperature or humidity or                   (3) Subject to the exceptions in Para-
          contamination by refrigerant resulting                          graph b.(4) below, the following pro-
          from damage by a Covered Cause of                                visions apply:
          Loss to equipment used for refrigerating,                        (a) The most we will pay for the total
          cooling, humidifying, dehumidifying, air                              of direct "loss" plus debris re-
          conditioning, heating, generating or con-                             moval expense is the Limit of In-
          verting power (including their connections                            surance applicable to the Cov-
          and supply or transmission lines and                                  ered Property that has sustained
          pipes) when located on the "premises".                                "loss".
          This Coverage is included within the Lim-                        (b) Subject to Paragraph b.(3)(a),
          its of Insurance shown in the Declara-                                the amount we will pay for debris
          tions.                                                                removal expense is limited to
     b.   Debris Removal                                                        25% of the sum of the deductible
                                                                                plus the amount that we pay for
          (1) Subject to Paragraphs b.(2), (3) and                              direct "loss" to the Covered
              (4) of this Additional Coverage, we                               Property that has sustained
              will pay your expense to remove de-                               "loss".
              bris of Covered Property and other
              debris that is on the "premises",                       (4) We will pay up to an additional
              when such debris is caused by or re-                         $10,000 for debris removal expense
              sults from a Covered Cause of Loss                           for each "premises", in any one oc-
              that occurs during the "coverage                             currence of direct "loss" to Covered
              term". The expenses will be paid only                        Property, if one or both of the follow-
              if they are reported to us in writing                        ing circumstances apply:
              within 180 days of the date of direct                        (a) The total of the actual debris
              "loss".                                                           removal expense plus the
          (2) Debris Removal does not apply to                                  amount we pay for direct "loss"
              costs to:                                                         exceeds the Limit of Insurance
                                                                                on the Covered Property that
              (a) Extract "pollutants" from land or                             has sustained "loss".
                   water;
                                                                           (b) The actual debris removal ex-
              (b) Remove, restore or replace pol-                               pense exceeds 25% of the sum
                   luted land or water;                                         of the deductible plus the
                                                                                amount that we pay for direct
              (c) Remove debris of property of                                  "loss" to the Covered Property
                   yours that is not insured under                              that has sustained "loss".
                   this Coverage Part, or property
                   in your possession that is not                     Therefore, if Paragraph b.(4)(a) and/or
                   Covered Property;                                  (4)(b) apply, our total payment for direct

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                 Page 13 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 17 of 83

       "loss" and debris removal expense may                   pense in this example is $20,500; $9,500 of
       reach but will never exceed the Limit of                the debris removal expense is not covered.
       Insurance on the Covered Property that
       has sustained "loss", plus $10,000.                     c.   Fire Department Service Charge

       (5) Examples                                                 When the fire department is called to
                                                                    save or protect Covered Property from a
            The following examples assume that                      Covered Cause of Loss, we will pay up to
            there is no coinsurance penalty.                        $5,000 in any one occurrence for your li-
                                                                    ability, which is determined prior to the di-
   Example #1                                                       rect "loss", for fire department service
    Limit of Insurance                   $90,000                    charges:
    Amount of Deductible                    $500                    (1) Assumed by contract or agreement;
    Amount of "Loss"                     $50,000                        or
    Amount of "Loss" Payable             $49,500
    ($50,000 - $500)                                                (2) Required by local ordinance.
    Debris Removal Expense               $10,000
    Debris Removal Expense                                          Such limit is the most we will pay regard-
    Payable                              $10,000                    less of the number of responding fire de-
    ($10,000 is 20% of $50,000)                                     partments or fire units, and regardless of
                                                                    the number or type of services performed.
   The debris removal expense is less than 25%                      This Coverage is in addition to the Limits
   of the sum of the "loss" payable plus the de-                    of Insurance shown in the Declarations.
   ductible. The sum of the "loss" payable and
   the debris removal expense ($49,500 +                       d.   Fire Protection Equipment Recharge
   $10,000 = $59,500) is less than the Limit of                     (1) We will pay for the expenses you in-
   Insurance. Therefore, the full amount of debris                      cur to recharge your automatic fire
   removal expense is payable in accordance                             suppression system or portable fire
   with the terms of Paragraph (3).                                     extinguishers when the equipment is
   Example #2                                                           discharged:

   Limit of Insurance                                                   (a) To combat a covered fire to
                                         $90,000                             which this insurance applies;
   Amount of Deductible                     $500                        (b) As a result of another covered
   Amount of "Loss"                      $80,000                             Cause of Loss other than fire; or
   Amount of "Loss" Payable              $79,500
   ($80,000 - $500)                                                     (c) As a result of an accidental dis-
   Debris Removal Expense                $30,000                             charge.
   Debris Removal Expense Payable
              Basic Amount               $10,500                    (2) We will not pay your expenses to re-
              Additional Amount          $10,000                        charge fire protection equipment as a
                                                                        result of a discharge during testing or
   The basic amount payable for debris removal                          installation.
   expense under the terms of Paragraph (3) is
   calculated as follows: $80,000 ($79,500 +                        (3) If it is less expensive to do so, we will
   $500) x .25 = $20,000; capped at $10,500.                            pay your costs to replace your auto-
   The cap applies because the sum of the "loss"                        matic fire suppression system or
   payable ($79,500) and the basic amount pay-                          portable fire extinguishers rather than
   able for debris removal expense ($10,500)                            recharge that equipment.
   cannot exceed the Limit of Insurance                             The most we will pay in any one occur-
   ($90,000).                                                       rence under this Additional Coverage is
   The additional amount payable for debris re-                     $25,000. This Coverage is in addition to
   moval expense is provided in accordance with                     the Limits of Insurance shown in the Dec-
   the terms of Paragraph (4), because the de-                      larations.
   bris removal expense ($30,000) exceeds 25%                  e.   Inventory or Appraisal
   of the "loss" payable plus the deductible
   ($30,000 is 37.5% of $80,000), and because                       (1) We will pay the necessary expenses
   the sum of the "loss" payable and debris re-                         you incur to prepare claim infor-
   moval expense ($79,500 + $30,000 =                                   mation as required by this Coverage
   $109,500) would exceed the Limit of Insur-                           Part. Expenses must result from:
   ance ($90,000). The additional amount of
   covered debris removal expense is $10,000,                           (a) Taking inventories;
   the maximum payable under Paragraph (4).                             (b) Making appraisals; and
   Thus the total payable for debris removal ex-

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 14 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 18 of 83

            (c) Preparing a statement of loss                            (a) Loss of Use of Undamaged
                 and other supporting exhibits.                              Parts of Buildings
        (2) We will not pay for any expenses:                                 The costs you incur to rebuild at
                                                                              the same "premises" any un-
            (a) Incurred to prove that "loss" is                              damaged portion of your building
                 covered;                                                     or structure caused by enforce-
            (b) Incurred under SECTION D.                                     ment of or compliance with an
                LOSS CONDITIONS, 2. Ap-                                       ordinance or law requiring
                praisal;                                                      demolition of undamaged parts
                                                                              of the same building or structure.
            (c) Incurred for examinations under                               We will only pay the costs to sat-
                 oath;                                                        isfy the minimum requirements
                                                                              of the ordinance or law. Losses
            (d) Billed by and payable to inde-                                and costs incurred in complying
                 pendent or public adjusters; or                              with recommended actions or
            (e) To prepare claims not covered                                 standards that exceed actual re-
                 by this Coverage Part.                                       quirements are not covered.

        The most we will pay for any one occur-                          (b) Demolition Costs
        rence under this Additional Coverage is                               The costs you incur to demolish
        $10,000. This Coverage is in addition to                              and clear the site of undamaged
        the shown in the Declarations.                                        parts of the same building or
   f.   Key and Lock Expense                                                  structure as a result of Para-
                                                                              graph g.(1)(a) above.
        (1) If a key or master key is lost, stolen,
            or damaged, we will pay for:                                 (c) Increased Costs of Construc-
                                                                             tion
            (a) The actual expense of the new
                 keys; and                                                    1)   For buildings or structures
                                                                                   to which SECTION F. OP-
            (b) The adjustment of locks to ac-                                     TIONAL COVERAGES, 3.
                 cept new keys; or                                                 Replacement Cost applies,
                                                                                   the increased costs to com-
            (c) If required, new locks, including                                  ply with the minimum
                 the expense of their installation;                                standards of an ordinance
            but only for locks at buildings or                                     or law to:
            structures covered by this Coverage                                    a) Repair or reconstruct
            Part.                                                                      damaged portions of
        (2) This Coverage does not apply to                                            that building or struc-
            keys that were given to former em-                                         ture; and
            ployees.                                                               b) Reconstruct or remodel
        The most we will pay in any one occur-                                         undamaged portions of
        rence under this Additional Coverage is                                        that building or struc-
        Limit of Insurance $1,000. This Coverage                                       ture whether or not
        is in addition to the Limit of Insurance                                       demolition is required;
        shown in the Declarations.                                                 However, this increased
   g.   Ordinance or Law                                                           cost of construction applies
                                                                                   only if the building or struc-
        (1) If a covered building or structure sus-                                ture is repaired, recon-
            tains direct "loss" from a Covered                                     structed or remodeled and
            Cause of Loss, resulting in the en-                                    is intended for occupancy
            forcement of or compliance with an                                     similar to the building or
            ordinance or law that is in force at the                               structure it replaces, unless
            time of "loss" and regulates the dem-                                  such occupancy is not per-
            olition, construction or repair of build-                              mitted by zoning or land use
            ings or structures, or establishes zon-                                ordinance or law.
            ing or land use requirements at the
            "premises", then subject to SECTION                               2)   For this Paragraph g.(1)(c)
            D, LOSS CONDITIONS, 4. Loss                                            only, the increased costs to
            Payment, we will pay:                                                  repair or reconstruct the fol-
                                                                                   lowing:


                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 15 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 19 of 83

                      a) The cost of excava-                           migration, release, escape or emission of
                          tions, grading, backfill-                    the "pollutants" is caused by or results
                          ing and filling;                             from a Covered Cause of Loss that oc-
                                                                       curs during the "coverage term". The ex-
                      b) Foundation of the build-                      penses will be paid only if they are re-
                          ing;                                         ported to us in writing within 180 days of
                      c) Pilings;                                      the date on which the Covered Cause of
                                                                       Loss occurs.
                      d) Underground            pipes,
                          flues and drains.                            This Additional Coverage does not apply
                                                                       to costs to test for, monitor or assess the
                      The items listed in Para-                        existence, concentration or effects of "pol-
                      graphs   g.2)a)    through                       lutants". But we will pay for testing which
                      g.2)d) above are deleted                         is performed in the course of extracting
                      from SECTION A. COVER-                           the "pollutants" from the land or water.
                      AGE, 2.        Property     Not
                      Covered;                                         The most we will pay under this Additional
                                                                       Coverage for each "premises" is $10,000
        (2) We will not pay for:                                       for the sum of all covered expenses aris-
                                                                       ing out of Covered Causes of Loss during
            (a) Enforcement of or compliance                           each "coverage term". This Coverage is
                 with any ordinance or law which                       in addition to the Limit of Insurance
                 requires the demolition, repair,                      shown in the Declarations.
                 replacement,       reconstruction,
                 remodeling or remediation of                     i.   Preservation of Property
                 property due to contamination by
                 "pollutants" or due to the pres-                      If it is necessary to move Covered Prop-
                 ence,     growth,     proliferation,                  erty from the "premises" to preserve it
                 spread or any activity of "fungi",                    from imminent "loss" by a Covered Cause
                 wet or dry rot or bacteria; or                        of Loss, we will pay for any direct "loss" to
                                                                       that property:
            (b) The costs associated with the
                 enforcement of or compliance                          (1) While it is being moved or while tem-
                 with any ordinance or law which                           porarily stored at another location;
                 requires any insured or others to                         and
                 test for, monitor, clean up, re-                      (2) Only if the "loss" occurs within 60
                 move, contain, treat, detoxify or                         days after the property is first moved.
                 neutralize, or in any way re-
                 spond to, or assess the effects                       This Coverage is included within Limit of
                 of "pollutants", "fungi", wet or dry                  Insurance shown in the Declarations for
                 rot or bacteria.                                      such Covered Property.
        (3) We will not pay for "loss" due to any                 j.   Rewards
            ordinance or law that:
                                                                       We will pay to provide a reward for infor-
            (a) You were required to comply                            mation that leads to a conviction for ar-
                 with before the "loss", even if the                   son, theft, vandalism, or burglary. The
                 building or structure was un-                         conviction must involve a covered "loss"
                 damaged; and                                          caused by arson, theft, vandalism, or bur-
                                                                       glary.
            (b) With which you failed to comply.
                                                                       The most we will pay for "loss" in any one
        (4) The terms of this Additional Cover-                        occurrence under this Additional Cover-
            age apply separately to each building                      age is $10,000. This Coverage is in addi-
            or structure covered by this Cover-                        tion to the Limit of Insurance shown in the
            age Part.                                                  Declarations.
        The most we will pay under this Additional           5.   Coverage Extensions
        Coverage is $10,000 per building. This is
        in addition to the Limit of Insurance                     Unless amended within a particular Coverage
        shown in the Declarations for the building                Extension, each Extension applies to property
        suffering "loss".                                         located in or on the building described in the
                                                                  Declarations or in the open (or in a vehicle or
   h.   Pollutant Clean Up and Removal                            portable storage unit) within 1,000 feet of the
        We will pay your expenses to extract "pol-                "premises".
        lutants" from land or water at the "premis-
        es" if the discharge, dispersal, seepage,
                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 16 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 20 of 83

   The limits applicable to the Coverage Exten-                          (b) Away From Your Premises
   sions are in addition to the Limit of Insurance
   shown in the Property Declarations. Limits of                              The most we will pay in any one
   Insurance specified in these Extensions apply                              occurrence is $5,000, regardless
   per location unless stated otherwise.                                      of the number of locations, for
                                                                              "loss" caused by a Covered
   SECTION E. ADDITIONAL CONDITIONS, 1.                                       Cause of Loss to Accounts Re-
   Coinsurance, does not apply to these Cover-                                ceivable while they are away
   age Extensions.                                                            from your "premises".
   a.   Accounts Receivable                                                   This Away From Premises Limit
                                                                              is in addition to the Limit of In-
        SECTION C. DEDUCTIBLE does not ap-                                    surance applicable to this Cov-
        ply to this Coverage Extension.                                       erage Extension.
        (1) When you sustain direct "loss" to                       (4) SECTION A. COVERAGE, 3. Cov-
            your accounts receivable records                            ered Causes of Loss, b. Exclu-
            caused by a Covered Cause of Loss,                          sions does not apply to this Cover-
            we will pay:                                                 age Extension, except as follows:
            (a) All amounts due from your cus-                           (a) Exclusion (1)(c) Governmental
                 tomers that you are unable to                               Action;
                 collect;
                                                                         (b) Exclusion (1)(d) Nuclear Haz-
            (b) Interest charges on any loan re-                             ard;
                 quired to offset amounts you are
                 unable to collect pending our                           (c) Exclusion (1)(f) War and Mili-
                 payment of these amounts;                                   tary Action.
            (c) Collection expenses in excess of                    (5) In addition to Paragraph a.(4) of this
                 your normal collection expenses                         Coverage Extension, we will not pay
                 that are made necessary by the                          for "loss" resulting from any of the fol-
                 "loss"; and                                             lowing:
            (d) Other reasonable expenses that                           (a) Dishonest or criminal acts by:
                 you incur to re-establish your
                 records of accounts receivable.                              1)   You, your partners, employ-
                                                                                   ees, directors, trustees or
        (2) Coverage does not apply to:                                            authorized representatives;
            (a) Records of accounts receivable                                2)   A manager or a member if
                 in storage away from the "prem-                                   you are a limited liability
                 ises"; or                                                         company;
            (b) Contraband, or property in the                                3)   Anyone else with an interest
                 course of illegal transportation or                               in the records of accounts
                 trade.                                                            receivable, or their employ-
                                                                                   ees or authorized repre-
        (3) We will extend coverage to include:                                    sentatives; or
            (a) Removal                                                       4)   Anyone else entrusted with
                 If you give us written notice with-                               the records of accounts re-
                 in 30 days of removal of your                                     ceivable for any purpose.
                 records of accounts receivable                               This Paragraph a.(5)(a) applies
                 because of imminent danger of                                whether or not such persons are
                 direct "loss" from a Covered                                 acting alone or in collusion with
                 Cause of Loss, we will pay for                               other persons or such act occurs
                 "loss" while they are:                                       during the hours of employment.
                 1)   At a safe place away from                               However, this Paragraph a.(5)(a)
                      your "premises"; or                                     does not apply to dishonest acts
                 2)   Being taken to and returned                             of a carrier for hire or to acts of
                      from that place.                                        destruction by your employees.
                                                                              However, theft by employees is
                 This Removal coverage is in-                                 still not covered.
                 cluded within the Limit of Insur-
                 ance applicable to this Coverage                        (b) Alteration, falsification, conceal-
                 Extension.                                                   ment or destruction of records of

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 17 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 21 of 83

               accounts receivable done to                                        able for the month in which
               conceal the wrongful giving, tak-                                  the direct "loss" occurred or
               ing or withholding of "money",                                     for any demonstrated vari-
               "securities" or other property.                                    ance from the average for
                                                                                  that month.
               This exclusion applies only to
               the extent of the wrongful giving,                       (b) The following will be deducted
               taking or withholding.                                        from the total amount of ac-
                                                                             counts receivable, however that
           (c) Bookkeeping, accounting or bill-                              amount is established:
               ing errors or omissions.
                                                                             1)   The amount of the accounts
           (d) Electrical or magnetic injury, dis-                                for which there is no direct
               turbance or erasure of "electron-                                  "loss"; and
               ic data" that is caused by or re-
               sults from:                                                   2)   The amount of the accounts
                                                                                  that you are able to re-
               1)   Programming      errors    or                                 establish or collect; and
                    faulty machine instructions;
                                                                             3)   An amount to allow for
               2)   Faulty    installation or                                     probable bad debts that you
                    maintenance of data pro-                                      are normally unable to col-
                    cessing equipment or com-                                     lect; and
                    ponent parts;
                                                                             4)   All unearned interest and
               3)   An occurrence that took                                       service charges.
                    place more than 100 feet
                    from your "premises"; or                        The most we will pay for "loss" in any one
                                                                    occurrence under this Coverage Exten-
               4)   Interruption of electrical                      sion is $25,000.
                    power supply, power surge,
                    blackout or brownout if the                b.   Business Income and Extra Expense
                    cause of such occurrence
                    took place more than 100                        SECTION C. DEDUCTIBLE does not ap-
                    feet from your "premises".                      ply to this Coverage Extension.

               But we will pay for direct "loss"                    (1) Business Income
               caused by lightning.                                     We will pay for the actual loss of
           (e) Voluntary parting with any prop-                         "Business Income" and "Rental Val-
               erty by you or anyone entrusted                          ue" you sustain due to the necessary
               with the property if induced to do                       "suspension" of your "operations"
               so by any fraudulent scheme,                             during the "period of restoration". The
               trick, device or false pretense.                         "suspension" must be caused by di-
                                                                        rect "loss" to property at a "premises"
           (f) A "loss" that requires any audit                         caused by or resulting from any Cov-
               of records or any inventory com-                         ered Cause of Loss. With respect to
               putation to prove its factual ex-                        "loss" to personal property in the
               istence.                                                 open or personal property in a vehi-
                                                                        cle or portable storage unit, the
       (6) Determination of Receivables:                                "premises" include the area within
           (a) If you cannot accurately estab-                          1,000 feet of the building or 1,000
               lish the amount of accounts re-                          feet of the "premises", whichever is
               ceivable outstanding as of the                           greater.
               time of direct "loss", the following                     With respect to the requirements of
               method will be used:                                     the preceding paragraph, if you are a
               1)   Determine the total of the                          tenant and occupy only part of the
                    average monthly amounts                             site at which the "premises" are lo-
                    of accounts receivable for                          cated, for the purpose of this Cover-
                    the 12 months immediately                           age Extension only, your "premises"
                    preceding the month in                              is the portion of the building that you
                    which the direct "loss" oc-                         rent, lease or occupy, including:
                    curs; and                                           (a) Any area within the building or
               2)   Adjust that total for any                                on the site at which the "premis-
                    normal fluctuations in the                               es" are located if that area ser-
                    amount of accounts receiv-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 18 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 22 of 83

               vices or is used to gain access                              "operations", the amount we will
               to the "premises"; and                                       pay under this Coverage will be
                                                                            reduced by the salvage value of
           (b) Your personal property in the                                that property.
               open (or in a vehicle or portable
               storage unit) within 1,000 feet of                      (d) Extra Expense does not apply to
               the building or 1,000 feet of the                            "loss" to Covered Property as
               "premises", whichever is greater.                            described in the BUILDING
                                                                            AND PERSONAL PROPERTY
       (2) Extra Expense                                                    COVERAGE FORM.
           (a) We will pay Extra Expense you                      (3) Civil Authority
               sustain during the "period of res-
               toration". Extra Expense means                          When a Covered Cause of Loss
               necessary expenses you sustain                          causes damage to property other
               (as described in Paragraphs                             than Covered Property at a "premis-
               (2)(b), (c) and (d)) during the                         es", we will pay for the actual loss of
               "period of restoration" that you                        "Business Income" and necessary
               would not have sustained if                             Extra Expense you sustain caused
               there had been no direct "loss"                         by action of civil authority that prohib-
               to property caused by or result-                        its access to the "premises", provided
               ing from a Covered Cause of                             that both of the following apply:
               Loss.
                                                                       (a) Access to the area immediately
           (b) If these expenses reduce the                                 surrounding the damaged prop-
               otherwise payable "Business In-                              erty is prohibited by civil authori-
               come" "loss", we will pay ex-                                ty as a result of the damage; and
               penses (other than the expense
               to repair or replace property as                        (b) The action of civil authority is
               described in Paragraph (2)(c))                               taken in response to dangerous
               to:                                                          physical conditions resulting
                                                                            from the damage or continuation
               1)   Avoid or minimize the "sus-                             of the Covered Cause of Loss
                    pension" of business and to                             that caused the damage, or the
                    continue "operations" either:                           action is taken to enable a civil
                                                                            authority to have unimpeded ac-
                    a)   At the "premises"; or                              cess to the damaged property.
                    b) At replacement "prem-                                This Civil Authority coverage for
                         ises" or temporary loca-                           "Business Income" will begin
                         tions, including reloca-                           immediately after the time of that
                         tion    expenses and                               action and will apply for a period
                         costs to equip and op-                             of up to 30 days from the date of
                         erate the replacement                              that action.
                         location or temporary
                         location; or                                       This Civil Authority coverage for
                                                                            Extra Expense will begin imme-
               2)   Minimize the "suspension"                               diately after the time of that ac-
                    of business if you cannot                               tion and will end:
                    continue "operations".
                                                                            1)   30 consecutive days after
           (c) We will also pay expenses to:                                     the time of that action; or
               1)   Repair or replace property;                             2)   When your "Business In-
                    or                                                           come" coverage ends;
               2)   Research, replace or re-                                whichever is later.
                    store the lost information on
                    damaged "valuable papers                      (4) Alterations and New Buildings
                    and records";
                                                                       We will pay for the actual loss of
               but only to the extent this pay-                        "Business Income" you sustain and
               ment reduces the otherwise                              Extra Expense you incur due to direct
               payable     "Business   Income"                         "loss" at the "premises" caused by or
               "loss". If any property obtained                        resulting from any Covered Cause of
               for temporary use during the                            Loss to:
               "period of restoration" remains
               after the resumption of normal

                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 19 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 23 of 83

           (a) New buildings or structures,                                       a)   The date you could re-
               whether complete or under con-                                          store your "operations",
               struction;                                                              with reasonable speed,
                                                                                       to the level which would
           (b) Alterations or additions to exist-                                      generate the business
               ing buildings or structures; and                                        income amount that
           (c) Machinery, equipment, supplies                                          would have existed if
               or building materials located on                                        no direct "loss" had oc-
               or within 1,000 feet of the "prem-                                      curred; or
               ises" and:                                                         b) 60 consecutive days af-
               1)   Used in the construction, al-                                      ter the date determined
                    terations or additions; or                                         in b.(6)(a)1) above.

               2)   Incidental to the occupancy                              However, Extended Business
                    of new buildings.                                        Income does not apply to loss of
                                                                             "Business Income" sustained or
           If such direct "loss" delays the start of                         Extra Expense incurred as a re-
           "operations", the "period of restora-                             sult of unfavorable business
           tion" for "Business Income" Coverage                              conditions caused by the impact
           will begin on the date "operations"                               of the Covered Cause of Loss in
           would have begun if the direct "loss"                             the area where the "premises"
           had not occurred.                                                 are located.
       (5) Newly Purchased or Leased Loca-                                   Loss of "Business Income" must
           tions                                                             be caused by direct "loss" at the
                                                                             "premises" caused by or result-
           We will pay the actual loss of "Busi-                             ing from any Covered Cause of
           ness Income" you sustain and Extra                                Loss.
           Expense you incur due to direct
           "loss" to Covered Property at any lo-                        (b) For "Rental Value", if the neces-
           cation you purchase or lease caused                               sary "suspension" of your "oper-
           by or resulting from a Covered Cause                              ations" produces a "Rental Val-
           of Loss. This coverage for the Newly                              ue" "loss" payable under this
           Purchased or Leased Locations will                                Coverage Part, we will pay for
           end when any of the following first                               the actual loss of "Rental Value"
           occurs:                                                           you incur during the period that:
           (a) This policy expires;                                          1)   Begins on the date property
                                                                                  is actually repaired, rebuilt
           (b) You report values to us;                                           or replaced and tenantability
           (c) 90 days pass from the date you                                     is restored; and
               acquire or begin to construct the                             2)   Ends on the earlier of:
               Covered Property.
                                                                                  a)   The date you could re-
       (6) Extended Business Income                                                    store tenant occupan-
           (a) For "Business Income" Other                                             cy, with reasonable
               Than "Rental Value", if the nec-                                        speed, to the level
               essary "suspension" of your                                             which would generate
               "operations" produces a "Busi-                                          the "Rental Value" that
               ness Income" or Extra Expense                                           would have existed if
               "loss" payable under this Cover-                                        no direct "loss" had oc-
               age Part, we will pay for the ac-                                       curred; or
               tual loss of "Business Income"                                     b) 60 consecutive days af-
               you sustain and Extra Expense                                           ter the date determined
               you incur during the period that:                                       in b.(6)(b)1) above.
               1)   Begins on the date property                                        However,       Extended
                    (except "finished stock") is                                       Business Income does
                    actually repaired, rebuilt or                                      not apply to loss of
                    replaced and "operations"                                          "Rental Value" incurred
                    are resumed; and                                                   as a result of unfavora-
               2)   Ends on the earlier of:                                            ble business conditions
                                                                                       caused by the impact of
                                                                                       the Covered Cause of

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 20 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 24 of 83

                        Loss in the area where                    The most we will pay for "loss" in any one
                        the "premises" are lo-                    occurrence under this "Business Income"
                        cated.                                    and Extra Expense Coverage Extension
                                                                  is $25,000.
                   Loss of "Rental Value" must
                   be caused by direct "loss" at             c.   Collapse
                   the "premises" caused by or
                   resulting from any Covered                     The coverage provided under this Cover-
                   Cause of Loss.                                 age Extension applies only to an abrupt
                                                                  collapse as described and limited in Par-
       (7) Interruption of Computer Opera-                        agraphs c.(1) through c.(7) below.
           tions
                                                                  (1) For the purpose of this Coverage Ex-
           (a) Subject to all provisions of this                      tension only, abrupt collapse means
               Coverage Extension, you may                            an abrupt falling down or caving in of
               extend the insurance that ap-                          a building or structure or any part of a
               plies to "Business Income" and                         building or structure with the result
               Extra Expense to apply to a                            that the building or structure or part
               "suspension" of "operations"                           of the building or structure cannot be
               caused by an interruption in                           occupied for its intended purpose.
               computer operations due to de-
               struction or corruption of "elec-                  (2) We will pay for direct "loss" to Cov-
               tronic data" as described in                           ered Property, caused by abrupt col-
               SECTION A. COVERAGE, 5.                                lapse of a building or structure or any
               Coverage Extensions, d. Elec-                          part of a building or structure insured
               tronic Data.                                           under this Coverage Part, or that
                                                                      contains Covered property insured
           (b) Paragraph b.(7)(a) does not ap-                        under this Coverage Part, if such col-
               ply to "loss" sustained or ex-                         lapse is caused by one or more of
               pense incurred after the end of                        the following:
               the "period of restoration", even
               if the amount of insurance stated                      (a) Building or structure decay that
               in Paragraph b.(7)(c) has not                               is hidden from view, unless the
               been exhausted.                                             presence of such decay is
                                                                           known or should reasonably
           (c) The most we will pay under Par-                             have been known to an insured
               agraph b.(7) of this Coverage                               prior to collapse;
               Extension is $2,500 for all "loss"
               sustained and expense incurred                         (b) Insect or vermin damage that is
               in the "coverage term", regard-                             hidden from view, unless the
               less of the number of interrup-                             presence of such damage is
               tions or the number of "premis-                             known or should reasonably
               es" or computer systems in-                                 have been known to an insured
               volved. If loss payment relating                            prior to collapse;
               to the first interruption does not                     (c) Use of defective material or
               exhaust this amount, then the                               methods in construction, remod-
               balance is available for subse-                             eling, or renovation if the abrupt
               quent interruptions in that "cov-                           collapse occurs during the
               erage term". A balance remain-                              course of the construction, re-
               ing at the end of a "coverage                               modeling, or renovation.
               term" does not carry over to the
               next "coverage term". With re-                         (d) Use of defective materials or
               spect to an interruption that be-                           methods in construction, remod-
               gins in a "coverage term" and                               eling, or renovation if the abrupt
               continues or results in additional                          collapse occurs after construc-
               "loss" or expense in a subse-                               tion, remodeling, or renovation is
               quent "coverage term", all "loss"                           complete but only if the collapse
               and expense is deemed to be                                 is caused in part by:
               sustained in the "coverage term"
               in which the interruption began.                            1)   A cause of loss listed in
                                                                                Paragraph     c.(2)(a) or
               This $2,500 coverage for Inter-                                  c.(2)(b) of this Coverage
               ruption of Computer Operations                                   Extension;
               does not increase the Limit of
               Insurance provided in this Cov-                             2)   One or more of the "speci-
               erage Extension.                                                 fied causes of loss";

                                Includes copyrighted material of Insurance
FM 101 05 16                     Services Office, Inc., with its permission.                 Page 21 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 25 of 83

                 3)    Breakage of building glass;                       is not the result of abrupt collapse of
                                                                         a building or structure, we will pay for
                 4)    Weight of people or person-                       direct "loss" to Covered Property
                       al property; or                                   caused by such collapse of personal
                 5)    Weight of rain that collects                      property only if:
                       on a roof.                                        (a) The collapse of personal proper-
       (3) This Coverage Extension does not                                   ty was caused by a Cause of
           apply to:                                                          Loss listed in c.(2)(a) through
                                                                              c.(2)(d) of this Coverage Exten-
           (a) A building or structure or any                                 sion;
                 part of a building or structure
                 that is in danger of falling down                       (b) The personal property that col-
                 or caving in;                                                lapses is inside a building; and

           (b) A part of a building or structure                         (c) The property that collapses is
                 that is standing, even if it has                             not of a kind listed in Paragraph
                 separated from another part of                               c.(4) above of this Coverage Ex-
                 the building or structure; or                                tension, regardless of whether
                                                                              that kind of property is consid-
           (c) A building or structure that is                                ered to be personal property or
                 standing or any part of a building                           real property.
                 or structure that is standing,
                 even if it shows evidence of                            The coverage stated in this Para-
                 cracking,    bulging,    sagging,                       graph c.(5) does not apply to per-
                 bending,     leaning,     settling,                     sonal property if marring and/or
                 shrinkage or expansion.                                 scratching is the only damage to that
                                                                         personal property caused by the col-
       (4) With respect to the following proper-                         lapse.
           ty:
                                                                     (6) This Coverage Extension does not
           (a) Outdoor radio or television an-                           apply to personal property that has
                 tennas (including satellite dish-                       not abruptly fallen down or caved in,
                 es) and their lead-in wiring,                           even if the personal property shows
                 masts or towers;                                        evidence of cracking, bulging, sag-
                                                                         ging, bending, leaning, settling,
           (b) Awnings, gutters and down-                                shrinkage or expansion.
                 spouts;
                                                                     (7) This Coverage Extension shall not
           (c) Yard fixtures;                                            increase the Limit of Insurance pro-
           (d) Outdoor swimming pools;                                   vided in this Coverage Part.

           (e) Fences;                                               (8) The term Covered Cause of Loss in-
                                                                         cludes Collapse as described and
           (f) Piers, wharves and docks;                                 limited in Paragraphs c.(1) through
                                                                         c.(7).
           (g) Beach or diving platforms; in-
                 cluding their appurtenances;                   d.   Electronic Data
           (h) Retaining walls; and                                  (1) This Coverage Extension does not
                                                                         apply to your "stock" of prepackaged
           (i) Walks,    roadways      and    other                      software, or to "electronic data"
                 paved surfaces;                                         which is integrated in and operates or
           if an abrupt collapse is caused by a                          controls the building's elevator, light-
           cause of loss listed in Paragraph                             ing, heating, ventilation, air condition-
           c.(2)(a) through c.(2)(d), we will pay                        ing or security system.
           for "loss" to that property only if:                      (2) We will pay for the cost to replace or
           (a) Such "loss" is a direct result of                         restore "electronic data" which has
                 the abrupt collapse of a building                       been destroyed or corrupted by a
                 or structure insured under this                         Covered Cause of Loss that applies
                 Coverage Part; and                                      to SECTION A. COVERAGE, 1.
                                                                         Covered Property, d. Business
           (b) The property is Covered Proper-                           Personal Property. To the extent
                 ty under this Coverage Part.                            that "electronic data" is not replaced
                                                                         or restored, the "loss" will be valued
       (5) If personal property abruptly falls                           at the cost of replacement of the me-
           down or caves in and such collapse
                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 22 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 26 of 83

            dia on which the "electronic data"                   f.   Fences
            was stored with blank media of sub-
            stantially identical type.                                We will pay for direct "loss" caused by a
                                                                      Covered Cause of Loss to your outdoor
        (3) For the purposes of this Coverage                         fences that are located within 1,000 feet
            Extension only, Covered Causes of                         of the "premises" and not otherwise in-
            Loss include a virus, harmful code or                     sured as Covered Property in this Cover-
            similar instruction introduced into or                    age Part.
            enacted on a computer system (in-
            cluding "electronic data") or a net-                      The most we will pay for "loss" in any one
            work to which it is connected, that is                    occurrence under this Coverage Exten-
            designed to damage or destroy any                         sion is $5,000.
            part of the system or disrupt its nor-               g.   Fungi, Wet Rot, Dry Rot, and Bacteria -
            mal operation. However, there is no                       Limited Coverage
            coverage for "loss" caused by or re-
            sulting from manipulation of a com-                       (1) The coverage described in Para-
            puter system (including "electronic                           graphs g.(2) and g.(3) of this Cover-
            data") by any employee, including a                           age Extension only apply when the
            temporary or leased employee, or by                           "fungi", wet or dry rot or bacteria is
            an entity retained by you or for you to                       the result of a Covered Cause of
            inspect, design, install, modify, main-                       Loss that occurs during the "cover-
            tain, repair or replace that system or                        age term" and only if all reasonable
            "electronic data".                                            means were used to save and pre-
                                                                          serve the property from further dam-
        (4) The most we will pay for all direct                           age at the time of and after that oc-
            "loss" under this Coverage Exten-                             currence.
            sion, regardless of the number of
            "premises" or computer systems in-                        (2) We will pay for "loss" by "fungi", wet
            volved, is $2,500. This limit is the                          or dry rot or bacteria. As used in this
            most we will pay for the total of all di-                     Coverage Extension, the term "loss"
            rect "loss" arising out of all occur-                         means:
            rences that take place in the "cover-
            age term". If loss payment on the first                       (a) Direct "loss" to Covered Property
            occurrence does not exhaust this                                   caused by "fungi", wet or dry rot
            amount, then the balance is available                              or bacteria, including the cost of
            for subsequent "loss" sustained in                                 removal of the "fungi", wet or dry
            the "coverage term". A balance re-                                 rot or bacteria;
            maining in a "coverage term" does                             (b) The cost to tear out and replace
            not carry over to the next "coverage                               any part of the building or other
            term". With respect to an occurrence                               property as needed to gain ac-
            which begins in the "coverage term"                                cess to the "fungi", wet or dry rot
            and continues or results in additional                             or bacteria; and
            "loss" in a subsequent "coverage
            term", all "loss" is deemed to be sus-                        (c) The cost of testing performed af-
            tained in the "coverage term" in                                   ter removal, repair, replacement
            which the occurrence began.                                        or restoration of the damaged
                                                                               property is completed, provided
   e.   Exhibitions, Fairs or Trade Shows                                      there is a reason to believe that
        We will pay for direct "loss" caused by a                              "fungi", wet or dry rot or bacteria
        Covered Cause of Loss to your Covered                                  are present.
        Property, including covered property of                       (3) For the coverage described under
        others, while it is located at exhibitions,                       Paragraph g.(2) of this Coverage Ex-
        fairs or trade shows. This Coverage Ex-                           tension, the most we will pay for
        tension does not apply while Covered                              "loss", regardless of the number of
        Property is in transit to or from the exhibi-                     claims, is $15,000. This limit is the
        tion, fair or trade show.                                         most we will pay for the total of all
        The most we will pay for "loss" in any one                        "loss" arising out of all occurrences
        occurrence is $10,000.                                            that take place in the "coverage
                                                                          term". With respect to a particular
        The Limit of Insurance provided under                             occurrence of "loss" which results in
        this Coverage Extension does not apply                            "fungi", wet or dry rot or bacteria, we
        per location.                                                     will not pay more than a total of
                                                                          $15,000 even if the "fungi", wet or dry
                                                                          rot or bacteria continues to be pre-

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 23 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 27 of 83

           sent or active, or recurs, in a subse-                            tion of "fungi", wet or dry rot or
           quent "coverage term".                                            bacteria prolongs the "period of
                                                                             restoration", we will pay for
       (4) The coverage provided under this                                  "loss" and/or expense sustained
           Coverage Extension does not in-                                   during the delay (regardless of
           crease the applicable Limit of Insur-                             when such a delay occurs during
           ance on any Covered Property. If a                                the "period of restoration"), but
           particular occurrence results in "loss"                           such coverage is limited to 30
           by "fungi", wet or dry rot or bacteria,                           days. The days need not be
           and other "loss", we will not pay                                 consecutive.
           more, for the total of all "loss" than
           the applicable Limit of Insurance on                     (7) This Coverage Extension does not
           the affected Covered Property.                               apply to lawns, trees, plants or
                                                                        shrubs that are part of any vegetative
           If there is covered "loss" to Covered                        roof.
           Property, not caused by "fungi", wet
           or dry rot or bacteria, loss payment                h.   Glass
           will not be limited by the terms of this
           Coverage Extension, except to the                        (1) If a Covered Cause of Loss occurs to
           extent that "fungi", wet or dry rot or                       building glass that is Covered Prop-
           bacteria causes an increase in the                           erty, we will also pay necessary ex-
           "loss". Any such increase in the                             penses you incur to:
           "loss" will be subject to the terms of                       (a) Put up temporary plates or
           this Coverage Extension.                                          board up openings if repair or
       (5) The terms of this Coverage Exten-                                 replacement of damaged glass
           sion do not increase or reduce the                                is delayed;
           coverage provided under:                                     (b) Repair     or    replace   encasing
           (a) SECTION A. COVERAGE, 5.                                       frames;
               Coverage Extensions, c. Col-                             (c) Remove or replace obstructions
               lapse;                                                        (except expenses to remove or
           (b) SECTION A. COVERAGE, 5.                                       replace window displays); and
               Coverage Extensions, s. Wa-                              (d) Repair or replace alarm tapes.
               ter, Other Liquids, Powder or
               Molten Material Damage                               (2) If you are a tenant at a covered
                                                                        "premises" and:
       (6) The following (6)(a) or (6)(b) apply
           only if "Business Income", "Rental                           (a) The building you occupy is not
           Value", or Extra Expense Coverage                                 Covered Property; and
           applies to the "premises" and only if
           the "suspension" of "operations" sat-                        (b) You are legally liable for direct
           isfies all terms and conditions of the                            "loss" to the building glass in that
           applicable      "Business    Income",                             building;
           "Rental Value", or Extra Expense                             such building glass, for the purposes
           Coverage.                                                    of this Paragraph h.(2), is Covered
           (a) If the "loss" which resulted in                          Property. The most we will pay for
               "fungi", wet or dry rot or bacteria                      "loss" in any one occurrence is
               does not in itself necessitate a                         $5,000. This building glass is subject
               "suspension" of "operations", but                        to the building deductible as de-
               such "suspension" is necessary                           scribed in SECTION C. DEDUCTI-
               due to "loss" to property caused                         BLE.
               by "fungi", wet or dry rot or bac-                   (3) For the purposes of this Coverage
               teria, then our payment under                            Extension only, SECTION A. COV-
               "Business Income" and/or Extra                           ERAGE, 3. Covered Causes of
               Expense is limited to the amount                         Loss, b. Exclusions does not apply
               of "loss" and/or expense sus-                            except as follows:
               tained in a period of not more
               than 30 days. The days need not                          (a) Exclusion (1)(b) Earth Move-
               be consecutive.                                              ment;
           (b) If a covered "suspension" of                             (b) Exclusion (1)(c) Governmental
               "operations" was caused by                                   Action;
               "loss" other than "fungi", wet or
               dry rot or bacteria but remedia-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 24 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 28 of 83

           (c) Exclusion (1)(d) Nuclear Haz-                           (b) Paragraph a.(2)(a) of this Cov-
               ard;                                                         erage Extension does not apply
                                                                            to:
           (d) Exclusion (1)(f) War and Mili-
               tary Action;                                                 1)   Any    business personal
                                                                                 property covered under
           (e) Exclusion (2)(d)1) Wear and                                       BUILDING AND PERSON-
               tear; and                                                         AL PROPERTY COVER-
           (f) As listed in Exclusion (2)(d)2):                                  AGE FORM, SECTION A.
               Rust or other corrosion, hidden                                   COVERAGE, 5. Coverage
               or latent defect or any quality in                                Extensions, e. Exhibi-
               property that causes it to dam-                                   tions, Fairs, or Trade
               age or destroy itself.                                            Shows or m. Property Off
                                                                                 Premises;
   i.   Newly Purchased, Leased or Con-
        structed Property                                                   2)   Any    business     personal
                                                                                 property that is covered un-
        (1) Buildings                                                            der BUILDING AND PER-
                                                                                 SONAL PROPERTY COV-
           If buildings are Covered Property in                                  ERAGE FORM, SECTION
           this Coverage Part, we will pay for di-                               A. COVERAGE, 5. Cover-
           rect "loss" caused by a Covered                                       age Extensions, p. Trans-
           Cause of Loss to:                                                     portation or is otherwise
           (a) Your new buildings or additions                                   considered to be in-transit
               while being built on the "premis-                                 to or from a "premises".
               es";                                                         3)   Business personal property
           (b) Buildings you newly purchase or                                   of others that is temporarily
               become newly required to insure                                   in your possession in the
               by written contract that are:                                     course of installing or per-
                                                                                 forming work on such prop-
               1)   Intended for use by you as                                   erty, or temporarily in your
                    a warehouse; or                                              possession in the course of
                                                                                 your    manufacturing     or
               2)   Similarly used by you as                                     wholesaling activities.
                    buildings insured under this
                    Coverage Part.                                     The most we will pay for "loss" in any
                                                                       one occurrence to your Business
           The most we will pay for "loss" in any                      Personal Property under this Cover-
           one occurrence to a building under                          age Extension is $500,000 at each
           this Coverage Extension is 1,000,000                        building.
           for each building.
                                                                  (3) Period of Coverage
        (2) Business Personal Property
                                                                       Coverage provided under this Cover-
           (a) If business personal property is                        age Extension will end when any of
               Covered Property in this Cover-                         the following first occurs:
               age Part, we will pay for direct
               "loss" caused by a Covered                              (a) This policy expires,
               Cause of Loss to business per-
               sonal property you newly pur-                           (b) For buildings described in Para-
               chase or are required to insure                             graph (1)(a) of this Coverage
               by written contract:                                         Extension, 90 days pass from
                                                                            the date you begin construction
               1)   While located at buildings                              on that part of the building that
                    described in Paragraph                                  would qualify as Covered Prop-
                    a.(1) of this Coverage Ex-                              erty;
                    tension; or
                                                                       (c) For business property described
               2)   While located in a leased                              in Paragraph (1)(b) and Para-
                    building or space therein                              graph (2)(a)1), 90 days after
                    that you are not required to                            your purchase or lease;
                    insure. Such lease must be
                    for a period of 12 consecu-                        (d) For business personal property
                    tive months or longer.                                 described in Paragraph (2)(a)2),
                                                                            90 days from the effective date


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 25 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 29 of 83

                 of the lease of the building                        but only if caused by or resulting from any
                 space in the building; or                           of the following causes of loss if they are
                                                                     included as Covered Causes of Loss un-
            (e) You report values to us.                             der this Coverage Part:
        We will charge you additional premium for                    (1) Fire;
        values reported from the date you lease
        or purchase the property, or begin con-                      (2) Lightning;
        struction on that part of the building that
        would qualify as Covered Property.                           (3) Explosion;

   j.   Nonowned Building Damage                                     (4) Riot or Civil Commotion;
        If you are a tenant at a covered "premis-                    (5) Aircraft; or
        es" and:                                                     (6) Falling objects.
        (1) The building you occupy is not Cov-                      We will pay for the debris removal ex-
            ered Property; and                                       penses of the above type property that
        (2) You are legally liable for direct "loss"                 are not your Covered Property if such de-
            to that building;                                        bris is on your "premises" due to the Cov-
                                                                     ered Causes of Loss described in this
        We will pay for direct "loss" to that build-                 Coverage Extension. If you are a tenant,
        ing caused by burglary, robbery, theft or                    we do not pay debris removal expenses
        attempted theft.                                             for trees, plants or shrubs owned by the
                                                                     landlord or owner of the building you oc-
        This Coverage Extension does not apply                       cupy.
        to:
                                                                     No other coverage for debris removal ex-
        (1) Glass, including lettering and orna-                     penses provided in this Coverage Part
            mentation, and also necessary:                           applies to this Outdoor Property Cover-
            (a) Repair or replacement of encas-                      age Extension.
                 ing frames or alarm tapes; and                      The most we will pay for "loss" in any one
            (b) Expenses incurred to board up                        occurrence under this Coverage Exten-
                 openings or remove or replace                       sion is $5,000, but not more than $1,000
                 obstruction.                                        for any one tree, shrub or plant.

        (2) Building materials and equipment                    l.   Personal Effects
            removed from the "premises".                             If business personal property is Covered
        This Coverage Extension does not apply                       Property in this Coverage Part, we will
        if you have purchased other insurance in                     pay for direct "loss" caused by a Covered
        your name on the building you occupy as                      Cause of Loss to personal effects owned
        required by the lease.                                       by:

        The most we will pay for "loss" in any one                   (1) You, your officers, or your partners,
        occurrence under this Coverage Exten-                            or if you are a limited liability compa-
        sion is $25,000.                                                 ny, your members or your managers;
                                                                         or
   k.   Outdoor Property
                                                                     (2) Your employees (including temporary
        We will pay for direct "loss" caused by a                        and leased employees), including
        Covered Cause of Loss to the following                           tools owned by your employees that
        types of your Covered Property:                                  are used in your business. However,
                                                                         employee tools are not covered for
        (1) Radio antennas, television antennas                          theft.
            or satellite dishes (including their
            lead-in wiring, masts and towers);                       This Coverage Extension does not apply
                                                                     to "money" or "securities".
        (2) Trees, shrubs or plants (other than
            trees, shrubs or plants which are                        If theft is included as a Covered Cause of
            "stock" or part of a vegetative roof),                   Loss under this Coverage Part, then this
            including debris removal ; and                           Coverage Extension has a $500 per oc-
                                                                     currence limitation for direct "loss" by
        (3) If you are a tenant, to your awnings                     theft.
            that are attached to a building you
            occupy;


                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 26 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 30 of 83

        The most we will pay for "loss" in any one                       (a) While the trailer is attached to
        occurrence under this Coverage Exten-                                 any motor vehicle or motorized
        sion is $10,000.                                                      conveyance, whether or not the
                                                                              motor vehicle or motorized con-
   m. Property Off Premises                                                   veyance is in motion;
        (1) We will pay for direct "loss" caused                         (b) During hitching or unhitching
            by a Covered Cause of Loss to your                                operations, or when a trailer be-
            Covered Property, including covered                               comes accidentally unhitched
            personal property of others, while it is                          from a motor vehicle or motor-
            away from the "premises", if it is:                               ized conveyance.
            (a) Temporarily at a location you do                     (3) This insurance is excess over the
                 not own, lease or operate; or                           amount due, whether you can collect
            (b) In storage at a location you                             on it or not, from any other insurance
                 lease, provided the lease was                           covering such property.
                 executed for the first time after                   (4) This Coverage Extension does not
                 the beginning of the current                            apply to any property inside or on the
                 "coverage term".                                        trailer.
        (2) This Coverage Extension does not                         The most we will pay for "loss" in any one
            apply to Covered Property at exhibi-                     occurrence under this Coverage Exten-
            tions, fairs, trade show, or in transit.                 sion is $5,000.
        The most we will pay for "loss" in any one              p.   Transportation
        occurrence under this Coverage Exten-
        sion is $10,000.                                             We will pay for direct "loss" caused by a
                                                                     Covered Cause of Loss to your Covered
        The Limit of Insurance provided by this                      Property, including covered personal
        Coverage Extension does not apply per                        property of others while it is in or on a ve-
        location.                                                    hicle, including loading and unloading of
   n.   Signs                                                        the property.

        We will pay for direct "loss" caused by a                    The most we will pay for "loss" in any one
        Covered Cause of Loss, including debris                      occurrence is $10,000.
        removal expense, to signs not otherwise                      The Limit of Insurance provided by this
        insured by this Coverage Part.                               Coverage Extension does not apply per
        The most we will pay for "loss" in any one                   location.
        occurrence under this Coverage Exten-                   q.   Utility Services
        sion is $5,000.
                                                                     We will pay for:
        The Limit of Insurance provided by this
        Coverage Extension does not apply per                        (1) Direct "loss" to Covered Property at
        location.                                                        your "premises" except for direct
                                                                         "loss" resulting from the partial or
   o.   Trailers (Nonowned Detached)                                     complete failure of Wastewater Re-
        (1) If business personal property is Cov-                        moval Services; and
            ered Property in this Coverage Part,                     (2) Loss of "Business Income" you sus-
            we will pay for direct "loss" caused by                      tain and Extra Expenses you incur as
            a Covered Cause of Loss to trailers                          provided in SECTION A. COVER-
            that you do not own, provided that:                          AGE, 5. Coverage Extensions, b.
            (a) The trailer is used in your busi-                        Business Income and Extra Ex-
                 ness;                                                   pense;

            (b) The trailer is temporarily in your                   caused by or resulting from the partial or
                 care, custody or control at the                     complete failure of utility services to the
                 "premises"; and                                     "premises".

            (c) You have a contractual respon-                       The partial or complete failure of the utility
                 sibility to pay for "loss" to the                   services listed below must be caused by
                 trailer.                                            direct "loss" caused by a Covered Cause
                                                                     of Loss to the following property:
        (2) We will not pay for any direct "loss"
            that occurs:                                             (1) Power Supply Property, meaning the
                                                                         following types of property supplying

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 27 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 31 of 83

           electricity, steam or natural gas to the             r.   Valuable Papers and Records
           "premises":
                                                                     SECTION C. DEDUCTIBLE does not ap-
           (a) Utility generating plants;                            ply to this Coverage Extension.
           (b) Switching stations;                                   (1) Subject to Paragraph r.(3) of this
                                                                         Coverage Extension, we will pay
           (c) Substations;                                              necessary costs you incur to re-
           (d) Transformers; and                                         search, replace or restore lost or
                                                                         damaged information on "valuable
           (e) Transmission, distribution, ser-                          papers and records" that are your
                vice, or similar lines, excluding                        property or the property of others in
                all such overhead lines of any                           your care, custody or control; result-
                type.                                                    ing from direct "loss" caused by a
                                                                         Covered Cause of Loss.
       (2) Water Supply Property, meaning the
           following types of property supplying                     (2) Coverage does not apply to:
           water to the "premises":
                                                                         (a) Property that cannot be replaced
           (a) Pumping stations; and                                          with other property of like kind
                                                                              and quality;
           (b) Water mains.
                                                                         (b) Property held as samples or for
       (3) Wastewater        Removal     Property,                            delivery after sale;
           meaning a utility system for removing
           wastewater and sewage from the                                (c) Property in storage away from
           "premises", other than a system de-                                the "premises", except as pro-
           signed primarily for draining storm                                vided in Paragraph r.(4)(b) of
           water. The utility property includes                               this Coverage Extension;
           sewer mains, pumping stations and
           similar equipment for moving the ef-                          (d) Contraband, or property in the
           fluent to a holding, treatment or dis-                             course of illegal transportation or
           posal facility, and includes such facili-                          trade;
           ties. Coverage under this Coverage                            (e) "Valuable papers and records" in
           Extension does not apply to interrup-                              the form of "electronic data", in-
           tion in service caused by or resulting                             cluding the materials on which
           from a discharge of water or sewage                                the "electronic data" is recorded.
           due to heavy rainfall or flooding.
                                                                     (3) The most we will pay for "loss" is the
       (4) Communication       Supply Property,                          least of the following amounts:
           meaning property supplying commu-
           nication services, including service                          (a) The cost of reasonably restoring
           relating to Internet access or access                              the damaged property to its
           to any electronic, cellular or satellite                           condition immediately before the
           network; telephone, radio, microwave                               "loss";
           or television services to the "premis-
           es", such as:                                                 (b) The cost of replacing the dam-
                                                                              aged property with substantially
           (a) Communication         transmission,                            identical property; or
                distribution, service or similar
                lines, including fiber optic lines,                      (c) The actual cash value of the
                excluding all such overhead                                   damaged property at the time of
                lines of any type;                                            "loss".

           (b) Coaxial cables; and                                       However, we will not pay for "loss"
                                                                         unless or until the damaged property
           (c) Microwave radio relays, exclud-                           is actually replaced or restored; and
                ing satellites.                                          then only if such replacement or res-
                                                                         toration occurs within 36 months from
       This Coverage Extension does not apply                            the date of direct "loss".
       to "loss" to "electronic data", including de-
       struction or corruption of "electronic data".                 (4) We will extend coverage to include:
       The most we will pay for all direct "loss"                        (a) Removal
       and loss of "Business Income" and Extra
       Expense in any one occurrence is                                       If you give us written notice with-
       $25,000.                                                               in 30 days of removal of your
                                                                              "valuable papers and records"

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 28 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 32 of 83

                because of imminent danger of                               This Paragraph r.(6)(a) applies
                direct "loss" from a Covered                                whether or not such persons are
                Cause of Loss, we will pay for                              acting alone or in collusion with
                direct "loss" while they are:                               other persons or such act occurs
                                                                            during the hours of employment.
                1)   At a safe place away from
                     your "premises"; or                                    However, this Paragraph r.(6)(a)
                                                                            does not apply to dishonest acts
                2)   Being taken to and returned                            of a carrier for hire or to acts of
                     from that place.                                       destruction by your employees.
                This Removal coverage is in-                                However, theft by employees is
                cluded within the Limits of Insur-                          still not covered.
                ance applicable to this Coverage                       (b) Errors or omissions in pro-
                Extension.                                                  cessing or copying. However,
           (b) Away From Your Premises                                      we will pay for that portion of di-
                                                                            rect "loss" caused by resulting
                We will pay up to $5,000 in any                             fire or explosion if these causes
                one occurrence, regardless of                               of loss would be covered by this
                the number of locations, for di-                            Coverage Part.
                rect "loss" caused by a Covered
                Cause of Loss to "valuable pa-                         (c) Electrical or magnetic injury, dis-
                pers and records" while they are                            turbance or erasure of electronic
                away from your "premises".                                  recordings. But we will pay for
                                                                            direct "loss" caused by lightning.
                This Away From Premises limit
                is in addition to the Limit of In-                     (d) Voluntary parting with any prop-
                surance applicable to this Cov-                             erty by you or anyone entrusted
                erage Extension.                                            with the property if induced to do
                                                                            so by any fraudulent scheme,
       (5) SECTION A. COVERAGE, 3. Cov-                                     trick, device or false pretense.
           ered Causes of Loss, b. Exclu-
           sions does not apply to this Cover-                     The most we will pay for "loss" in any one
           age Extension except as follows:                        occurrence is $25,000.

           (a) Exclusion (1)(c) Governmental                  s.   Water Damage, Other Liquids, Powder
               Action;                                             or Molten Material Damage

           (b) Exclusion (1)(d) Nuclear Haz-                       If a covered direct "loss" to which this in-
               ard; and                                            surance applies was caused by or result-
                                                                   ed from water or other liquid, powder or
           (c) Exclusion (1)(f) War and Mili-                      molten material damage, we will also pay
               tary Action.                                        the cost to tear out and replace any oth-
                                                                   erwise undamaged part of the building or
       (6) In addition to Paragraph r.(5) of this                  structure to repair damage to the system
           Coverage Extension, we will not pay                     or appliance from which the water or oth-
           for direct "loss" resulting from any of                 er substance escapes.
           the following:
                                                         SECTION B. LIMITS OF INSURANCE
           (a) Dishonest or criminal acts by:
                                                         The most we will pay for "loss" in any one occur-
                1)   You, your partners, employ-         rence is the applicable Limit of Insurance shown in
                     ees, directors, trustees or         the Declarations, except as amended in SECTION
                     authorized representatives;         A. COVERAGE, 3. Covered Causes of Loss, c.
                2)   A manager or a member if            Limitations, 4. Additional Coverages, and 5.
                     you are a limited liability         Coverage Extensions.
                     company;                            SECTION C. DEDUCTIBLE
                3)   Anyone else with an interest        Except as otherwise provided; in any one occur-
                     in the records of accounts          rence of direct "loss" we will first reduce the
                     receivable, or their employ-        amount of "loss" if required by SECTION E. ADDI-
                     ees or authorized repre-            TIONAL CONDITIONS, 1. Coinsurance or SEC-
                     sentatives; or                      TION F. OPTIONAL COVERAGES, 1. Agreed
                4)   Anyone else entrusted with          Value. If the adjusted amount of direct "loss" is
                     the records of accounts re-         less than or equal to the Deductible, we will not
                     ceivable for any purpose.           pay for that direct "loss". If the adjusted amount of
                                                         direct "loss" exceeds the Deductible, we will then
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 29 of 40
            Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 33 of 83

subtract the Deductible from the adjusted amount             2.   Glass Deductible
of direct "loss", and will pay the resulting amount or
the Limit of Insurance, whichever is less.                        When direct "loss" to the building you occupy
                                                                  only involves building glass, the Deductible for
When the occurrence involves direct "loss" to more                that "loss" will be the lesser of:
than one item of Covered Property and separate
Limits of Insurance apply, the losses will not be                 a.   $500; or
combined in determining application of the Deduct-                b.   The Deductible shown in the Declarations
ible. But the Deductible will be applied only once                     for that Covered Property.
per occurrence.
                                                             SECTION D. LOSS CONDITIONS
1.   Deductible Examples
                                                             The following conditions apply in addition to the
     Example No. 1:                                          COMMON POLICY CONDITIONS and the COM-
     (This example assumes there is no coinsur-              MERCIAL PROPERTY CONDITIONS.
     ance penalty as outlined in SECTION E. AD-
                                                             1.   Abandonment
     DITIONAL CONDITIONS, 1. Coinsurance).
                                                                  There can be no abandonment of any property
     Deductible:                          $250
                                                                  to us.
     Limit of Insurance - Bldg. 1:     $60,000
     Limit of Insurance - Bldg. 2:     $80,000               2.   Appraisal

     "Loss" to Bldg. 1:                $60,100                    If we and you disagree on the value of the
                                                                  property, the amount of Net Income and oper-
     "Loss" to Bldg. 2:                $90,000
                                                                  ating expense, or the amount of "loss", either
     The amount of "loss" to Bldg. 1 ($60,100) is                 may make written demand for an appraisal of
     less than the sum ($60,250) of the Limit of In-              the "loss". In this event, each party will select
     surance applicable to Bldg. 1 plus the Deduct-               a competent and impartial appraiser. The two
     ible.                                                        appraisers will select an umpire. If they cannot
                                                                  agree, either may request that selection be
     The Deductible will be subtracted from the                   made by a judge of a court having jurisdiction.
     amount of "loss" in calculating the "loss" pay-              The appraisers will state separately the value
     able for Bldg. 1:                                            of the property, the amount of Net Income and
     $60,100 - $250 = $59,850 "Loss" Payable -                    operating expense, and amount of "loss". If
     Bldg. 1                                                      they fail to agree, they will submit their differ-
                                                                  ences to the umpire. A decision agreed to by
     The Deductible applies once per occurrence                   any two will be binding. Each party will:
     and therefore is not subtracted in determining
     the amount of "loss" payable for Bldg. 2.                    a.   Pay its chosen appraiser; and
     "Loss" payable for Bldg. 2 is the Limit of In-               b.   Bear the other expenses of the appraisal
     surance of $80,000.                                               and umpire equally.
     Total amount of "loss" payable:      $59,850 +               If there is an appraisal, we still retain our right
     80,000 = $139,850.                                           to deny the claim.
     Example No. 2:                                          3.   Duties in the Event of Loss or Damage
     (This example also assumes there is no coin-                 a.   In the event of "loss" to Covered Property,
     surance penalty).                                                 you must see that the following are done
     The Deductible and Limits of Insurance are                        in order for coverage to apply:
     the same as those in Example No. 1:                               (1) Notify the police if a law may have
     "Loss" to Bldg. 1: $70,000 (Exceeds Limit of                          been broken.
     Insurance plus Deductible)                                        (2) Give us prompt notice of the "loss".
     "Loss" to Bldg. 2: $90,000 (Exceeds Limit of                          Include a description of the property
     Insurance plus Deductible)                                            involved.

     "Loss" Payable - Bldg. 1:   $60,000 (Limit of                     (3) As soon as possible, give us a de-
     Insurance)                                                            scription of how, when and where the
                                                                           "loss" occurred.
     "Loss" Payable - Bldg. 2:   $80,000 (Limit of
     Insurance)                                                        (4) Take all reasonable steps to protect
                                                                           the Covered Property from further
     Total amount of "loss" payable: $140,000.                             damage. If feasible, set the damaged
                                                                           property aside and in the best possi-
                                                                           ble order for examination. Keep a

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                   Page 30 of 40
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 34 of 83

              record of your expenses necessary                        We will determine the value of lost or
              to protect the Covered Property for                      damaged property, or the cost of its repair
              consideration in the settlement of the                   or replacement, in accordance with the
              claim. This will not increase your limit                 applicable terms of SECTION D. LOSS
              of insurance. However, in no event                       CONDITIONS, 7. Valuation or any appli-
              will we pay for any subsequent "loss"                    cable provision that amends or super-
              resulting from a cause of loss that is                   cedes this valuation condition.
              not a Covered Cause of Loss.
                                                                  b.   The cost of repair or replacement does
          (5) At our request, give us complete in-                     not include the increased cost attributable
              ventories of the damaged and un-                         to enforcement of or compliance with any
              damaged property. Include quanti-                        ordinance or law regulating the construc-
              ties, costs, values and amount of                        tion, use or repair of any property, except
              "loss" claimed.                                          as provided in SECTION A. COVERAGE,
                                                                       4. Additional Coverages, g. Ordinance
          (6) As often as may be reasonably re-                        or Law.
              quired, permit us to inspect the prop-
              erty proving the "loss" and examine                 c.   We will give notice of our intentions within
              your books and records.                                  30 days after we receive the sworn proof
                                                                       of loss.
              Also permit us to take samples of
              damaged and undamaged property                      d.   We will not pay you more than your finan-
              for inspection, testing and analysis                     cial interest in the Covered Property.
              and permit us to make copies from
              your books and records.                             e.   We may adjust "losses" with the owners
                                                                       of lost or damaged property if other than
          (7) Submit a signed sworn proof of loss                      you. If we pay the owners, such payments
              containing the information we request                    will satisfy your claims against us for the
              to investigate the claim. You must do                    owners' property. We will not pay the
              this within 60 days after our request.                   owners more than their financial interest
              We will supply you with the neces-                       in the Covered Property.
              sary forms.
                                                                  f.   Our payment for "loss" to personal prop-
          (8) Cooperate with us in the investigation                   erty of others and personal effects will on-
              or settlement of the claim.                              ly be for the account of the owner of the
                                                                       property.
          (9) If you intend to continue your busi-
              ness, you must resume all or part of                g.   We may elect to defend you against suits
              your "operations" as quickly as pos-                     arising from claims of owners of property.
              sible.                                                   We will do this at our expense.
     b.   We may examine any insured under oath,                  h.   We will pay for insured "loss" within 30
          while not in the presence of any other in-                   days after we receive the sworn proof of
          sured and at such times as may be rea-                       loss if you have complied with all of the
          sonably required about any matter relat-                     terms of this Coverage Part; and
          ing to this insurance or the claim, includ-
          ing an insured's books and records. In the                   (1) We have reached agreement with
          event of an examination, an insured's an-                        you on the amount of "loss"; or
          swers must be signed.                                        (2) An appraisal award has been made.
4.   Loss Payment                                                 i.   Loss Payment - Ordinance or Law.
     a.   In the event of "loss" insured by this Cov-                  With respect to SECTION A. COVER-
          erage Part, at our option, we will either:                   AGE, 4. Additional Coverages, g. Ordi-
          (1) Pay the value of lost or damaged                         nance or Law:
              property;                                                (1) Loss of Use of Undamaged Parts
          (2) Pay the cost of repairing or replacing                       of Building
              the lost or damaged property;                                When there is a loss in value of an
          (3) Take all or any part of the property at                      undamaged portion of a building or
              an agreed or appraised value; or                             structure to which this coverage ap-
                                                                           plies, the loss payment for that build-
          (4) Repair, rebuild or replace the proper-                       ing, including damaged and undam-
              ty with other property of like kind and                      aged portions, will be determined as
              quality.                                                     follows:


                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 31 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 35 of 83

           (a) If BUILDING AND PERSONAL                                (b) The limit of insurance indicated
               PROPERTY           COVERAGE                                 in SECTION A. COVERAGE, 4.
               FORM, SECTION F. OPTIONAL                                   Additional Coverages, g. Or-
               COVERAGES, 3. Replacement                                   dinance or Law for Demolition
               Cost applies and the property is                            Costs for the building that has
               repaired or replaced, on the                                 suffered "loss".
               same "premises" or another
               "premises"; we will not pay more                   (3) Increased Costs of Construction
               than the lesser of:                                     Loss payment for Increased Costs
               1)   The amount you actually                            of Construction will be determined
                    spend to repair, rebuild or                        as follows:
                    reconstruct the building, but                      (a) We will not pay for the increased
                    not for more than the                                   cost of construction until the
                    amount it would cost to re-                             property is actually repaired or
                    store the building on the                               replaced, at the same "premis-
                    same "premises" and to the                              es" or another location and un-
                    same height, floor area,                                less the repairs or replacement
                    style and comparable quali-                             are made as soon as reasonably
                    ty of the original property in-                         possible after the direct "loss",
                    sured; or                                               not to exceed two years. We
               2)   The limit of insurance indi-                            may extend this period in writing
                    cated in SECTION A.                                     during the two years.
                    COVERAGE, 4. Additional                            (b) If the building is repaired or re-
                    Coverages g. Ordinance                                  placed at the same "premises",
                    or Law for Loss of Use of                               or if you elect to rebuild at an-
                    Undamaged      Parts   of                               other "premises", the most we
                    Building for the building                               will pay for the Increased cost
                    that has suffered "loss".                               of construction is the lesser of:
           (b) If BUILDING AND PERSONAL                                     1)   The increased cost of con-
               PROPERTY           COVERAGE                                       struction at the same "prem-
               FORM, SECTION F. OPTIONAL                                         ises"; or
               COVERAGES, 3. Replacement
               Cost applies and the property is                             2)   The limit of insurance indi-
               not repaired or replaced, or if the                               cated in SECTION A.
               Replacement Cost Coverage                                         COVERAGE, 4. Additional
               Option does not apply, we will                                    Coverages, g. Ordinance
               not pay more than the lesser of:                                  or Law for Increased
                                                                                 Costs of Construction for
               1)   The "actual cash value" of                                   the building that has suf-
                    the building at the time of                                  fered "loss".
                    "loss"; or
                                                                       (c) If the ordinance or law requires
               2)   The limit of insurance indi-                            relocation to another location the
                    cated in SECTION A.                                     most we will pay for the in-
                    COVERAGE, 4. Additional                                 creased cost of construction is
                    Coverages, g. Ordinance                                 the lesser of:
                    or Law for Loss of Use of
                    Undamaged      Parts   of                               1)   The increased cost of con-
                    Building for the building                                    struction at the new loca-
                    that has suffered "loss".                                    tion; or
       (2) Demolition Costs                                                 2)   The limit of insurance indi-
                                                                                 cated in SECTION A.
           Loss payment for Demolition Costs                                     COVERAGE, 4. Additional
           will be determined as follows:                                        Coverages, g. Ordinance
           We will not pay more than the lesser                                  or Law for Increased
           of the following:                                                     Costs of Construction for
                                                                                 the building that has suf-
           (a) The amount you actually spend                                     fered "loss".
               to demolish and clear the site of
               the "premises"; or                                 (4) Proportional Payments
                                                                       If the building or structure sustains
                                                                       both direct "loss" that is covered un-
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 32 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 36 of 83

            der this Coverage Part and direct                                 had occurred. We will deduct
            "loss" that is not covered under this                             from the total of such expenses:
            Coverage Part; and as a result of the
            direct "loss" in its entirety you are re-                         1)   The salvage value that re-
            quired to comply with the ordinance                                    mains of any property
            or law, we will not pay the full amount                                bought for temporary use
            of direct "loss" otherwise payable un-                                 during the "period of resto-
            der the terms of SECTION A. COV-                                       ration", once "operations"
            ERAGE, 4. Additional Coverages,                                        are resumed; and
            g. Ordinance or Law. Instead, we                                  2)   Any Extra Expense that is
            will pay a proportion of such direct                                   paid for by other insurance,
            "loss"; meaning the proportion that                                    except for insurance that is
            the covered direct "loss" bears to the                                 written subject to the same
            total direct "loss".                                                   plan, terms, conditions and
   j.   Loss Determination - Business Income                                       provisions as this insurance;
        and Extra Expense                                                          and

        With respect to SECTION A. COVER-                                (b) Necessary expenses that reduce
        AGE, 5. Coverage Extensions, b. Busi-                                 the "Business Income" and
        ness Income and Extra Expense,                                        "Rental Value" "loss" that other-
                                                                              wise would have been incurred.
        (1) The amount of "Business Income"
            and "Rental Value" "loss" will be de-                    (3) Resumption of Operations
            termined based on:                                           We will reduce the amount of your:
            (a) The Net Income of the business                           (a) "Business Income" and "Rental
                before the direct "loss" occurred;                            Value" "loss", other than Extra
            (b) The likely Net Income of the                                  Expense, to the extent you can
                business if no direct "loss" had                              resume your "operations", in
                occurred, but not including any                               whole or in part, by using dam-
                Net Income that would likely                                  aged or undamaged property
                have been earned as a result of                               (including   merchandise     or
                an increase in the volume of                                  "stock") at the "premises" or
                business due to favorable busi-                               elsewhere.
                ness conditions caused by the                            (b) Extra Expense "loss" to the ex-
                impact of the Covered Cause of                                tent you can return "operations"
                Loss on customers or on other                                 to normal and discontinue such
                businesses;                                                   Extra Expense.
            (c) The operating expenses, includ-                      (4) If you do not resume "operations", or
                ing payroll expenses, necessary                          do not resume "operations" as quick-
                to resume "operations" with the                          ly as possible, we will pay based on
                same quality of service that ex-                         the length of time it would have taken
                isted just before the direct "loss";                     to resume "operations" as quickly as
                and                                                      possible.
            (d) Other relevant sources of infor-                k.   Party Walls
                mation, including;
                                                                     A party wall is a wall that separates and is
                1)   Your financial records and                      common to adjoining buildings that are
                     accounting procedures;                          owned by different parties. In settling
                2)   Bills, invoices and other                       covered losses involving a party wall, we
                     vouchers; and                                   will pay a proportion of the "loss" to the
                                                                     party wall based on your interest in the
                3)   Deeds, liens or contracts.                      wall in proportion to the interest of the
                                                                     owner of the adjoining building. However,
        (2) The amount of Extra Expense will be                      if you elect to repair or replace your build-
            determined based on:                                     ing and the owner of the adjoining build-
            (a) All expenses that exceed the                         ing elects not to repair or replace that
                normal operating expenses that                       building, we will pay you the full value of
                would have been incurred by                          the "loss" to the party wall, subject to all
                "operations" during the "period                      applicable policy provisions all other pro-
                of restoration" if no direct "loss"                  visions of this SECTION D. LOSS CON-
                                                                     DITIONS, 4. Loss Payment including:

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 33 of 40
            Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 37 of 83

          (1) Limit of Insurance shown in the Dec-                    (2) Buildings under construction or reno-
              larations;                                                  vation are not considered vacant.
          (2) SECTION D. LOSS CONDITIONS,                        b.   Vacancy Provisions
              7. Valuation; and
                                                                      If the building where direct "loss" occurs
          (3) SECTION E. ADDITIONAL CONDI-                            has been vacant for more than 60 con-
              TIONS, 1. Coinsurance.                                  secutive days before that "loss", we will:
          Our payment under the provisions of this                    (1) Not pay for any "loss" caused by any
          paragraph does not alter any right of sub-                      of the following, even if they are
          rogation we may have against any entity,                        Covered Causes of Loss:
          including the owner or insurer of the ad-
          joining building, and does not alter the                        (a) Vandalism;
          terms of COMMERCIAL PROPERTY                                    (b) Sprinkler leakage, unless you
          CONDITIONS, I. Transfer Of Rights Of                                 have protected       the    system
          Recovery Against Others To Us in this                                against freezing;
          Coverage Part.
                                                                          (c) Building glass breakage;
5.   Recovered Property
                                                                          (d) Water damage;
     If either you or we recover any property after
     loss settlement, that party must give the other                      (e) Theft; or
     prompt notice. At your option, the property will
     be returned to you. You must then return to us                       (f) Attempted theft.
     the amount we paid to you for the property.                      (2) Reduce the amount we would other-
     We will pay recovery expenses and the ex-                            wise pay for the "loss" by 15% with
     penses to repair the recovered property, sub-                        respect to Covered Causes of Loss
     ject to the Limit of Insurance.                                      other than those listed in b.(1)(a)
6.   Vacancy                                                              through b.(1)(f) of this Loss Condi-
                                                                          tion.
     a.   Description of Terms
                                                            7.   Valuation
          (1) As used in this Vacancy Condition,
              the term building and the term vacant              We will determine the value of Covered Prop-
              have the meanings set forth in (1)(a)              erty in the event of direct "loss" as follows:
              and (1)(b) below:                                  a.   At "Actual Cash Value" as of the time of
              (a) When this Coverage Part is is-                      direct "loss", except as provided in b., c.,
                   sued to a tenant, and with re-                     d., and e. below.
                   spect to that tenant's interest in            b.   If the Limit of Insurance for Building satis-
                   Covered     Property,     building                 fies SECTION E. ADDITIONAL CONDI-
                   means the unit or suite rented or                  TIONS, 1. Coinsurance, and the cost to
                   leased to the tenant. Such build-                  repair or replace the damaged building
                   ing is vacant when it does not                     property is $2,500 or less, we will pay the
                   contain enough business per-                       cost of building repairs or replacement.
                   sonal property to conduct cus-
                   tomary operations.                                 The cost of building repairs or replace-
                                                                      ment does not include the increased cost
              (b) When this Coverage Part is is-                      attributable to enforcement of or compli-
                   sued to the owner or general                       ance with any ordinance or law regulating
                   lessee of a building, building                     the construction, use or repair of any
                   means the entire building. Such                    property. However, the following property
                   building is vacant unless at least                 will be valued at actual cash value even
                   31% of its total square footage                    when attached to the building:
                   is:
                                                                      (1) Awnings or floor coverings;
                   1)   Rented to a lessee or sub-
                        lessee and used by them to                    (2) Appliances for refrigerating, ventilat-
                        conduct their customary op-                       ing, cooking, dishwashing or launder-
                        erations; or                                      ing; or
                   2)   Used by the building owner                    (3) Outdoor equipment or furniture.
                        to conduct customary oper-
                        ations.                                  c.   "Stock" you have sold but not delivered at
                                                                      the selling price less discounts and ex-
                                                                      penses you otherwise would have had.

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 34 of 40
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 38 of 83

     d.   Glass at the cost of replacement with                       (3) Multiply to the total amount of "loss",
          safety glazing material if required by law.                      before the application of any deducti-
                                                                           ble, by the figure determined in step
     e.   Tenant's Improvements and Betterments                            (2); and
          at:
                                                                      (4) Subtract the deductible from the fig-
          (1) Replacement Cost of the lost or                             ure determined in step (3).
              damaged property if you make re-
              pairs promptly.                                         We will pay the amount determined in
                                                                      step (4) or the Limit of Insurance, which-
          (2) A proportion of your original cost if                   ever is less. For the remainder, you will
              you do not make repairs promptly.                       either have to rely on other insurance or
              We will determine the proportionate                     absorb the "loss" yourself.
              value as follows:
                                                                      Example No. 1 (Underinsurance):
              (a) Multiply the original cost by the
                   number of days from the "loss"                     The value of the property is:  $250,000
                   or damage to the expiration of                     The coinsurance percentage is:     80%
                   the lease; and                                     The Limit of Insurance is:     $100,000
                                                                      The Deductible is:                 $250
              (b) Divide the amount determined in                     The amount of "loss" is:        $40,000
                  (a) above by the number of days
                   from the installation of improve-                  Step (1):
                   ments to the expiration of the
                   lease.                                                  $250,000 X 80% = $200,000 (the
                                                                           minimum amount of insurance to
              If your lease contains a renewal op-                         meet your Coinsurance require-
              tion, the expiration of the renewal op-                      ments)
              tion period will replace the expiration
              of the lease in this procedure.                         Step (2):

          (3) Nothing if others pay for repairs or                         $100,000 divided by $200,000 = .50
              replacement.                                            Step (3):
          (4) For the purposes of valuation, ten-                          $40,000 X .50 = $20,000
              ants' improvements and betterments
              are not considered to be the personal                   Step (4):
              property of others.
                                                                           $20,000 - $250 = $19,750.
SECTION E. ADDITIONAL CONDITIONS                                      We will pay no more than $19,750. The
The following conditions apply in addition to the                     remaining $20,250 is not covered.
COMMON POLICY CONDITIONS and the COM-                                 Example No. 2 (Adequate Insurance):
MERCIAL PROPERTY CONDITIONS.
                                                                      The value of the property is:  $250,000
1.   Coinsurance                                                      The coinsurance percentage is:     80%
                                                                      The Limit of Insurance is:     $200,000
     If a Coinsurance percentage is shown in the
                                                                      The Deductible is:                 $250
     Declarations, the following condition applies.
                                                                      The amount of "loss" is:        $40,000
     a.   We will not pay the full amount of any
          "loss" if the value of Covered Property at                  Step (1):
          the time of direct "loss" times the Coin-                        $250,000 X 80% = $200,000 (the
          surance percentage shown for it in the                           minimum amount of insurance to
          Declarations is greater than the Limit of                        meet your Coinsurance require-
          Insurance for the property.                                      ments)
          Instead, we will determine the most we                      Step (2):
          will pay using the following steps:
                                                                           $200,000 : $200,000 = 1.00
          (1) Multiply the value of Covered Proper-
              ty at the time of direct "loss" by the                  Step (3):
              Coinsurance percentage;                                      $40,000 X 1.00 = $40,000
          (2) Divide the Limit of Insurance of the                    Step (4):
              property by the figure determined in
              step (1);                                                    $40,000 - $250 = $39,750.



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                Page 35 of 40
            Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 39 of 83

          We will pay no more than $39,750 "loss"                      with the terms of this Coverage Part, the
          in excess of the Deductible. No penalty                      mortgage holder will still have the right to
          applies.                                                     receive loss payment if the mortgage
                                                                       holder:
     b.   If one Limit of Insurance applies to two or
          more separate items, this condition will                     (1) Pays any premium due under this
          apply to the total of all property to which                      Coverage Part at our request if you
          the limit applies.                                               have failed to do so;
          Example No. 3:                                               (2) Submits a signed, sworn statement
                                                                           of loss within 60 days after receiving
          The values of the property are:                                  notice from us of your failure to do
              Bldg. at Location No. 1:       $75,000                       so; and
              Bldg. at Location No. 2:      $100,000
                                                                       (3) Has notified us of any change in
              Personal Property at                                         ownership, occupancy or substantial
              Location No. 2:                $75,000                       change in risk known to the mortgage
                                                                           holder.
                                             250,000
                                                                       All of the terms of this Coverage Part will
          The coinsurance percentage is:         90%                   then apply directly to the mortgage hold-
          The Limit of Insurance for                                   er.
              Buildings and Personal
                                                                  e.   If we pay the mortgage holder for any
              Property at Location                                     "loss" and deny payment to you because
              Nos. 1 and 2 is:              $180,000                   of your acts or because you have failed to
          The Deductible is:                  $1,000                   comply with the terms of this Coverage
          The amount of "loss" is:                                     Part:
              Bldg. at Location No. 2:       $30,000
              Personal Property at                                     (1) The mortgage holder's rights under
              Location No. 2:                $20,000                       the mortgage will be transferred to us
                                             $50,000                       to the extent of the amount we pay;
          Step (1):                                                        and
              $250,000 X 90% = $225,000                                (2) The mortgage holder's right to recov-
              (the minimum amount of insurance to                          er the full amount of the mortgage
              meet your Coinsurance requirements                           holder's claim will not be impaired.
              and to avoid the penalty shown be-
                                                                       At our option, we may pay to the mort-
              low)
                                                                       gage holder the whole principal on the
          Step (2):                                                    mortgage plus any accrued interest. In
              $180,000 : $225,000 = .80                                this event, your mortgage and note will be
                                                                       transferred to us and you will pay your
          Step (3):                                                    remaining mortgage debt to us.
              $50,000 X .80 = $40,000
          Step (4):                                               f.   If we cancel this policy, we will give writ-
                                                                       ten notice to the mortgage holder at least:
              $40,000 - $1,000 = $39,000.
                                                                       (1) 10 days before the effective date of
          We will pay no more than $39,000. The                            cancellation if we cancel for your
          remaining $11,000 is not covered.                                nonpayment of premium; or
2.   Mortgage Holders                                                  (2) 30 days before the effective date of
                                                                           cancellation if we cancel for any oth-
     a.   The term "mortgage holder" includes trus-                        er reason.
          tee.
                                                                  g.   If we elect not to renew this policy, we will
     b.   We will pay for covered "loss" to buildings                  give written notice to the mortgage holder
          or structures to each mortgage holder                        at least ten days before the expiration
          shown in the Declarations in their order of                  date of this policy.
          precedence, as interests may appear.
     c.   The mortgage holder has the right to re-           SECTION F. OPTIONAL COVERAGES
          ceive loss payment even if the mortgage            If shown as applicable in the Declarations, the fol-
          holder has started foreclosure or similar          lowing Optional Coverages apply separately to
          action on the building or structure.
                                                             each item.
     d.   If we deny your claim because of your
          acts or because you have failed to comply

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 36 of 40
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 40 of 83

1.   Agreed Value                                                               The number of days since the
                                                                                beginning of the policy year (or
     a.   The Additional Condition, Coinsurance,                                last policy change) is: 146
          does not apply to Covered Property to
          which this Optional Coverage applies. We                              The amount of increase is
          will pay no more for direct "loss" to that                            $100,000 X .08 X (146/365) =
          property than the proportion that the Limit                           $3,200
          of Insurance under this Coverage Part for
          the property bears to the Limit of Insur-          3.   Replacement Cost
          ance indicated in the most current State-               a.   Replacement Cost (without deduction for
          ment of Values that applies to this Cover-                   depreciation) replaces "Actual Cash Val-
          age Part.                                                    ue" in SECTION D. LOSS CONDITIONS,
     b.   If the Agreed Value Optional Coverage is                     7. Valuation of this BUILDING AND
          deleted from the policy, the Additional                      PERSONAL PROPERTY COVERAGE
          Condition, Coinsurance, is reinstated and                    FORM.
          this Optional Coverage does not apply.                  b.   This Optional Coverage does not apply
     c.   The terms of this Optional Coverage ap-                      to:
          ply only to "loss" that occurs:                              (1) Personal Property of others, except
          (1) On or after the effective date of this                       leased personal property as de-
              Optional Coverage; and                                       scribed in SECTION A. COVERAGE,
                                                                           1. Covered Property, d.(7). The val-
          (2) Before the policy expiration date.                           uation of such leased personal prop-
                                                                           erty will be based on the amount for
     d.   This Agreed Value Optional Coverage                              which you are liable under the lease,
          does not apply to SECTION A. COVER-                              but not to exceed the replacement
          AGE, 5. Coverage Extensions, b. Busi-                            cost of the leased item.
          ness Income and Extra Expense.
                                                                       (2) Personal effects;
2.   Inflation Guard
                                                                       (3) Contents of a residence;
     a.   The Limit of Insurance for property to
          which this Optional Coverage applies will                    (4) Manuscripts;
          automatically increase by the annual per-
          centage shown in the Declarations.                           (5) Works of art, antiques or rare arti-
                                                                           cles, including etchings, pictures,
     b.   The amount of increase will be:                                  statuary, marbles, bronzes, porce-
                                                                           lains and bric-a-brac;
          (1) The Limit of Insurance that applied
              on the beginning of the current "cov-                    (6) "Stock" unless the Replacement Cost
              erage term" or any other Coverage                            including "Stock" option is shown in
              Part change amending the Limit of                            the Declarations; or
              Insurance, multiplied by
                                                                       (7) Property, that at the time of "loss":
          (2) The percentage of annual increase
              shown in the Declarations, expressed                         (a) Is outdated, or obsolete and is
              as a decimal (example: 8% is .08),                                stored or not being used; or
              multiplied by                                                (b) Has no practical value to you.
          (3) The number of days since the begin-                 c.   You may make a claim for "loss" covered
              ning of the current "coverage term" or                   by this insurance on an "Actual Cash Val-
              the effective date of the most recent                    ue" basis instead of on a replacement
              policy change amending the Limit of                      cost basis. In the event you elect to have
              Insurance, divided by 365. In the                        "loss" settled on an "Actual Cash Value"
              event of "loss", this number of days                     basis, you may still make a claim for the
              ends at the original date of "loss".                     additional coverage this Optional Cover-
              Example:                                                 age provides if you notify us of your intent
                                                                       to do so within 180 days after the "loss".
              If:   The applicable Limit of Insur-
                    ance is: $100,000                             d.   We will not pay on a replacement cost
                                                                       basis for any "loss":
                    The Annual percentage increase
                    is: 8%                                             (1) Until the lost or damaged property is
                                                                           actually repaired or replaced with
                                                                           other property of generally the same
                                                                           construction and used for the same

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 37 of 40
             Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 41 of 83

              purpose as the lost or damaged                            any period is for a period of less than 12
              property; and                                             months, constitute individual "coverage
                                                                        terms". The last "coverage term" ends at
          (2) Unless the repairs or replacement                         12:00 A.M. standard time at your mailing
              have been completed or at least un-                       address shown in the Declarations on the
              derway within 2 years following the                       earlier of:
              date of "loss".
                                                                        (1) The day the policy period shown in
     e.   We will not pay more for "loss" on a re-                          the Declarations ends; or
          placement cost basis than the least of:
                                                                        (2) The day the policy to which this Cov-
          (1) The Limit of Insurance applicable to                          erage Part is attached is terminated
              the lost or damaged property;                                 or cancelled.
          (2) The cost to replace, on the same                     b.   However, if after the issuance of this
              "premises", the lost or damaged                           Coverage Part, any "coverage term" is
              property with other property:                             extended for an additional period of less
              (a) Of comparable material and                            than 12 months, that additional period of
                   quality; and                                         time will be deemed to be part of the last
                                                                        preceding "coverage term".
              (b) Used for the same purpose; or
                                                              5.   "Electronic data" means information, facts or
          (3) The amount you actually spend that                   "computer programs" stored as or on, created
              is necessary to repair or replace the                or used on, or transmitted to or from computer
              lost or damaged property.                            software (including systems and applications
                                                                   software), on hard or floppy disks, CD-ROMs,
     f.   The cost of repair or replacement does                   tapes, drives, cells, data processing devices
          not include the increased cost attributable              or any other repositories of computer software
          to enforcement of or compliance with any                 which are used with electronically controlled
          ordinance or law regulating the construc-                equipment.
          tion, use, or repair of any building or
          structure except as provided in SECTION             6.   "Finished stock" means stock you have manu-
          A. COVERAGE, 4. Additional Coverag-                      factured, except "stock" you have manufac-
          es, g. Ordinance or Law.                                 tured that is held for sale on the "premises" of
                                                                   any retail outlet insured under this Coverage
SECTION G. DEFINITIONS                                             Part.
1.   "Actual cash value" means replacement cost               7.   "Fungi" means any type or form of fungus, and
     less a deduction that reflects depreciation,                  includes, but is not limited to, any form or type
     age, condition and obsolescence.                              of mold, mushroom or mildew and any myco-
2.   "Business Income" means the:                                  toxins, spores, scents or byproducts produced
                                                                   or released by fungi.
     a.   Net Income (net profit or loss before in-
          come taxes) that would have been earned             8.   "Loss" means accidental physical loss or acci-
          or incurred; and                                         dental physical damage.

     b.   Continuing normal operating expenses                9.   "Money" means:
          sustained, including payroll.                            a.   Currency, coins and bank notes whether
3.   "Computer programs" means a set of related                         or not in current use; and
     electronic instructions which direct the opera-               b.   Travelers checks, registered checks and
     tions and functions of a computer or device                        money orders held for sale to the public.
     connected to it, which enable the computer or
     device to receive, process, store, retrieve or           10. "Operations" means:
     send data.
                                                                   a.   Your business activities occurring at the
4.   "Coverage term" means the following individ-                       "premises"; and
     ual increment, or if a multi-year policy period,
     increments, of time, which comprise the policy                b.   The tenantability of the "premises", if cov-
     period of this Coverage Part:                                      erage for "Business Income" including
                                                                        "Rental Value" or "Rental Value" applies.
     a.   The year commencing on the Effective
          Date of this Coverage Part at 12:01 A.M.            11. "Period of restoration" means the period of
          standard time at your mailing address                    time that:
          shown in the Declarations, and if a multi-               a.   Begins at the time of direct "loss".
          year policy period, each consecutive an-
          nual period thereafter, or portion thereof if            b.   Ends on the earlier of:

                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                  Page 38 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 42 of 83

         (1) The date when the property at the                        (2) The amount of charges, which are
             "premises" should be repaired, rebuilt                       the legal obligation of the tenant(s)
             or replaced with reasonable speed                            but would otherwise be your obliga-
             and similar quality; or                                      tions.
         (2) The date when business is resumed              15. "Securities" means negotiable and non-
             at a new permanent location.                        negotiable instruments or contracts represent-
                                                                 ing either "money" or other property and in-
    c.   "Period of restoration" does not include                cludes:
         any increased period required due to the
         enforcement of or compliance with any                   a.   Tokens, tickets, revenue and other
         ordinance or law that:                                       stamps whether or not in current use; and
         (1) Regulates the construction, use or                  b.   Evidences of debt issued in connection
             repair, or requires the tearing down                     with credit or charge cards, which are not
             of any property; or                                      of your own issue; but does not include
                                                                      "money". Lottery tickets held for sale are
         (2) Requires any insured or others to                        not "securities" or evidences of debt.
             test for, monitor, clean up, remove,
             contain, treat, detoxify or neutralize,        16. "Sinkhole collapse" means the sudden settle-
             or in any way respond to or assess                  ment or collapse of earth supporting the Cov-
             the effects of "pollutants".                        ered Property into subterranean voids created
                                                                 by the action of water on a limestone or similar
    d.   The expiration date of the policy will not              rock formation. This does not include:
         cut short the "period of restoration".
                                                                 a.   The cost of filling sinkholes;
12. "Pollutants" means any solid, liquid, gaseous
    or thermal irritant or contaminant, including                b.   Sinking or collapse of land into man-made
    smoke, vapor, soot, fumes, acids, alkalis, as-                    subterranean cavities; or
    bestos, chemicals, petroleum, petroleum
    products and petroleum by-products, and                      c.   The value of the land.
    waste. Waste includes materials to be recy-             17. "Specified causes of loss" means fire; light-
    cled, reconditioned or reclaimed. "Pollutants"               ning; explosion; windstorm or hail; smoke; air-
    include but are not limited to substances                    craft or vehicles; riot or civil commotion; van-
    which are generally recognized in industry or                dalism; leakage from fire extinguishing equip-
    government to be harmful or toxic to persons,                ment; "sinkhole collapse"; volcanic action; fall-
    property, or the environment regardless of                   ing objects; weight of snow, ice or sleet; and
    whether injury or damage is caused directly or               water damage.
    indirectly by the "pollutants" and whether:
                                                                 a.   Falling objects does not include "loss" to:
    a.   You are regularly or otherwise engaged in
         activities which taint or degrade the envi-                  (1) Personal property in the open; or
         ronment; or
                                                                      (2) The interior of a building or structure,
    b.   You use, generate or produce the "pollu-                         or property inside a building or struc-
         tant".                                                           ture, unless the roof or an outside
                                                                          wall of the building or structure is first
13. "Premises" means the Locations and Build-                             damaged by a falling object.
    ings described in the Declarations.
                                                                 b.   Water damage means:
14. "Rental Value" means "Business Income" that
    consists of :                                                     (1) Accidental discharge or leakage of
                                                                          water or steam as the direct result of
    a.   Net Income (Net Profit or Loss before in-                        the breaking apart or cracking of any
         come taxes) that would have been earned                          part of a system or appliance (other
         or incurred as rental income from tenant                         than a sump system including its re-
         occupancy of the "premises" described in                         lated equipment and parts) contain-
         the Declarations as furnished and                                ing water or steam; and
         equipped by you, including fair rental val-
         ue of any portion of the "premises" which                    (2) Accidental discharge or leakage of
         is occupied by you; and                                          water or waterborne material as the
                                                                          direct result of the breaking apart or
    b.   Continuing normal operating expenses                             cracking of a water or sewer pipe that
         incurred in connection with that "premis-                        is located off the "premises" and is
         es", including:                                                  part of a municipal potable water
         (1) Payroll; and                                                 supply system or municipal sanitary
                                                                          sewer system, if the breakage or
                                                                          cracking is caused by wear and tear.
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 39 of 40
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 43 of 83

       But water damage does not include "loss"                      water is not subject to the provisions of
       otherwise excluded under the terms of                         Exclusion (g) Water.
       BUILDING AND BUSINESS PERSONAL
       PROPERTY, SECTION A. COVERAGE,                      18. "Stock" means merchandise held in storage or
       3. Covered Causes of Loss, (g) Water.                    for sale, raw materials and in-process or fin-
       Therefore, for example, there is no cover-               ished goods, including supplies used in their
       age under this Coverage Part in the situa-               packing or shipping.
       tion in which discharge or leakage of wa-           19. "Suspension" means:
       ter results from the breaking apart or
       cracking of a pipe which was caused by                   a.   The slowdown or cessation of your busi-
       or related to weather-induced flooding,                       ness activities; and
       even if wear and tear contributed to the
       breakage or cracking. As another exam-                   b.   That a part or all of the "premises" is ren-
       ple, and also in accordance with the                          dered untenantable.
       terms of the Exclusion (g) Water, there is          20. "Valuable papers and records" means in-
       no coverage for "loss" caused by or relat-               scribed, printed or written documents, manu-
       ed to weather-induced flooding which fol-                scripts or records, including abstracts, books,
       lows or is exacerbated by pipe breakage                  card index systems, deeds, drawings, films,
       or cracking attributable to wear and tear.               maps, mortgages, or proprietary information.
       To the extent that accidental discharge or               But "valuable papers and records" does not
       leakage of water falls within the criteria               mean "money" or "securities" or "electronic
       set forth in 18.b.(1) or 18.b.(2) of this def-           data", including the materials on which the
       inition of "Specified causes of loss", such              "electronic data" is recorded.




                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 40 of 40
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 44 of 83

                                               CinciPlus®
                      CinciPak™
     PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                    ENDORSEMENT
                                SUMMARY OF COVERAGE LIMITS
                                                                                                     ®
This is a summary of the Coverages and the Limits of Insurance provided by the CinciPlus CinciPak™
                   ®
Property Power XC+ (Expanded Coverage Plus) Endorsement, FCP 215, in combination with the Commercial
Property Coverage Form, FM 101, which are included in this policy. No coverage is provided by this
summary. Refer to endorsement FCP 215 and the Commercial Property Coverage Form, FM 101, to
determine the scope of your insurance protection.

           Blanket Coverages:                            Blanket Coverage Limit:                          Page
                                                                                                           No.
                                                  $ 150,000          in total for all loss arising       FCP215
                                                  from all Blanket Coverages arising from a
                                                  single occurrence, except as noted otherwise
                                                  in the form.
Accounts Receivable                                                                                        1
Debris Removal                                                                                             6
Electronic Data Processing Property (EDP):                                                                 2
    Duplicate and Backup Electronic Data                                                                   2
    Newly Purchased EDP                                                                                    2
    In Transit or Away From Premises                                                                       3
    Worldwide Laptop Coverage                                                                              3
Ordinance or Law (Increased Construction                                                                   4
Costs and Demolition)
Peak Season                                                                                                6
Personal Property of Others                                                                                6
Tenant Move Back Expenses                                                                                  6
Valuable Papers and Records                                                                                4




            Other Coverages                                  Limit of Insurance:                          Page
                                                                                                           No.
    (not subject to Blanket Coverage Limit):                                                             FCP215
Brands and Labels                                 $25,000                                                  9
Business Income and Extra Expense:
    Interruption of Computer Operations           $25,000 (sub-limit, subject to a 24 hour                 1
                                                  deductible)




FCP 407 05 16                                                                                        Page 1 of 2
            Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 45 of 83


             Other Coverages                                Limit of Insurance:                     Page
                                                                                                     No.
    (not subject to Blanket Coverage Limit):                                                       FCP215
Inflation Guard                                   4% on all Building Property referenced in the       8
                                                  Declarations
Lessor's Leasehold Interest                       Actual loss sustained up to $25,000                 9
Nonowned Building Damage:                                                                             8
    Loss caused by theft, burglary or robbery     Up to the Business Personal Property (BPP)          8
                                                  Limit of Insurance
    Loss by any other Covered Cause of Loss       $25,000 or the BPP Limit of Insurance               8
                                                  (whichever is less)
Ordinance or Law (other than          Increased   Subject to the Building Limit of Insurance          4
Construction Costs and Demolition)
Ordinance or Law - Increased Period of            $50,000                                             10
Restoration
Outdoor Property                                  $25,000 ($1,000 for any one tree, shrub or          5
                                                  plant)
Temperature Change                                $15,000                                             6
Unauthorized Business Card Use                    $5,000                                              9
Utility Services - Direct and Time Element        $ 75,000                                            10
Overhead Lines                                    $ 5,000              sub-limit with a 24 hour       11
                                                  waiting period
Water Backup Discharged from Sewers, Drains,      $10,000                                             5
Septic or Sump Pump Systems




FCP 407 05 16                                                                                     Page 2 of 2
      Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 46 of 83

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 CinciPak™
      COMMERCIAL PROPERTY AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

I.    SECTION A. COVERAGE, Paragraph 2.                            A. The following Additional Coverages are
      Property Not Covered is amended as follows:                       amended as follows:
      Subparagraphs f., g., i., j., k., m. and n. are                   1.   The Limit of Insurance referenced in
      deleted in their entirety.                                             Subparagraph (4) of b. Debris Re-
                                                                             moval is amended to $25,000.
II.   SECTION A. COVERAGE, Paragraph 3. Cov-
      ered Causes of Loss, b. Exclusions, (4)                           2.   The Limit of Insurance referenced in
      Special Exclusions is amended as follows:                              c. Fire Department Service Charge
                                                                             is amended to $25,000.
      Special Exclusions (a) and (b) are deleted in
      their entirety.                                                   3.   Fire Protection Equipment Re-
                                                                             charge - Actual Expenses Incurred
III. SECTION A. COVERAGE, Paragraph 3. Cov-
     ered Causes of Loss, c. Limitations is                                  For this endorsement only, the last
      amended as follows:                                                    paragraph in BUILDING AND PER-
                                                                             SONAL PROPERTY COVERAGE
      A. Subparagraph (1) Limitations - Various                              FORM, SECTION A. COVERAGE, 4.
         Types of Property is amended as fol-                                Additional Coverages, d. Fire Pro-
          lows:                                                              tection Equipment Recharge is de-
          1.   Limitation (c) Building Interiors is                          leted in its entirety and replaced by
               deleted in its entirety and replaced by                       the following:
               the following:                                                The most we will pay in any one oc-
               (c) Building Interiors                                        currence under this Additional Cover-
                                                                             age is the reasonable and necessary
                      The interior of any building or                        expenses you incur to recharge your
                      structure caused by or resulting                       automatic fire suppression system or
                      from rain, snow, sleet, ice, sand                      portable fire extinguishers. This cov-
                      or dust, whether driven by wind                        erage is in addition to the Limits of
                      or not, unless:                                        Insurance shown in the Declarations.
                      1)   The building or structure                    4.   g. Ordinance or Law is amended as
                           first sustains damage by a                        follows:
                           Covered Cause of Loss to
                           its roof or walls through                         a.   The Limit of Insurance refer-
                           which the rain, snow, sleet,                           enced in the last paragraph is
                           ice, sand or dust enters; or                           amended to $25,000; and

                      2)   The "loss" is caused by or                        b.   Paragraph (1) is amended to in-
                           results from thawing of                                clude the following:
                           snow, sleet or ice on the                              (d) Cost to Repair, Rebuild or
                           building or structure.                                     Reconstruct Tenants Im-
          2.   Limitation (d) Theft of Building Ma-                                   provements and Better-
               terials is deleted in its entirety.                                    ments

      B. Subparagraph (3) Limitation - Personal                                         The increased cost to re-
         Property Theft, item (d) is deleted in its                                     pair, rebuild or reconstruct
          entirety.                                                                     tenant's improvements and
                                                                                        betterments, as described in
IV. SECTION A. COVERAGE, Paragraph 4. Ad-                                               SECTION A. COVERAGE;
    ditional Coverages is amended as follows:                                           1. Covered Property, d.

                                       Includes copyrighted material of Insurance
FCP 201 05 16                           Services Office, Inc. with its permission.                     Page 1 of 6
            Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 47 of 83

                      Business Personal Prop-                            of direct physical damage caused by
                      erty, Subparagraph (6),                            or resulting from a Covered Cause of
                      caused by enforcement of                           Loss to building property you occupy
                      building, zoning or land use                       as agreed to in your written lease
                      ordinance or law.                                  agreement.
       5.    The Limit of Insurance referenced in                        The most we will pay for "loss" in any
             h. Pollutant Clean Up and Removal                           one occurrence under this Additional
             is amended to $25,000.                                      Coverage is $2,500.
       6.    The number of days referenced in                       4.   Temporary Relocation of Property
             Subparagraph (2) of i. Preservation
             of Property is amended to 90.                               (1) If Covered Property is removed
                                                                              from the "premises" and stored
   B. The following Additional Coverages are                                  temporarily at a location you
       added:                                                                 own, lease or operate while the
                                                                              "premises" is being renovated or
       1.    Peak Season Limit Increase                                       remodeled, we will pay for direct
             a.   The Limit of Insurance for Busi-                            "loss" of that stored property:
                  ness Personal Property will au-                             (a) Caused by or resulting from
                  tomatically increase by 25% to                                  a Covered Cause of Loss;
                  provide for seasonal variations.
                                                                              (b) Up to $50,000 at each tem-
             b.   This increase will apply only if                                porary location in any one
                  the Limit of Insurance shown for                                occurrence; and
                  Business Personal Property in
                  the Declarations is at least 100%                           (c) During the storage period of
                  of your average monthly values                                  up to 90 consecutive days
                  during the lesser of:                                           but not beyond the expira-
                                                                                  tion of this policy.
                  (1) The 12 months immediately
                      preceding the       date   the                     (2) This Additional Coverage does
                      "loss" occurs; or                                       not apply if the stored property is
                                                                              more specifically insured.
                  (2) The period of time you have
                      been in business as of the          V. SECTION A. COVERAGE, Paragraph 5. Cov-
                      date the "loss" occurs.                erage Extensions is amended as follows:
       2.    Leasehold Improvements                            A. The following Coverage Extensions are
                                                                    amended as follows:
             If your lease is cancelled in accord-
             ance with a valid lease provision as                   1.   Coverage Extension a. Accounts
             the direct result of a Covered Cause                        Receivable is amended as follows:
             of Loss to property at the location in
             which you are a tenant, and you can-                        a.   The Limit of Insurance refer-
             not legally remove Tenant Improve-                               enced in Subparagraph (3)(b)
             ments and Betterments, as described                              Away From Your Premises is
             in SECTION A. COVERAGE; 1.                                       amended to $25,000; and
             Covered Property, d. Business                               b.   The last Paragraph is deleted in
             Personal Property, Subparagraph                                  its entirety and replaced by the
             (6), we will extend Business Personal                            following:
             Property coverage to apply to the
             unamortized value of Tenant Im-                                  The most we will pay for "loss" in
             provement and Betterment that re-                                any one occurrence under this
             main and that you were forced to                                 Coverage Extension is $50,000.
             abandon.
                                                                    2.   Coverage Extension b. Business In-
             The most we will pay for "loss" in any                      come and Extra Expense is
             one occurrence under this Additional                        amended to include the following:
             Coverage is $25,000.
                                                                         (9) Business Income From Depend-
       3.    Lease Assessment                                                 ent Properties
             Your Business Personal Property is                               (a) We will pay for the actual
             extended to apply to your share of                                   loss of "Business Income"
             any assessment charged to all ten-                                   you sustain due to the nec-
             ants by the building owner as a result                               essary "suspension" of your

                                   Includes copyrighted material of Insurance
FCP 201 05 16                       Services Office, Inc. with its permission.                     Page 2 of 6
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 48 of 83

                    "operations" during the "pe-                               1)   Deliver materials or
                    riod of restoration". The                                       services to you, or to
                    "suspension"     must     be                                    others for your account
                    caused by direct "loss" to                                      (Contributing      Loca-
                    "dependent         property"                                    tions). But, any property
                    caused by or resulting from                                     which delivers the fol-
                    any Covered Cause of Loss.                                      lowing services is not a
                                                                                    Contributing    Location
                    However, this Coverage Ex-                                      with respect to such
                    tension does not apply when                                     services:
                    the only "loss" to "depend-
                    ent property" is "loss" to                                      a)   Water supply ser-
                    "electronic data", including                                         vices;
                    destruction or corruption of
                    "electronic data". If the "de-                                  b) Power supply ser-
                    pendent property" sustains                                           vices;
                    "loss" to "electronic data"                                     c)   Communication
                    and other property, cover-                                           supply     services,
                    age under this Coverage                                              including services
                    Extension will not continue                                          relating to internet
                    once the other property is                                           access or access
                    repaired, rebuilt or replaced.                                       to any electronic
                    The most we will pay for                                             network;
                    "loss" in any one occurrence                               2)   Accept your products or
                    for each "dependent proper-                                     services;
                    ty" location is $10,000. This
                    $10,000 of coverage for                                    3)   Manufacture products
                    Business Income From De-                                        for delivery to your cus-
                    pendent Properties does not                                     tomers under contract
                    increase the Limit of Insur-                                    for sale; or
                    ance provided in this Cover-
                    age Extension.                                             4)   Attract customers      to
                                                                                    your business.
                (b) We will reduce the amount
                    of your "Business Income"                                  The "dependent property"
                    loss, other than Extra Ex-                                 must be located in the cov-
                    pense, to the extent you can                               erage territory of this Cover-
                    resume "operations", in                                    age Part.
                    whole or in part, by using                             (e) In BUILDING AND PER-
                    any other available:                                       SONAL PROPERTY COV-
                    1)   Source of materials; or                               ERAGE FORM, SECTION
                                                                               G. DEFINITIONS, the "Peri-
                    2)   Outlet for your prod-                                 od of restoration" Definition,
                         ucts.                                                 with respect to "dependent
                                                                               property", is replaced by the
                (c) If you do not resume "opera-                               following:
                    tions", or do not resume
                    "operations" as quickly as                                 "Period  of   restoration"
                    possible, we will pay based                                means the period of time
                    on the length of time it                                   that:
                    would have taken to resume
                    "operations" as quickly as                                 1)   Begins twenty-four (24)
                    possible.                                                       hours after the time of
                                                                                    direct "loss" caused by
                (d) BUILDING AND PERSON-                                            or resulting from any
                    AL PROPERTY COVER-                                              Covered Cause of Loss
                    AGE FORM, SECTION G.                                            at the premises of the
                    DEFINITIONS is amended                                          "dependent property";
                    to include the following defi-                                  and
                    nition:
                                                                               2)   Ends on the date when
                    "Dependent       property"                                      the property at the
                    means property operated by                                      premises of the "de-
                    others whom you depend on                                       pendent      property"
                    to:                                                             should be repaired, re-
                                 Includes copyrighted material of Insurance
FCP 201 05 16                     Services Office, Inc. with its permission.                      Page 3 of 6
            Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 49 of 83

                           built or replaced with                                 (including their lead-in wir-
                           reasonable speed and                                   ing, masts and towers); and
                           similar quality.
                                                                              (2) Trees, shrubs or plants
                      "Period of restoration" does                                (other than trees, shrubs or
                      not include any increased                                   plants which are "stock" or
                      period required due to the                                  part of a vegetative roof),
                      enforcement of any ordi-                                    including debris removal;
                      nance or law that:
                                                                              but only if caused by or resulting
                      1)   Regulates the construc-                            from any of the following causes
                           tion, use or repair, or                            of loss if they are included as
                           requires the tearing                               Covered Causes of Loss under
                           down of any property;                              this Coverage Part:
                           or
                                                                                  (a) Fire;
                      2)   Requires any insured or
                           others to test for, moni-                              (b) Lightning;
                           tor, clean up, remove,                                 (c) Explosion;
                           contain, treat, detoxify
                           or neutralize, or in any                               (d) Riot or Civil Commo-
                           way respond to, or as-                                      tion;
                           sess the effects of "pol-
                           lutants".                                              (e) Aircraft;
                      The expiration date of this                                 (f) Falling objects;
                      Coverage Part will not cut                                  (g) Theft; or
                      short the "period of restora-
                      tion".                                                      (h) Vehicle; and
       3.    The Limit of Insurance referenced in                             (3) Awnings that are attached to
             f. Fences is amended to $10,000.                                     a building that you occupy
                                                                                  as a tenant.
       4.    The Limit of Insurance referenced in
             h. Glass Subparagraph (2) is                                     We will pay for the debris re-
             amended to $25,000                                               moval expenses of the above
                                                                              type property that are not your
       5.    In Coverage Extension, i. Newly                                  Covered Property if such debris
             Purchased, Leased, or Construct-                                 is on your "premises" due to the
             ed Property, Paragraphs (3)(b),                                  Covered Causes of Loss de-
             (3)(c) and (3)(d) the number 90 is de-                           scribed in this Coverage Exten-
             leted and replaced by the number                                 sion. If you are a tenant, we do
             180.                                                             not pay debris removal expenses
       6.    The last paragraph of j. Nonowned                                for trees, plants, or shrubs
             Building Damage is deleted in its                                owned by the landlord or owner
             entirety and replaced by the following:                          of the building you occupy.

             The most we will pay for "loss" in any                           No other coverage for debris
             one occurrence under this Coverage                               removal expenses provided in
             Extension is your Business Personal                              this Coverage Part applies to this
             Property Limit of Insurance for the                              Outdoor Property Coverage Ex-
             "premises" where the "loss" occurs.                              tension.

       7.    Coverage    Extension k. Outdoor                                 The most we will pay for "loss" in
             Property is deleted in its entirety and                          any one occurrence under the
             replaced by the following:                                       Coverage Extension is $10,000,
                                                                              but not more than $1,000 for any
             k.   Outdoor Property                                            one tree, shrub or plant.
                  We will pay for direct "loss"                     8.   SECTION A, COVERAGE 5. Cover-
                  caused by a Covered Cause of                           age Extensions l. Personal Effects
                  Loss to the following types of                         is deleted in its entirety and replaced
                  your Covered Property:                                 by the following:
                  (1) Radio antennas, television                         l.   Personal Effects
                      antennas or satellite dishes
                                                                              If business personal property is
                                                                              Covered Property in this Cover-
                                   Includes copyrighted material of Insurance
FCP 201 05 16                       Services Office, Inc. with its permission.                     Page 4 of 6
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 50 of 83

                 age Part, we will pay for direct                              (2) Carports;
                 "loss" caused by a Covered
                 Cause of Loss to personal ef-                                 (3) Garages;
                 fects owned by:                                               (4) Pump houses; or
                 (1) You, your officers, or your                               (5) Above ground tanks;
                       partners, or if you are a lim-
                       ited liability company, your                            which have not been specifically
                       members or your managers;                               described in the Declarations.
                       or
                                                                          d.   The most we will pay for "loss" in
                 (2) Your employees (including                                 any one occurrence under this
                       temporary and leased em-                                Coverage Extension for any
                       ployees), including tools                               combination of "loss" to Building
                       owned by your employees                                 and Business Personal Property
                       that are used in your busi-                             is $50,000, regardless of the
                       ness.                                                   number of "premises" involved.
                 This Coverage Extension does                        2.   Fine Arts
                 not apply to "money" or "securi-
                 ties".                                                   For the purposes of this endorsement
                                                                          only:
                 The most we will pay for "loss" in
                 any one occurrence under this                            a.   You may extend the insurance
                 Coverage Extension is $25,000.                                provided by this Coverage Part
                                                                               to apply to paintings, etchings,
       9.   The Limit of Insurance referenced in                               pictures, tapestries, art glass
            n, Signs is amended to $10,000.                                    windows, and other bona fide
                                                                               works of art of rarity, historical
       10. The Limit of Insurance referenced in                                value, or artistic merit. The direct
           r. Valuable Papers and Records                                      "loss" must be caused by or re-
           Subparagraph (4)(b) Away From                                       sult from a Covered Cause of
           Your Premises is amended to                                         Loss.
            $25,000.
                                                                          b. SECTION D. LOSS CONDI-
   B. The following Coverage Extensions are                                  TIONS, 7. Valuation is deleted
       added:                                                                  in its entirety and replaced by the
       1.   Appurtenant Buildings and Struc-                                   following:
            tures                                                              We will determine the value of
            a.   When a Limit of Insurance is                                  Covered Property in the event of
                 shown in the Declarations for                                 "loss" at the market value at the
                 Building at the "premises", you                               time of direct "loss".
                 may extend that insurance to                             c.   The most we will pay for "loss" in
                 apply to direct "loss" of incidental                          any one occurrence under this
                 appurtenant buildings or struc-                               Coverage Extension is $25,000.
                 tures, within 1,000 feet of that
                 "premises", caused by or result-                    3.   Ordinance or Law - Increased Pe-
                 ing from a Covered Cause of                              riod of Restoration
                 Loss.
                                                                          a.   When:
            b.   When a Limit of Insurance is
                 shown in the Declarations for                                 (1) A Covered Cause of Loss
                 Business Personal Property at                                      occurs to property at the
                 the "premises", you may extend                                     "premises"; and
                 that insurance to apply to direct                             (2) The Declarations show that
                 "loss" of Business Personal                                       you have coverage for Busi-
                 Property within incidental appur-                                 ness Income and Extra Ex-
                 tenant buildings or structures                                    pense;
                 within 1,000 feet of that "premis-
                 es", caused by or resulting from                              you may extend that insurance to
                 a Covered Cause of Loss.                                      apply to the amount of actual
                                                                               loss of "Business Income" you
            c.   Incidental appurtenant buildings                              sustain and reasonable Extra
                 or structures include:                                        Expense you incur during the in-
                 (1) Storage buildings;                                        creased period of "suspension"

                                    Includes copyrighted material of Insurance
FCP 201 05 16                        Services Office, Inc. with its permission.                      Page 5 of 6
          Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 51 of 83

                of "operations" caused by or re-                           (1) Loss due to an ordinance or
                sulting from the enforcement of                                law that:
                any ordinance or law that:
                                                                               (a) You were required to
                (1) Regulates the construction,                                    comply with before the
                    repair or replacement of any                                   "loss", even if the prop-
                    property;                                                      erty was undamaged;
                                                                                   and
                (2) Requires the tearing down
                    or replacement of any parts                                (b) You failed to comply
                    of property not damaged by                                     with; or
                    a Covered Cause of Loss;
                    and                                                    (2) Costs associated with the
                                                                               enforcement of any ordi-
                (3) Is in force at the time of                                 nance or law that requires
                    "loss".                                                    any insured or others to test
                                                                               for, monitor, clean up, re-
           b.   This Coverage Extension applies                                move, contain, treat, detoxi-
                only to the period that would be                               fy or neutralize, or in any
                required, with reasonable speed,                               way respond to, or assess
                to reconstruct, repair or replace                              the effects of "pollutants".
                the property to comply with the
                minimum requirements of the                           d.   The most we will pay for "loss"
                ordinance or law.                                          under this Coverage Extension
                                                                           in any one occurrence is
           c.   This Coverage Extension does                               $25,000 at each "premises".
                not apply to:




                                 Includes copyrighted material of Insurance
FCP 201 05 16                     Services Office, Inc. with its permission.                  Page 6 of 6
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 52 of 83

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 CinciPak™
     BUSINESS INCOME (AND EXTRA EXPENSE) AMENDATORY
                       ENDORSEMENT
This endorsement modifies insurance provided under the following:


     BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE PART

I.   For the purpose of this endorsement only,                               (e) Transmission, distribution, ser-
     SECTION A. COVERAGE, Paragraph 5. Ad-                                        vice or similar lines, excluding all
     ditional Coverages of the Business Income                                    such overhead lines of any type.
     (and Extra Expense) Coverage Part is amend-
     ed to include the following:                                        (3) Water Supply Property, meaning the
                                                                             following types of property supplying
     f.   Utility Services                                                   water to the "premises":
          We will pay for loss of "Business Income",                         (a) Pumping Stations; and
          "Rental Value" and Extra Expense you in-
          cur caused by or resulting from the partial                        (b) Water mains.
          or complete failure of utility services to the                 (4) Wastewater removal Property, mean-
          "premises". The partial or complete failure                        ing a utility system for removing
          of the utility services listed below must be                       wastewater and sewage from the
          caused by direct "loss" caused by a Cov-                           "premises", other than a system de-
          ered Cause of Loss to the following prop-                          signed primarily for draining storm
          erty:                                                              water. The utility property includes
          (1) Communications Supply Property,                                sewer mains, pumping stations and
              meaning property supplying commu-                              similar equipment for moving the ef-
              nication services, including service                           fluent to a holding, treatment or dis-
              relating to Internet access or access                          posal facility, and includes such facili-
              to any electronic, cellular, or satellite                      ties. Coverage under this Additional
              network; telephone, radio, micro-                              Coverage does not apply to interrup-
              wave, or television services to the                            tion in service caused by or resulting
              "premises", such as:                                           from a discharge of water or sewage
                                                                             due to heavy rainfall or flooding.
              (a) Communication         transmission,
                   distribution, service, or similar                     This Additional Coverage does not apply
                   lines, including fiber optic lines,                   to "loss" to "electronic data" including de-
                   excluding all such overhead lines                     struction or corruption of "electronic data".
                   of any type;                               II.   SECTION F. DEFINITIONS of the Business
              (b) Coaxial cables; and                               Income (and Extra Expense) Coverage Part is
                                                                    amended as follows:
              (c) Microwave radio relays, exclud-
                   ing satellites.                                  With respect to a "suspension" of "operations"
                                                                    insured under SECTION A. COVERAGE, Par-
          (2) Power Supply Property, meaning the                    agraph 5. Additional Coverages, f. Utility
              following types of property supplying                 Services of the Business Income (and Extra
              electricity, steam or natural gas to the              Expense) Coverage Part, Paragraph a. of Def-
              "premises":                                           inition 9. "Period of restoration" is deleted and
                                                                    replaced by the following:
              (a) Utility generating plants;
                                                                    a.   Begins 24 hours after the time of direct
              (b) Switching stations;                                    "loss".
              (c) Substations;
              (d) Transformers; and


                                       Includes copyrighted material of Insurance
FCP 202 05 16                           Services Office, Inc. with its permission.
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 53 of 83

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                              CinciPak™
              ACTUAL LOSS SUSTAINED BUSINESS INCOME
                          ENDORSEMENT
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

A. This endorsement applies to the following                  (iii) 12 consecutive months after the date of
    Coverage Forms:                                                 direct "loss".
    BUSINESS INCOME (AND EXTRA EX-                       D. For the purposes of this endorsement only,
    PENSE) COVERAGE FORM                                    SECTION F. DEFINITIONS, 9., b. is deleted in
                                                              its entirety and replaced by the following:
    BUSINESS INCOME (WITHOUT EXTRA EX-
    PENSE) COVERAGE FORM                                      b.    Ends on the earlier of:
B. For the purposes of this endorsement only,                       (1) The date when the property at the
   SECTION A. COVERAGE, 5. Additional                                    "premises" should be repaired, rebuilt
   Coverages, c. Extended Business Income,                               or replaced with reasonable speed
   (1), (b), (ii) is deleted in its entirety and re-                     and similar quality;
   placed by the following, and (iii) is added:
                                                                    (2) The date when business is resumed
    (ii) 90 consecutive days after the date deter-                       at a new permanent location; or
         mined in c.(1)(a) above; or
                                                                    (3) 12 consecutive months after the date
    (iii) 12 consecutive months after the date of                        of direct "loss".
         direct "loss".
                                                         E. When 12 months ALS (an acronym of Actual
C. For the purposes of this endorsement only,                 Loss Sustained) is shown in the Declarations
   SECTION A. COVERAGE, 5. Additional                         as the Limit of Insurance for Business Income
   Coverages, c. Extended Business Income,                    for a specific item, SECTION B. LIMITS OF
   (2), (b), (ii) is deleted in its entirety and re-          INSURANCE is deleted in its entirety for that
   placed by the following, and (iii) is added:               item.
    (ii) 90 consecutive days after the date deter-
         mined in c.(2)(a) above; or




FCP 203 05 16
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 54 of 83

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      CinciPlus®
                      CinciPak™
     PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                    ENDORSEMENT
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
ply in addition to, any similar or identical coverage provided by any other endorsement attached to the
above referenced Coverage Parts, or by any other Coverage Part forming a part of the policy of insur-
ance of which the above referenced Coverage Parts form a component.

                                                   SCHEDULE

                          Blanket Coverage Limit           The Limit of Insurance stated in
                                                           the Summary of Coverage Lim-
                                                           its
                          Applicable only to those coverages subject to the Blanket Cover-
                          age Limit, as indicated in this endorsement


A. Accounts Receivable                                         B. Business Income and Extra Expense
    For purposes of this endorsement only,                          Interruption of Computer Operations
    1.   In   BUILDING AND PERSONAL                                 For the purposes of this endorsement only, in
         PROPERTY       COVERAGE       FORM,                        BUILDING AND PERSONAL PROPERTY
         SECTION A. COVERAGE, 5. Coverage                           COVERAGE      FORM,   SECTION     A.
         Extensions, a. Accounts Receivable,                        COVERAGE, 5. Coverage Extensions, b.
         the second paragraph in (3)(b) Away                        Business Income and Extra Expense, is
         From Your Premises is deleted in its                       modified as follows:
         entirety and replaced by the following:
                                                                    1.   For Interruption of Computer Opera-
         This limit of insurance for Away From                           tions only, all references to $2,500 in b.
         Your Premises coverage is not included                          Business Income and Extra Expense,
         within the Blanket Coverage Limit and is                        Paragraph (7)(c) are deleted and re-
         separate and in addition to the Blanket                         placed with the Limit of Insurance indi-
                                                                                                                  ®
         Coverage Limit.                                                 cated in the PROPERTY POWER XC+
                                                                         (EXPANDED   COVERAGE        PLUS)
    2.   In   BUILDING AND PERSONAL                                      ENDORSEMENT    SUMMARY          OF
         PROPERTY       COVERAGE     FORM,                               COVERAGE LIMITS for Interruption of
         SECTION A. COVERAGE, 5. Coverage                                Computer Operations.
         Extensions, a. Accounts Receivable,
         the last paragraph is deleted in its entire-               2.   BUILDING     AND      PERSONAL
         ty and replaced by the following:                               PROPERTY     COVERAGE      FORM,
                                                                         SECTION G. DEFINITIONS is amended
         The most we will pay in any one occur-                          as follows:
         rence for "loss" under this Coverage Ex-
         tension is the Blanket Coverage Limit as                        With respect to a "suspension" of "op-
         provided in Section T. of this endorse-                         erations" caused only by an interruption
         ment.                                                           in computer operations due to the de-
                                                                         struction or corruption of "electronic da-
                                                                         ta" as described in SECTION A.
                                                                         COVERAGE, 5. Coverage Extensions,
                                        Includes copyrighted material of ISO
FCP 215 05 16                            Properties, Inc., with its permission.                     Page 1 of 11
            Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 55 of 83

       d. Electronic Data, Paragraph a. of Def-                         (c) Your property that you have rented
       inition 12. "Period of restoration" is de-                            or leased to someone else and that
       leted and replaced by the following:                                  property is not at your "premises".
       a.    Begins 24 hours after the time of di-                      (d) Any machine or apparatus that is
             rect "loss".                                                    used for research, medical, diag-
                                                                             nostic, surgical, dental or pathologi-
C. Electronic Data Processing Property                                       cal purposes.
   For the purposes of this endorsement only,                           (e) "Production equipment".
   BUILDING AND PERSONAL PROPERTY
   COVERAGE    FORM,    SECTION     A.                             (3) Exclusions
   COVERAGE, 5. Coverage Extensions is
   amended by adding the following:                                     (a) BUILDING     AND      PERSONAL
                                                                            PROPERTY COVERAGE FORM,
   Electronic Data Processing Property                                      SECTION A. COVERAGE, 3. Cov-
                                                                            ered Causes of Loss, b. Exclu-
   (1) Covered Property                                                     sions does not apply except as fol-
       You may extend the Coverage provided                                  lows:
       by this Coverage Part to apply to direct                              1)   Exclusion (1)(c) Governmental
       "loss" to Covered Property consisting of                                   Action;
       your:
                                                                             2)   Exclusion (1)(d) Nuclear Haz-
       (a) Data processing equipment;                                             ard;
       (b) Air conditioning and other electrical                             3)   Exclusion (1)(f) War and Mili-
             equipment, used exclusively with                                     tary Action;
             your data processing equipment;
                                                                             4)   Exclusion (2)(b) Delay or Loss
       (c) Programming documentation and                                          of Use;
             instruction manuals;
                                                                             5)   Exclusion (2)(d) Miscellane-
       (d) "Electronic data", but only as excess                                  ous Causes of Loss, 1) Wear
             over what is valid and collectible un-                               and tear;
             der SECTION A. COVERAGE, 5.
             Coverage Extensions, d. Elec-                                   6)   Exclusion (2)(h) Dishonest or
             tronic Data;                                                         Criminal Acts;
       (e) Media, meaning materials on which                                 7)   Exclusion (3)(b) Acts or Deci-
             "electronic data" is recorded, such                                  sions; and
             as magnetic tapes, disc packs, pa-
             per tapes and cards, floppy discs                               8)   Exclusion (3)(c) Defects, Er-
             and compact discs used in pro-                                       rors and Omissions.
             cessing units; and                                         (b) In addition to Paragraph (3)(a) of
       (f) Property of others in your care, cus-                             this Coverage Extension, we will
           tody or control that is similar to                                not pay for the following:
           property described in (1)(a) through                              Hidden or latent defect, gradual de-
           (e) above.                                                        terioration, and depreciation. How-
   (2) Property Not Covered                                                  ever, if direct "loss" by a Covered
                                                                             Cause of Loss results, we will pay
       This Coverage Extension does not apply                                for that resulting "loss".
       to:
                                                                   (4) Duplicate and Backup "Electronic Da-
       (a) Accounts, records, documents and                            ta"
             other "valuable papers and records"
             unless they are programming doc-                           We will pay for direct "loss" resulting
             umentation or instruction manuals.                         from any of the Covered Causes of Loss
                                                                        to duplicate and backup "electronic data"
             However, we will cover these items                         that you store at a premises not de-
             once they are converted to "elec-                          scribed in the Declarations providing
             tronic data" form.                                         such "electronic data" is not covered by
                                                                        another policy.
       (b) "Electronic data" or media that can-
             not be replaced with similar property
             of equal quality.



                                       Includes copyrighted material of ISO
FCP 215 05 16                           Properties, Inc., with its permission.                      Page 2 of 11
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 56 of 83

   (5) Newly Purchased Electronic Data                            (7) Worldwide Laptop Coverage
       Processing Property
                                                                       (a) You may extend the insurance pro-
       BUILDING      AND      PERSONAL                                      vided by this Coverage Extension to
       PROPERTY      COVERAGE     FORM,                                     apply to your laptops, notebooks
       SECTION A. COVERAGE, 5. Coverage                                     and similar highly portable personal
       Extensions, i. Newly Purchased,                                      computers, including their periph-
       Leased, or Constructed Property is                                   erals and accessories, while such
       deleted in its entirety and replaced by the                          specific Covered Property is:
       following:
                                                                            1)   In your or your employee's
       (a) We will pay for direct "loss" from a                                  care, custody and control;
           Covered Cause of Loss to newly
           purchased or leased Covered Prop-                                2)   Not located at a premises you
           erty described in Paragraph (1) of                                    own or lease; and
           this Coverage Extension while at:                                3)   Not located in the coverage ter-
           1)   Locations that are newly pur-                                    ritory stated in Paragraph 2. of
                chased or leased;                                                the Commercial Property Con-
                                                                                 dition H. Policy Period, Cov-
           2)   Your newly constructed build-                                    erage Territory, provided that
                ings or additions at a "premis-                                  location is not under a United
                es"; or                                                          States Department of State
                                                                                 trade or travel restriction at the
           3)   Any "premises" described in the                                  time of "loss".
                Declarations.
                                                                       (b) This Worldwide Laptop Coverage
       (b) Insurance under this Coverage Ex-                                does not apply per location.
           tension for such newly acquired
           property, or Covered Property al-                      (8) Electronic Data Processing Property
           ready insured by this Coverage Ex-                         Deductible
           tension which is moved to a newly
           acquired location, will end when any                        SECTION C. DEDUCTIBLE is amended
           of the following first occurs:                              to include the following:

           1)   This Coverage Part expires;                            We will not pay for direct "loss" in any
                                                                       one occurrence unless the amount of
           2)   90 days pass from the date you                         "loss" exceeds the Deductible shown in
                acquire your new property or                           the Declarations. We will then pay the
                move Covered Property to a                             amount of "loss" in excess of the De-
                newly acquired location; or                            ductible, up to the Limit of Insurance
                                                                       provided by this Coverage Extension.
           3)   You report values to us.
                                                                       However, direct "loss" caused by or re-
   (6) In Transit or Away From Premises                                sulting from any of the following Causes
       SECTION A. COVERAGE, 5. Coverage                                of Loss will have the greater of the De-
       Extensions, e. Exhibitions, Fairs or                            ductible shown in the Declarations or
       Trade Shows, m. Property Off Prem-                              $1,000 as the applicable deductible:
       ises and p. Transportation are deleted                          (a) "Loss" caused by faulty construction,
       in their entirety and replaced by the fol-                          error in design or processing, or ser-
       lowing:                                                             vice or work upon the data pro-
       (a) You may extend the insurance pro-                               cessing system;
           vided by this Coverage Extension to                         (b) "Loss"   resulting in mechanical
           apply to Covered Property as de-                                breakdown, short circuiting, blowout,
           scribed in Paragraph (1):                                       or other electrical damage, unless
           1)   While in or on a vehicle, includ-                          caused by lightning; or
                ing loading and unloading; or                          (c) "Loss" caused by or resulting from
           2)   While at a location that is not                            interruption of power supply, power
                your "premises".                                           surge, blackout or brownout.

       (b) This In Transit or Away From                           (9) Electronic Data Processing Property
           Premises coverage does not apply                           Valuation
           per location.                                               SECTION D. LOSS CONDITIONS, 7.
                                                                       Valuation is deleted in its entirety and
                                                                       replaced by the following:
                                      Includes copyrighted material of ISO
FCP 215 05 16                          Properties, Inc., with its permission.                       Page 3 of 11
            Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 57 of 83

       7.    Valuation of Electronic Data Pro-                                        determined at the time of
             cessing Property                                                         "loss".
             In the event of direct "loss", we will                          b.   For "electronic data"
             determine the value of Covered
             Property as described in Paragraph                                   We will not pay more than the
             (1) of this Coverage Extension as                                    actual reproduction costs of
             follows:                                                             your "electronic data". If you do
                                                                                  not replace or reproduce your
             a.   Except for "electronic data"                                    "electronic data" following the
                                                                                  "loss", the most we will pay is
                  (1) If you repair or replace this                               the cost of blank media as de-
                      Electronic Data Processing                                  scribed in Paragraph C.(1)(e) of
                      property within a reasona-                                  this Coverage Extension.
                      ble time following the
                      "loss", the property will be                 (10) Electronic Data Processing Property
                      valued at the full cost of                        Additional Definition
                      repair or replacement.
                                                                        The following definition is added to
                      However, the most we will                         SECTION G. DEFINITIONS of the
                      pay is the least of the fol-                      BUILDING    AND    PERSONAL
                      lowing:                                           PROPERTY COVERAGE FORM:
                      (a) The actual cost to re-                        "Production equipment" means any
                           pair or restore the                          machinery and related components, in-
                           property with materials                      cluding any integrated or dedicated
                           of like kind and quality;                    computer system, which is used, or can
                                                                        be used, to produce or process other
                      (b) The cost of replacing                         tangible property.
                           that    property with
                           property of similar                     The most we will pay for "loss" in any one oc-
                           quality and function;                   currence under this Electronic Data Pro-
                                                                   cessing Property Coverage Extension is the
                      (c) The amount you actu-                     Blanket Coverage Limit as provided in Sec-
                           ally and necessarily                    tion T. of this endorsement.
                           spend to repair or re-
                           place the property; or             D. Ordinance or Law
                      (d) The Limit of Insurance                   For the purposes of this endorsement only,
                           applicable to the prop-                 BUILDING AND PERSONAL PROPERTY
                           erty.                                   COVERAGE       FORM,       SECTION       A.
                                                                   COVERAGE, 4. Additional Coverages, g.
                  (2) If you do not repair or re-                  Ordinance or Law, the last paragraph is de-
                      place this property within a                 leted in its entirety and replaced by the follow-
                      reasonable time following a                  ing:
                      "loss", the most we will pay
                      will be the least of the fol-                The most we will pay for "loss" in any one oc-
                      lowing:                                      currence under Paragraph (a) Loss of Use
                                                                   of Undamaged Parts of the Building is the
                      (a) "Actual cash value" of                   Limit   of  Insurance       shown     in   the
                           the property;                           COMMERCIAL PROPERTY COVERAGE
                      (b) "Actual cash value" of                   PART DECLARATIONS as applicable to the
                           repairs with material of                covered building or structure incurring "loss".
                           like kind and quality;                  This Coverage is included within, and not in
                           or                                      addition to, that applicable Limit of Insurance.

                      (c) The Limit of Insurance                   The most we will pay for all "loss" in any one
                           applicable to the prop-                 occurrence under Paragraph (b) Demolition
                           erty.                                   Costs and Paragraph (c) Increased Costs
                                                                   of Construction is the Blanket Coverage
                      We reserve the right to re-                  Limit as provided in Section T. of this en-
                      pair or replace the property                 dorsement per building or structure suffering
                      or to pay for the property in                "loss". This is an additional Limit of Insurance
                      money.                                       applicable to the building or structure suffer-
                                                                   ing "loss".
                      In the event of "loss", the
                      value of property will be


                                       Includes copyrighted material of ISO
FCP 215 05 16                           Properties, Inc., with its permission.                      Page 4 of 11
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 58 of 83

E. Valuable Papers and Records                                                  Paragraph 1), 3) or 4), or material
                                                                                carried or otherwise moved by mud-
     For the purposes of this endorsement only:                                 slide or mudflow as described in
     1. In   BUILDING     AND     PERSONAL                                      Paragraph (g)2).
        PROPERTY       COVERAGE        FORM,                          3. BUILDING       AND      PERSONAL
        SECTION A. COVERAGE, 5. Coverage                                 PROPERTY       COVERAGE       FORM,
        Extensions, r. Valuable Papers and                               SECTION A. COVERAGE, 5. Coverage
        Records, the second paragraph in (4)(b)                          Extensions is amended to include the
        Away From Your Premises is deleted in                              following:
          its entirety and replaced by the following:
                                                                           Water Backup Discharged from
          This limit of insurance for Away From                            Sewers, Drains, Septic or Sump
          Your Premises coverage is not included                           Pump Systems
          within the Blanket Coverage Limit and is
          separate and in addition to the Blanket                          We will pay for "loss" caused by or result-
          Coverage Limit.                                                  ing from water or waterborne material that
                                                                           has entered and then backs up through
     2. In   BUILDING       AND     PERSONAL                               and is discharged from a sewer, drain (in-
        PROPERTY        COVERAGE         FORM,                             cluding roof drains and related fixtures),
        SECTION A. COVERAGE, 5. Coverage                                   septic system, sump pump system or re-
        Extensions, r. Valuable Papers and                                 lated equipment.
        Records, the last paragraph is deleted in
          its entirety and replaced by the following:                 4. SECTION C. DEDUCTIBLE is amended
                                                                           by adding the following:
          The most we will pay for "loss" in any one
          occurrence under this Valuable Papers                            Water Backup Deductible
          and Records Coverage Extension is the
          Blanket Coverage Limit as provided in                            We will not pay for "loss" in any one oc-
          Section T. of this endorsement.                                  currence caused by or resulting from wa-
                                                                           ter or waterborne material which backs up
F.   Water Backup Discharged from Sewers,                                  through and is discharged from a sewer,
     Drains, Septic or Sump Pump Systems                                   drain, septic system, sump pump system
                                                                           or related equipment, until the amount of
     For purposes of this endorsement only,                                "loss" exceeds the Deductible shown in
     1.    BUILDING         AND         PERSONAL                           the Declarations, or $1,000, whichever is
           PROPERTY        COVERAGE            FORM,                       greater. We will then pay the amount of
           SECTION A. COVERAGE, 3. Covered                                 "loss" in excess of that deductible, up to
           Causes of Loss, b. Exclusion 1(g) Wa-                           the applicable limit indicated in Paragraph
           ter, Paragraph 3) is deleted in its entirety                    (5) of this Coverage Extension.
           and replaced by the following:                             5.    The most we will pay for "loss", including
           3)   Except as provided in SECTION A.                            any "Business Income", "Rental Value"
                COVERAGE, 5. Coverage Exten-                                and Extra Expense, in any one occur-
                sions, Water Backup Discharged                              rence under this Water Backup Dis-
                from Sewers, Drains, Septic or                              charged from Sewers, Drains, Septic or
                Sump Pump Systems, water that                               Sump Pump Systems Coverage Exten-
                has entered and then backs up                               sion is the Limit of Insurance stated in
                                                                                                                     ®
                through and is discharged from a                            the    PROPERTY        POWER         XC+
                sewer, drain, septic system, sump                           (EXPANDED   COVERAGE       PLUS)
                pump system or related equipment;                           ENDORSEMENT    SUMMARY       OF
                or                                                          COVERAGE LIMITS for Water Backup
                                                                            Discharged from Sewers, Drains, Septic
     2.    BUILDING         AND         PERSONAL                            or Sump Pump Systems.
           PROPERTY        COVERAGE            FORM,
           SECTION A. COVERAGE, 3. Covered                       G. Outdoor Property
           Causes of Loss, b. Exclusion 1(g) Wa-                      For the purposes of this endorsement only, in
           ter, Paragraph 5) is deleted in its entirety               BUILDING AND PERSONAL PROPERTY
           and replaced by the following:                             COVERAGE      FORM,        SECTION       A.
           5)   Except as provided in SECTION A.                      COVERAGE, 5. Coverage Extensions, k.
                COVERAGE, 5. Coverage Exten-                          Outdoor Property, the last paragraph is de-
                sions, Water Backup Discharged                        leted in its entirety and replaced by the follow-
                from Sewers, Drains, Septic or                        ing:
                Sump Pump Systems, waterborne                         The most we will pay for "loss" in any one oc-
                material carried or otherwise moved                   currence under this Outdoor Property Cover-
                by any of the water referred to in
                                          Includes copyrighted material of ISO
FCP 215 05 16                              Properties, Inc., with its permission.                      Page 5 of 11
             Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 59 of 83

   age Extension is the Limit of Insurance stated
                                                ®
                                                              I.   Peak Season
   in   the   PROPERTY POWER XC+
   (EXPANDED     COVERAGE        PLUS)                             For the purposes of this endorsement only,
   ENDORSEMENT      SUMMARY         OF                             BUILDING AND PERSONAL PROPERTY
   COVERAGE LIMITS for Outdoor Property,                           COVERAGE    FORM,    SECTION     A.
   but not more than the Limit of Insurance stat-                  COVERAGE, 5. Coverage Extensions is
   ed in the PROPERTY POWER XC+
                                                ®                  amended to include the following:
   (EXPANDED     COVERAGE           PLUS)                          Peak Season
   ENDORSEMENT        SUMMARY           OF
   COVERAGE LIMITS for any one tree, shrub,                        1.   In the event that the limit of insurance
   or plant.                                                            stated in the Declarations for Business
                                                                        Personal Property is insufficient to fully
H. Tenant Move Back Expenses                                            insure a covered "loss" due to a Peak
   For the purposes of this endorsement only,                           Season Demand for your inventory, we
   BUILDING AND PERSONAL PROPERTY                                       will pay up to the Blanket Coverage Limit
   COVERAGE    FORM,    SECTION     A.                                  as provided in Section T. of this en-
   COVERAGE, 5. Coverage Extensions is                                  dorsement to that "loss".
   amended to include the following:                               2.   Peak Season Demand means a tempo-
   Tenant Move Back Expenses                                            rary (90 consecutive days or less) in-
                                                                        crease in your inventory to meet a sea-
   1.   We will reimburse you for expenses you                          sonal demand as verified by:
        pay for Covered Move Back Expenses of
        your tenants who temporarily vacate a                           a.   Your previous inventory records for
        portion of the building at a "premises".                             that historical period of time; and
        The vacancy must have occurred while                            b.   Custom and practice in your indus-
        the portion of the building rented by your                           try.
        tenant could not be occupied due to di-
        rect "loss" to your Covered Property                  J.   Personal Property of Others
        caused by or resulting from a Covered
        Cause of Loss during the "coverage                         For the purposes of this endorsement only,
        term". The move back must be complet-                      BUILDING AND PERSONAL PROPERTY
        ed within 60 calendar days after the por-                  COVERAGE    FORM,    SECTION     A.
        tion of the building rented by your tenant                 COVERAGE, 5. Coverage Extensions is
        has been repaired or rebuilt and is ready                  amended to include the following:
        for occupancy.                                             Personal Property of Others
   2.   Covered Move Back Expenses means                           In the event that the limit of insurance stated
        only documented, reasonable and nec-                       in     the    COMMERCIAL           PROPERTY
        essary costs of:                                           COVERAGE PART DECLARATIONS for
        a.     Packing, insuring and transporting                  Business Personal Property is insufficient to
               business personal property;                         fully insure a covered "loss" to both your
                                                                   Covered Property and property described in
        b.     Re-establishing electric utility and                Paragraph (8) of SECTION A. COVERAGE,
               communication services, less re-                    1. Covered Property, d. Business Personal
               funds from discontinued services;                   Property, we will pay up to the Blanket Cov-
                                                                   erage Limit as provided in Section T. of this
        c.     Assembling and setting up fixtures                  endorsement for such property.
               and equipment; or
                                                              K. Debris Removal
        d.     Unpacking and re-shelving stock
               and supplies.                                       For the purposes of this endorsement only,
                                                                   BUILDING AND PERSONAL PROPERTY
   3.   If your tenants have valid and collectible                 COVERAGE    FORM,    SECTION     A.
        insurance for Covered Move Back Ex-                        COVERAGE, 5. Coverage Extensions is
        penses, we will pay only for the amount                    amended to include the following:
        of Covered Move Back Expenses in ex-
        cess of the amount payable from such                       In the event that the limits of insurance stated
        other insurance.                                           in BUILDING AND PERSONAL PROPERTY
                                                                   COVERAGE      FORM,         SECTION         A.
   4.   The most we will pay for "loss" in any                     COVERAGE, 4. Additional Coverages, b.
        one occurrence under this Tenant Move                      Debris Removal are insufficient to fully cover
        Back Expenses Coverage Extension is                        a "loss" insured thereunder, we will pay up to
        the Blanket Coverage Limit as provided                     the Blanket Coverage Limit in any one occur-
        in Section T. of this endorsement.


                                       Includes copyrighted material of ISO
FCP 215 05 16                           Properties, Inc., with its permission.                      Page 6 of 11
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 60 of 83

     rence as provided in Section T. of this en-                               (2) Exclusion (1)(c) Governmental
     dorsement.                                                                    Action;
L.   Temperature Change                                                        (3) Exclusion (1)(d) Nuclear Haz-
                                                                                   ard;
     For the purposes of this endorsement only,
     BUILDING AND PERSONAL PROPERTY                                            (4) Exclusion (1)(f) War and Mili-
     COVERAGE    FORM,    SECTION     A.                                           tary Action;
     COVERAGE, 5. Coverage Extensions is
     amended to include the following:                                         (5) Exclusion (1)(g) Water; or

     Temperature Change                                                        (6) Exclusion (1)(h) "Fungi", Wet
                                                                                   Rot, Dry Rot, and Bacteria.
     1.   Coverage
                                                                          b.   In addition to Paragraph 3.a. of this
          a.   BUILDING     AND      PERSONAL                                  Coverage Extension, we will not pay
               PROPERTY COVERAGE FORM,                                         for direct "loss" caused by or result-
               SECTION A. COVERAGE, 1. Cov-                                    ing from any of the following:
               ered Property is deleted in its en-
               tirety and replaced by the following:                           (1) The disconnecting of any heat-
                                                                                   ing, refrigerating, cooling or
               Covered Property means "perisha-                                    humidity control system from
               ble stock" located in a building at a                               the source of its power;
               "premises".
                                                                               (2) The deactivation of electrical
          b.   BUILDING     AND     PERSONAL                                       power caused by the manipula-
               PROPERTY COVERAGE FORM,                                             tion of any switch or other de-
               SECTION A. COVERAGE, 2. Prop-                                       vice (on "premises") used to
               erty Not Covered is deleted in its                                  control the flow of electrical
               entirety and replaced by the follow-                                power or current;
               ing:
                                                                               (3) The inability of an Electrical
               Covered Property does not include:                                  Utility Company or other power
                                                                                   source to provide sufficient
               "Perishable Stock" Not in Buildings                                 power due to:
               "Perishable stock" located on build-                                (a) Lack of fuel, or
               ings, in or on vehicles, or otherwise
               in the open.                                                        (b) Governmental order;
     2.   Covered Causes of Loss                                               (4) The inability of a power source
                                                                                   at the "premises" to provide
          BUILDING       AND         PERSONAL                                      sufficient power due to the lack
          PROPERTY       COVERAGE         FORM,                                    of generating capacity to meet
          SECTION A. COVERAGE, 3. Covered                                          demand; or
          Causes of Loss, a. Covered Causes of
          Loss is deleted in its entirety and re-                              (5) Breaking of any glass that is a
          placed by the following:                                                 permanent part of any heating,
                                                                                   refrigeration, cooling or humidi-
          a.   Covered Causes of Loss                                              ty control unit.
               Covered Causes of Loss means di-                      4.   Limits of Insurance
               rect "loss" from "temperature
               change" to Covered Property unless                         BUILDING      AND       PERSONAL
               "loss" is excluded or limited in this                      PROPERTY      COVERAGE     FORM,
               Coverage Part.                                             SECTION B. LIMITS OF INSURANCE is
                                                                          deleted in its entirety and replaced by the
     3.   Excluded Causes of Loss                                         following:
          a.   BUILDING     AND       PERSONAL                            SECTION B. LIMITS OF INSURANCE
               PROPERTY COVERAGE FORM
               SECTION A. COVERAGE, 3. Cov-                               a.   The most we will pay for all "loss" in
               ered Causes of Loss, b. Exclu-                                  any one occurrence, including any
               sions does not apply to this Cover-                             applicable   "Business      Income",
               age Extension, except as follows:                               "Rental Value" and Extra Expense
                                                                               loss, under this Temperature
               (1) Exclusion (1)(b) Earth Move-                                Change Coverage Extension is the
                   ment;                                                       Limit of Insurance stated in the
                                                                                                                   ®
                                                                               PROPERTY          POWER          XC+

                                         Includes copyrighted material of ISO
FCP 215 05 16                             Properties, Inc., with its permission.                      Page 7 of 11
             Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 61 of 83

              (EXPANDED COVERAGE PLUS)                                            any fuse,      fuses,   or   circuit
              ENDORSEMENT SUMMARY OF                                              breakers.
              COVERAGE LIMITS for Tempera-
              ture Change.                                                    (3) Contamination by refrigerant.

        b.    The Limit of Insurance for Tempera-                             (4) The freezing of "perishable
              ture Change is not an additional                                    stock" resulting from the faulty
              amount of insurance and will not in-                                operation of any stationary
              crease the Limit of Insurance shown                                 heating plant, when such "per-
              in the COMMERCIAL PROPERTY                                          ishable stock" is contained with-
              COVERAGE                PART                                        in a building at the "premises".
              DECLARATIONS for Business Per-                   M. Nonowned Building Damage
              sonal Property or "stock".
                                                                    For the purposes of this endorsement only,
   5.   Duties in the Event of Loss                                 BUILDING AND PERSONAL PROPERTY
        BUILDING         AND         PERSONAL                       COVERAGE     FORM,    SECTION       A.
        PROPERTY        COVERAGE          FORM,                     COVERAGE, 5. Coverage Extensions, j.
        SECTION D. LOSS CONDITIONS, 3.                              Nonowned Building Damage is deleted in
        Duties in the Event of Loss or Dam-                         its entirety and replaced by the following:
        age, a.(2) is deleted in its entirety and                   If you are a tenant, you may extend the in-
        replaced by the following:                                  surance provided by this Coverage Part for
        (2) All claims under this "Temperature                      Business Personal Property to direct "loss"
              Change"      Coverage       Extension                 that occurs to the building at a "premises"
              should be reported immediately up-                    you occupy but do not own.
              on occurrence. Include a description                  This Coverage Extension applies only if your
              of the damaged "stock". All dam-                      lease makes you legally responsible for that
              aged "stock" must be available for                    part of the building sustaining "loss".
              inspection and verification.
                                                                    This Coverage Extension does not apply to:
   6.   Coinsurance
                                                                    (1) Glass, including lettering and ornamen-
        BUILDING      AND       PERSONAL                                 tation, and also necessary:
        PROPERTY     COVERAGE       FORM,
        SECTION       E.      ADDITIONAL                                 (a) Repair or replacement of encasing
        CONDITIONS, 1. Coinsurance does not                                   frames or alarm tapes; and
        apply to the coverage provided by this
        endorsement.                                                     (b) Expenses incurred to board up
                                                                              openings or remove or replace ob-
   7.   Definitions                                                           struction.
        BUILDING     AND      PERSONAL                              (2) Building materials and equipment re-
        PROPERTY     COVERAGE      FORM,                                 moved from the "premises".
        SECTION G. DEFINITIONS is amended
        to include the following definitions:                       The most we will pay for "loss" in any one oc-
                                                                    currence under this Nonowned Building
        a.    "Perishable stock" means personal                     Damage Coverage Extension is:
              property:
                                                                    (1) The actual "loss" sustained up to the ap-
              (1) Preserved and maintained un-                           plicable Limit of Insurance for Business
                  der controlled conditions; and                         Personal Property for direct "loss"
                                                                         caused by theft, burglary or robbery, or
              (2) Susceptible to "loss" if the con-                      the attempt of the foregoing; or
                  trolled conditions change.
                                                                    (2) The applicable Limit of Insurance for
        b.    "Temperature change" means:                                Business Personal Property or the Limit
              (1) The fluctuation or total interrup-                     of Insurance stated in the PROPERTY
                                                                                             ®
                  tion of electrical power, either                       POWER     XC+     (EXPANDED
                  on or off "premises", resulting                        COVERAGE PLUS) ENDORSEMENT
                  from conditions beyond your                            SUMMARY OF COVERAGE LIMITS for
                  control.                                               Nonowned Building Damage, whichever
                                                                         is less, for "loss" caused by any other
              (2) Mechanical breakdown of any                            Covered Cause of Loss, not referenced
                  refrigerating or cooling appa-                         in Paragraph M.(1) above.
                  ratus or equipment (on "prem-
                  ises") including the blowing of


                                        Includes copyrighted material of ISO
FCP 215 05 16                            Properties, Inc., with its permission.                        Page 8 of 11
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 62 of 83

N. Inflation Guard                                                      resulting from a Covered Cause of Loss
                                                                        during the "coverage term".
   For the purposes of this endorsement only,
   the      COMMERCIAL            PROPERTY                         2.   Covered Leasehold Interest:
   COVERAGE PART DECLARATIONS is
   amended to show the percentage (%) shown                             a.   Means the difference between the:
                                            ®
   in   the   PROPERTY POWER XC+                                             (1) Rent you were collecting at the
   (EXPANDED     COVERAGE          PLUS)                                         "premises" prior to the direct
   ENDORSEMENT      SUMMARY           OF                                         "loss"; and
   COVERAGE LIMITS for Inflation Guard in
   the OPTIONAL COVERAGES - Inflation                                        (2) "Rental Value" of the "premis-
   Guard column for each scheduled Building                                      es" after the direct "loss" has
   property. If an Inflation Guard percentage is                                 been repaired or rebuilt; and
   already indicated on the COMMERCIAL
   PROPERTY      COVERAGE            PART                               b.   Does not mean refunds or rebates
   DECLARATIONS for that Building property,                                  of:
   this percentage is excess of that Inflation                               (1) Prepaid rent;
   Guard percentage for that Building property.
                                                                             (2) Security or other deposits made
O. Brands and Labels                                                             by your tenants; or
   For the purposes of this endorsement only,                                (3) Insurance, taxes or other pay-
   BUILDING AND PERSONAL PROPERTY                                                ments made on your behalf by
   COVERAGE    FORM,    SECTION     A.                                           tenants.
   COVERAGE, 5. Coverage Extensions is
   amended to include the following:                               3.   The most we will pay for "loss" in any
                                                                        one occurrence under this Lessor's
   Brands and Labels                                                    Leasehold Interest Additional Coverage
   If branded or labeled merchandise that is                            is the least of:
   Covered Property is damaged by a Covered                             a.   Your Covered Leasehold Interest for
   Cause of Loss, we may take all or any part of                             the 12 months immediately following
   the property at an agreed or appraised value.                             the "period of restoration" plus the
   If so, you may:                                                           90 days of Extended Business In-
   1.   Stamp 'salvage' on the merchandise or                                come but ending with the normal
        its containers, if the stamp will not physi-                         expiration date of each cancelled
        cally damage the merchandise; or                                     lease; or

   2.   Remove the brands or labels, if doing so                        b.   The Limit of Insurance stated in the
                                                                                                                 ®
        will not physically damage the merchan-                              PROPERTY   POWER      XC+
        dise. You must relabel the merchandise                               (EXPANDED COVERAGE PLUS)
        or its containers to comply with the law.                            ENDORSEMENT SUMMARY OF
                                                                             COVERAGE LIMITS for Lessor's
   The most we will pay for "loss" in any one oc-                            Leasehold Interest for all Covered
   currence under this Brands and Labels Cov-                                Leasehold Interest of all your ten-
   erage Extension is the Limit of Insurance                                 ants cancelling their leases arising
                                                ®
   stated in the PROPERTY POWER XC+                                          out of an occurrence at a "premis-
   (EXPANDED     COVERAGE          PLUS)                                     es".
   ENDORSEMENT        SUMMARY          OF
   COVERAGE LIMITS for Brands and Labels.                     Q. Unauthorized Business Card Use

P. Lessor's Leasehold Interest                                     1.   For the purposes of this endorsement
                                                                        only, BUILDING AND PERSONAL
   For the purposes of this endorsement only,                           PROPERTY       COVERAGE        FORM,
   BUILDING AND PERSONAL PROPERTY                                       SECTION A. COVERAGE, 4. Addition-
   COVERAGE    FORM,     SECTION     A.                                 al Coverages is amended to include the
   COVERAGE, 4. Additional Coverages is                                 following:
   amended to include the following:
                                                                        Unauthorized Business Card Use
   Lessor's Leasehold Interest
                                                                        We will pay for your loss of "money" or
   1.   We will pay for the cost of Covered                             charges and costs you incur that result
        Leasehold Interest you sustain due to                           directly from the unauthorized use of
        the cancellation of lease contracts by                          credit, debit or charge cards issued in
        your tenants. The cancellation must re-                         your business name, including:
        sult from direct "loss" to your Covered
        Property at the "premises" caused by or                         a.   Fund transfer cards;

                                       Includes copyrighted material of ISO
FCP 215 05 16                           Properties, Inc., with its permission.                      Page 9 of 11
              Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 63 of 83

         b.    Charge plates; or                                    COVERAGE, 5. Coverage Extensions, q.
                                                                    Utility Services is deleted in its entirety and
         c.    Telephone cards.                                     replaced by the following:
         The most we will pay in any one occur-                     q.   Utility Services
         rence under this Unauthorized Business
         Card Use Additional Coverage is the                             We will pay for:
         Limit of Insurance stated in the
         PROPERTY      POWER       XC+
                                                  ®                      (1) Direct "loss" to Covered Property at
         (EXPANDED  COVERAGE      PLUS)                                       your "premises" except for direct
         ENDORSEMENT    SUMMARY       OF                                      "loss" resulting from the partial or
         COVERAGE LIMITS for Unauthorized                                     complete failure of Wastewater
         Business Card Use.                                                   Removal Services, and

    2.   BUILDING          AND         PERSONAL                          (2) Loss of "Business Income", "Rental
         PROPERTY         COVERAGE          FORM,                             Value" and Extra Expense as pro-
         SECTION A. COVERAGE, 2. Property                                     vided in SECTION A. COVERAGE,
         Not Covered is amended by deleting                                   5. Coverage Extensions, b. Busi-
         Paragraph a. in its entirety and replacing                           ness Income and Extra Expense
         it with the following:                                          caused by or resulting from the partial or
         Covered Property does not include:                              complete failure of utility services to the
                                                                         "premises".
         a.    Accounts, Deeds, Money or Secu-
               rities                                                    The partial or complete failure of the utili-
                                                                         ty services listed below must be caused
               Except as provided in SECTION A.                          by direct "loss" caused by a Covered
               COVERAGE:                                                 Cause of Loss to the following property:
               (1) 4. Additional Coverages, Un-                          (1) Power Supply Property, meaning
                   authorized Business Card                                   the following types of property sup-
                   Use; and                                                   plying electricity, steam or natural
                                                                              gas to the "premises":
               (2) 5. Coverage Extensions, a.
                   Accounts Receivable,                                       (a) Utility generating plants;
               Accounts, bills, currency, deeds,                              (b) Switching stations;
               food stamps or other evidences of
               debt, "money", notes or "securities";                          (c) Substations;

R. Ordinance or Law - Increased Period of                                     (d) Transformers; and
   Restoration                                                                (e) Transmission, distribution, ser-
    For the purposes of this endorsement only, in                                 vice, or similar lines, including
    BUILDING AND PERSONAL PROPERTY                                                all such lines of any type, ex-
    COVERAGE         FORM,       SECTION          A.                              cept as modified in Paragraph
    COVERAGE, 5. Coverage Extensions, Or-                                         q.(6) below;
    dinance or Law - Increased Period of Res-                            (2) Water Supply Property, meaning the
    toration, Paragraph d. is deleted in its entire-                          following types of property supplying
    ty and replaced by the following:                                         water to the "premises":
    d.   The most we will pay for loss of "Busi-                              (a) Pumping stations; and
         ness Income", "Rental Value" and Extra
         Expense in any one occurrence under                                  (b) Water mains
         this Ordinance or Law - Increased Period
         of Restoration Coverage Extension is the                        (3) Wastewater       Removal Property,
         Limit of Insurance stated in the                                     meaning a utility system for remov-
         PROPERTY      POWER        XC+
                                                  ®                           ing wastewater and sewage from
         (EXPANDED   COVERAGE      PLUS)                                      the "premises", other than a system
         ENDORSEMENT    SUMMARY       OF                                      designed primarily for draining
         COVERAGE LIMITS for Ordinance or                                     storm water. The utility property in-
         Law - Increased Period of Restoration at                             cludes sewer mains, pumping sta-
         each "premises".                                                     tions and similar equipment for mov-
                                                                              ing the effluent to a holding, treat-
S. Utility Services                                                           ment or disposal facility, and in-
                                                                              cludes such facilities. Coverage un-
    For the purposes of this endorsement only,                                der this Coverage Extension does
    BUILDING AND PERSONAL PROPERTY                                            not apply to interruption in service
    COVERAGE    FORM,  SECTION  A.
                                        Includes copyrighted material of ISO
FCP 215 05 16                            Properties, Inc., with its permission.                      Page 10 of 11
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 64 of 83

           caused by or resulting from a dis-                                   tion to, the Limit of Insurance
           charge of water or sewage due to                                     provided by this Utility Services
           heavy rainfall or flooding.                                          Coverage Extension, and
       (4) Communication Supply Property,                                   (b) For loss of "Business Income",
           meaning property supplying com-                                      "Rental Value" and Extra Ex-
           munication services, including ser-                                  pense,         SECTION          G.
           vice relating to Internet access or                                  DEFINITIONS, 7. "Period of
           access to any electronic, cellular, or                               restoration", Paragraph a. is de-
           satellite network; telephone, radio,                                 leted in its entirety and replaced
           microwave, or television services to                                 by the following:
           the "premises", such as:
                                                                                a.   Begins:
           (a) Communication        transmission,
                distribution, service, or similar                                    (1) 24 hours after the time
                lines including fiber optic lines,                                       of direct "loss" for
                including all such overhead                                              "Business    Income"
                lines of any type, except as                                             and "Rental Value"
                modified in Paragraph q.(6) be-                                          Coverage, or
                low;                                                                 (2) Immediately after the
           (b) Coaxial cables; and                                                       time of direct "loss" for
                                                                                         Extra Expense Cover-
           (c) Microwave radio relays, exclud-                                           age.
                ing satellites.
                                                                       The most we will pay for all direct "loss"
       (5) This Coverage Extension does not                            and loss of "Business Income", "Rental
           apply to direct "loss" to "electronic                       Value" and Extra Expense in any one
           data", including destruction or cor-                        occurrence under this Utility Services
           ruption of "electronic data".                               Coverage Extension is the Limit of In-
                                                                       surance shown in the PROPERTY
       (6) When "loss" from the partial or                             POWER     XC+
                                                                                           ®
                                                                                         (EXPANDED
           complete interruption of utility ser-                       COVERAGE PLUS) ENDORSEMENT
           vices to a "premises" is caused                             SUMMARY OF COVERAGE LIMITS for
           solely by "loss" to overhead lines of                       Utility Services - Direct and Time Ele-
           any type;                                                   ment.
           (a) The most we will pay for direct               T.   Blanket Coverage Limit
                "loss" and loss of "Business In-
                come", "Rental Value" and Ex-                     We will pay up to the Limit of Insurance stat-
                tra Expense in any one occur-                     ed in the Schedule of this endorsement in to-
                rence is the Limit of Insurance                   tal in any one occurrence for the sum of all
                stated in the PROPERTY                            "loss" insured under coverages provided in
                                  ®
                POWER XC+ (EXPANDED                               this endorsement which are subject to the
                COVERAGE        PLUS)                             Blanket Coverage Limit. You may apportion
                ENDORSEMENT SUMMARY                               this Limit among these coverages as you
                OF COVERAGE LIMITS for                            choose.
                Overhead Transmission and
                Distribution Lines. This Limit of
                Insurance is part of, not in addi-




                                      Includes copyrighted material of ISO
FCP 215 05 16                          Properties, Inc., with its permission.                    Page 11 of 11
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 65 of 83


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       TENTATIVE RATE
The rates used in the development of the premium for the Commercial Property Coverage Part are tentative.
We will adjust the premium effective from the inception date of this Coverage Part once the rates are promul-
gated. If this is a renewal of a policy previously issued by us, we will adjust the premium effective from the
renewal date of this Coverage Part once the rates are promulgated.


 1      17740 COLLEGE BLVD
        LENEXA, KS 66219-1341




CP 99 93 10 90          Copyright, ISO Commercial Risk Services, Inc., 1983, 1989
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 66 of 83

                    COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.


A. Concealment, Misrepresentation or Fraud                  F.   No Benefit to Bailee
    This Coverage Part is void in any case of                    No person or organization, other than you,
    fraud by you as it relates to this Coverage Part             having custody of Covered Property will bene-
    at any time. It is also void if you or any other             fit from this insurance.
    insured, at any time, intentionally conceal or
    misrepresent a material fact concerning:                G. Other Insurance

    1.   This Coverage Part;                                     1.   You may have other insurance subject to
                                                                      the same plan, terms, conditions and pro-
    2.   The Covered Property;                                        visions as the insurance under this Cov-
                                                                      erage Part. If you do, we will pay our
    3.   Your interest in the Covered Property; or                    share of the covered "loss". Our share is
    4.   A claim under this Coverage Part.                            the proportion that the applicable Limit of
                                                                      Insurance under this Coverage Part bears
B. Control of Property                                                to the Limits of Insurance of all insurance
                                                                      covering on the same basis.
    Any act or neglect of any person other than
    you beyond your direction or control will not                2.   If there is other insurance covering the
    affect this insurance.                                            same "loss", other than that described in
                                                                      1. above, we will pay only for the amount
    The breach of any condition of this Coverage                      of covered "loss" in excess of the amount
    Part at any one or more locations will not af-                    due from that other insurance, whether
    fect coverage at any location where, at the                       you can collect on it or not. However, we
    time of direct "loss", the breach of condition                    will not reimburse any deductible or
    does not exist.                                                   difference between Actual Cash Value
C. Insurance Under Two or More Coverages                              and Replacement Cost valuations. We
                                                                      will not pay more than the applicable Limit
    If two or more of this policy's coverages apply                   of Insurance.
    to the same "loss", we will not pay more than
    the actual amount of the "loss".                        H. Policy Period, Coverage Territory

D. Legal Action Against Us                                       Under this Coverage Part:

    No one may bring a legal action against us                   1.   We cover "loss" commencing:
    under this Coverage Part unless:                                  a.   During the policy period shown in the
    1.   There has been full compliance with all of                        Declarations; and
         the terms of this Coverage Part; and                         b.   Within the coverage territory.
    2.   The action is brought within 2 years after              2.   The coverage territory:
         the date on which the direct "loss" oc-
         curred.                                                      a.   The United States of America (includ-
                                                                           ing its territories and possessions);
E. Liberalization
                                                                      b.   Puerto Rico; and
    If, within 60 days prior to the beginning of this
    Coverage Part or during the policy period, we                     c.   Canada.
    make any changes to any forms or endorse-
    ments of this Coverage Part for which there is          I.   Transfer of Rights of Recovery Against
    currently no separate premium charge, and                    Others to Us
    that change provides more coverage than this                 If any person or organization to or for whom
    Coverage Part, the change will be considered                 we make payment under this Coverage Part
    as included until the end of the current policy              has rights to recover damages from another,
    period. We will make no additional premium                   those rights are transferred to us to the extent
    charge for this additional coverage during the               of our payment. That person or organization
    interim.                                                     must do everything necessary to secure our
                                                                 rights and must do nothing after direct "loss"
                                                                 to impair them. But you may waive your rights
                                                                 against another party in writing:

                                    Includes copyrighted material of Insurance
FA 450 05 16                         Services Office, Inc., with its permission.                    Page 1 of 2
             Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 67 of 83

   1.   Prior to a direct "loss" to your Covered                    b.   A business firm:
        Property or Covered Income.
                                                                         (1) Owned or controlled by you; or
   2.   After a direct "loss" to your Covered
        Property or Covered Income only if, at                           (2) That owns or controls you; or
        time of direct "loss", that party is one of                 c.   Your tenant.
        the following:
                                                                This will not restrict your insurance.
        a.    Someone insured by this insurance;




                                   Includes copyrighted material of Insurance
FA 450 05 16                        Services Office, Inc., with its permission.                     Page 2 of 2
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 68 of 83

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       KANSAS CHANGES
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART
A. In COMMERCIAL PROPERTY CONDITIONS;                            4.   BUILDING AND PERSONAL PROP-
   D. Legal Action Against Us is deleted in its                       ERTY FORM, Section E. Additional
    entirety and replaced by the following:                           Conditions, 2. Mortgage Holders, Para-
                                                                      graph b. is deleted in its entirety and re-
    LEGAL ACTION AGAINST US                                           placed by the following:
    No one may bring a legal action against us                        2.   We will pay for covered "loss" to
    under this Coverage Part unless:                                       buildings or structures to:
    1.   There has been full compliance with all of                        (1) The Insurance Trustee for the
         the terms of this Coverage Part; and                                     benefit of   each   Townhouse
    2.   The action is brought within 5 years after                               Owner;
         the date on which the direct physical                             (2) The holder of each first mort-
         "loss" occurred.                                                         gage; and
B. The following applies when coverage is pro-                             (3) The Association;
    vided for townhouse buildings and structures:
                                                                           as interests may appear and as
    1.   The following is added:                                           shown in the Townhouse Declaration.
         The Association of Townhouse Owners                C. The Appraisal Loss Condition is replaced by
         includes every person or organization who               the following:
         is an owner of a fee simple title to a town-
         house unit, for which insurance is pro-                 If, after a claim has been made, a dispute
         vided by this policy.                                   arises because we and you disagree on the
                                                                 value of the property or the amount of "loss",
    2.   In COMMERCIAL PROPERTY CONDI-                           either may make a written request for an ap-
         TIONS; B. Control of Property is deleted                praisal of the "loss". However, an appraisal
         in its entirety and replaced by the follow-             will be made only if both, we and you
         ing:                                                    agree, voluntarily, to have the "loss" ap-
         The following will not affect this insurance            praised. If so agreed, each party will select a
         if beyond your direction or control:                    competent and impartial appraiser. The two
                                                                 appraisers will select an umpire. If they cannot
         a.   Any act or neglect by any occupants                agree, either may request that selection be
              or owners of the buildings; or                     made by a judge of a court having jurisdiction.
                                                                 The appraisers will state separately the value
         b.   Your failure to comply with any war-               of the property and amount of "loss". If they fail
              ranty or condition with regard to any              to agree, they will submit their differences to
              portion of your premises.                          the umpire. A decision agreed to by any two
         If you violate a condition of this Coverage             will be binding. Each party will:
         Part, we will not pay for "loss" at the in-             1.   Pay its chosen appraiser; and
         volved location. But your coverage will
         continue for other locations at which the               2.   Bear the other expense of the appraisal
         violation does not apply.                                    and umpire equally.
    3.   BUILDING AND PERSONAL PROP-                             If there is an appraisal, we will retain our right
         ERTY COVERAGE FORM SECTION A.                           to deny the claim.
         COVERAGE 2., Property Not Covered,
         is amended to include the following:               D. The following is added:
         Household and personal property, unless                 The term "Actual Cash Value" means the
         owned by the Association of Townhouse                   amount it would cost to repair or replace Cov-
         Owners.                                                 ered Property with material of like kind and
                                                                 quality, less allowance for deterioration and
                                                                 depreciation, including obsolescence.


                                    Includes copyrighted material of Insurance
FA 498 KS 10 12                      Services Office, Inc., with its permission.
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 69 of 83

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     WATER BACKUP DISCHARGED FROM SEWERS, DRAINS,
       SEPTIC OR SUMP PUMP SYSTEMS ENDORSEMENT
This endorsement modifies insurance provided under the following:


     COMMERCIAL PROPERTY COVERAGE PART

                                                    SCHEDULE
                         (Enter an "x" in one of the OPTION boxes to activate coverage.)
OPTION I
 ¨        Coverage applies at all "premises" indicated on the Declarations page.
OPTION II
 ¨
 X        Coverage applies only at "premises" scheduled below:

                Loc               Bldg         Address
                1                 1           17740 COLLEGE BLVD
                                              LENEXA, KS 66219-1341




Limit of Insurance Per "Premises":                       $   100,000

Deductible Per Occurrence:                               $   1,000


This endorsement applies only to the "premises" indicated in the Schedule of this endorsement.

A. Modified Water Exclusion
                                                                     2.   BUILDING AND PERSONAL PROP-
     For the purposes of this endorsement only:                           ERTY COVERAGE FORM, SECTION A.
                                                                          COVERAGE, 3. Covered Causes of
     1.    BUILDING AND PERSONAL PROP-                                    Loss, b. Exclusion (1)(g) Water, Para-
           ERTY COVERAGE FORM, SECTION A.                                 graph 5) is deleted in its entirety and re-
           COVERAGE, 3. Covered Causes of                                 placed by the following:
           Loss, b. Exclusion (1)(g) Water, Para-
           graph 3) is deleted in its entirety and re-                    5)   Except as provided in SECTION A.
           placed by the following:                                            COVERAGE, 5. Coverage Exten-
                                                                               sions, Water Backup Discharged
           3)   Except as provided in SECTION A.                               from Sewers, Drains, Septic or
                COVERAGE, 5. Coverage Exten-                                   Sump Pump Systems, waterborne
                sions, Water Backup Discharged                                 material carried or otherwise moved
                from Sewers, Drains, Septic or                                 by any of the water referred to in
                Sump Pump Systems, water that                                  Paragraphs (g)1), (g)3) or (g)4), or
                has entered and then backs up                                  material carried or otherwise moved
                through and is discharged from a                               by mudslide or mudflow as de-
                sewer, drain, septic system, sump                              scribed in Paragraph (g)2).
                pump system or related equipment;
                or

                                      Includes copyrighted material of Insurance
FA 223 05 16                           Services Office, Inc., with its permission.                     Page 1 of 3
             Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 70 of 83

B. Coverage - Water Backup Discharged                                  a.   The unusual or rapid accumulation
   From Sewers, Drains, Septic or Sump                                      or runoff of rain or surface waters
   Pump Systems                                                             from any source; or
   With respect to the "premises" identified in                        b.   Waves, tidal waters, tidal waves (in-
   the Schedule of this endorsement, and for                                cluding tsunami); or
   the purposes of this endorsement only:
                                                                       c.   Water from rivers, ponds, lakes,
   BUILDING AND PERSONAL PROPERTY                                           streams, or any other body of water
   COVERAGE FORM, SECTION A. COVER-                                         that rises above, overflows from, or
   AGE, 3. Covered Causes of Loss, a. Cov-                                  is not contained within its natural or
   ered Causes of Loss is deleted in its entire-                            man-made boundary; and
   ty and replaced by the following:
                                                                       All whether driven by wind or not, includ-
   a.   Covered Cause of Loss                                          ing storm surge.
        Covered Causes of Loss means water or                D. Coinsurance
        waterborne material that has entered
        and then backs up through and is dis-                     For the purposes of this endorsement only,
        charged from a sewer, drain (including                    BUILDING AND PESONAL PROPERTY
        roof drains and related fixtures), septic                 COVERAGE FORM, SECTION E. ADDI-
        system, sump pump system or related                       TIONAL CONDITIONS, 1. Coinsurance is
        equipment located on a "premises" iden-                   deleted in its entirety.
        tified in the Schedule of this endorse-              E. Limit of Insurance
        ment;
                                                                  For the purposes of this endorsement only,
C. Exclusions                                                     BUILDING AND PERSONAL PROPERTY
   For the purposes of this endorsement only,                     COVERAGE FORM, SECTION B. LIMITS
   BUILDING AND PERSONAL PROPERTY                                 OF INSURANCE is amended to include the
   COVERAGE FORM, SECTION A. COVER-                               following:
   AGE, 3. Covered Causes of Loss, b. Ex-                         1.   The most we will pay for all "loss" to
   clusions, Paragraph (2) is amended to in-                           Covered Property, including loss of
   clude the following:                                                "Business Income", "Rental Value" and
   1.   The coverage provided by this endorse-                         Extra Expense, in any one occurrence
        ment does not apply if discharge as de-                        caused by or resulting from water or wa-
        scribed in Paragraph B. is caused by or                        terborne material that has entered and
        results from:                                                  then backs up through and is discharged
                                                                       from a sewer, drain, septic system, sump
        a.    Failure to perform routine mainte-                       pump system or related equipment is the
              nance or repairs necessary to keep                       applicable Limit of Insurance shown in
              a sewer, drain, septic or sump pump                      the Schedule of this endorsement.
              system or similar equipment free
              from obstruction and in proper work-                2.   The Limit of Insurance described in Par-
              ing condition;                                           agraph E.1. is not an additional amount
                                                                       of insurance, and is included in the total
        b.    Sump pump system failure due to                          Limit of Insurance referenced in the Dec-
              the failure of power or other utility                    larations for the Coverages and "premis-
              services supplied to a "premises"                        es" indicated in the Schedule of this en-
              identified in the Schedule of this en-                   dorsement.
              dorsement; or
                                                             F.   Deductible
        c.    Equipment breakdown of any sump
              pump system or similar equipment.                   For the purposes of this endorsement only,
                                                                  BUILDING AND PERSONAL PROPERTY
   2.   We will not pay the cost of repairing or                  COVERAGE FORM, SECTION C. DEDUCT-
        replacing a sewer, drain, septic or sump                  IBLE is amended to include the following:
        pump system or any related parts or
        equipment.                                                Water Backup Discharged From Sewers,
                                                                  Drains, Septic or Sump Pump Systems
   3.   This endorsement does not apply if dis-
        charge as described in Paragraph B. is                    1.   The deductible indicated in the Schedule
        caused by or results from flood, meaning                       of this endorsement is the only deducti-
        the partial or complete inundation of                          ble that applies to each direct "loss"
        normally dry land areas due to:                                caused by water or waterborne material
                                                                       that backs up through and is discharged


                                    Includes copyrighted material of Insurance
FA 223 05 16                         Services Office, Inc., with its permission.                    Page 2 of 3
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 71 of 83

        from a sewer, drain, septic system, sump            G. Other Insurance
        pump or related equipment.
                                                                 For the purposes of this endorsement only,
   2.   We will not pay for "loss" in any one oc-                BUILDING AND PERSONAL PROPERTY
        currence until the amount of "loss" ex-                  COVERAGE FORM, SECTION D. LOSS
        ceeds the deductible shown in the Dec-                   CONDITIONS, 4. Loss Payment is amended
        larations or the Schedule of this en-                    to include the following:
        dorsement, whichever is greater. We will
        then pay the amount of "loss" in excess                  The Coverage provided by this endorsement
        of the deductible, up to the applicable                  is excess over any other valid insurance,
        Limit of Insurance in the Schedule of this               whether you can collect from it or not.
        endorsement.




                                   Includes copyrighted material of Insurance
FA 223 05 16                        Services Office, Inc., with its permission.                Page 3 of 3
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 72 of 83

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EQUIPMENT BREAKDOWN COVERAGE
                                    (Excluding Production Machinery)

This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE FORM
                                                                      apply. These limits apply to direct
A. COVERAGE                                                           damage only.
    1.   BUILDING AND PERSONAL PROP-                                  (1) Ammonia Contamination Limi-
         ERTY COVERAGE FORM, SECTION A.                                   tation
         COVERAGE is amended by adding the
         following:                                                        If Covered Property is contami-
                                                                           nated by ammonia as a result of
         We will pay for direct damage to Covered                          an "accident" to Covered Prop-
         Property caused by or resulting from an                           erty at the "premises", the most
         "accident" at the "premises".                                     we will pay for this kind of dam-
    2.   BUILDING AND PERSONAL PROP-                                       age, including salvage expense,
         ERTY COVERAGE FORM, SECTION A.                                    is $50,000 per location.
         COVERAGE, 3. Covered Causes of                               (2) Data, Media and Software Res-
         Loss, b. Exclusions is amended by:                               toration
         a.   Adding the following to (1)(e) Utility                       If "electronic data" is destroyed
              Services, (1)(g) Water 1), (2)(a)                            or corrupted as a result of an
              Electrical Current, (2)(d) Miscella-                         "accident" to covered equipment,
              neous Causes of Loss, (2)(j) Expo-                           the most we will pay for the ex-
              sure to Weather, (3)(a) Weather                              penses incurred by you for the
              Conditions, (3)(b) Acts or Deci-                             restoration of that "electronic
              sions, and (3)(c) Defects, Errors,                           data" is $50,000 for all loss sus-
              and Omissions:                                               tained in the "coverage term",
              However, this exclusion does not ap-                         regardless of the number of "ac-
              ply if these causes of loss are caused                       cidents" or the number of "prem-
              by, or result from, an "accident" to                         ises" involved.
              Covered Property at the "premises".                     (3) "Hazardous Substance" Limi-
         b.   Deleting in its entirety (2)(e) Explo-                      tation
              sion of Steam Apparatus.                                     The following applies despite the
    3.   BUILDING AND PERSONAL PROP-                                       operation of the Ordinance or
                                                                           Law Exclusion.
         ERTY COVERAGE FORM, SECTION A.
         COVERAGE, 3. Covered Causes of                                    If Covered Property is damaged,
         Loss, c. Limitations is amended:                                  contaminated or polluted by a
                                                                           "hazardous substance" as a re-
         a.   By deleting in its entirety:
                                                                           sult of an "accident" to Covered
              (1) (1)(a) Steam Apparatus; and                              Property at the "premises", the
                                                                           most we will pay for any addi-
              (2) (1)(b) Hot Water Boilers,                                tional expenses incurred by you
                                                                           for clean up, repair, replacement
         b.   And by adding the following:
                                                                           or disposal of that property is
              The following limitations apply only to                      $50,000. As used here, addi-
              "loss" covered by this endorsement.                          tional expenses mean expenses
              The sublimits provided in Paragraphs                         incurred beyond those for which
              (1), (2) and (3) below are included                          we would be liable if no "hazard-
              within, and are not in addition to, the                      ous substance" had been in-
              Limit of Insurance shown in the Dec-                         volved.
              larations as applicable to the Covered
              Property. These limits, or the appli-      B. Additional Coverages
              cable Limit of Insurance shown in the           For the purposes of the coverages in this en-
              Declarations as applicable to the               dorsement only, BUILDING AND PERSONAL
              Covered Property, whichever is less,            PROPERTY COVERAGE FORM, SECTION
FA 244 05 11                                                                                   Page 1 of 3
             Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 73 of 83

   A. COVERAGE, 4. Additional Coverages is                 to the lost or damaged Covered Property,
   amended as follows:                                     whichever is greater.
   1.   The first paragraph is deleted in its en-       D. Conditions
        tirety and replaced with the following:
                                                           For the purposes of the coverages in this en-
        All other terms and conditions of this Cov-        dorsement only, BUILDING AND PERSONAL
        erage Part, including Limits of Insurance          PROPERTY COVERAGE FORM, SECTION
        and deductibles, apply to these Additional         E. ADDITIONAL CONDITIONS is amended by
        Coverages.                                         adding the following:
   2.   The following is added:                            1.   Suspension
        a.    Drying Out                                        Whenever any covered equipment is
                                                                found to be in, or exposed to, a danger-
              If electrical equipment included in
                                                                ous condition, any of our representatives
              Covered Property requires "drying                 may immediately suspend the insurance
              out" as a result of a "flood", the rea-
                                                                against "loss" from an "accident" to that
              sonable expense incurred for the                  covered equipment. This can be done by
              "drying out" will be covered. This Ad-            delivering or mailing a written notice of
              ditional Coverage is included within
                                                                suspension to:
              the Limit of Insurance shown in the
              Declarations as applicable to the                 a.   Your last known address; or
              Covered Property.
                                                                b.   The address where the covered
        b.    Expediting Expenses                                    equipment is located.
              With respect to "loss" covered by this            Once suspended in this way, your insur-
              endorsement, and with respect to                  ance can be reinstated only by written no-
              your damaged Covered Property, we                 tice from us.
              will pay the reasonable extra cost to:
                                                                If we suspend your insurance, you will get
              (1) Make temporary repairs;                       a pro rata refund of premium for that cov-
                                                                ered equipment. However, the suspension
              (2) Expedite permanent repairs; and               will be effective even if we have not yet
              (3) Expedite    permanent     replace-            made or offered a refund.
                  ment.
                                                           2.   Inspection
        c.    Non-Owned Utility Service Equip-                  If any Covered Property requires inspec-
              ment                                              tion to comply with state or municipal
              We will pay for indirect loss resulting           boiler and pressure vessel regulations, we
              from an "accident" to non-owned util-             agree to perform such inspection on your
              ity equipment described in E. Defini-             behalf.
              tions, 1.a.(6) but we will not pay for    E. Definitions
              any expense to repair or replace di-
              rect damage to non-owned utility             For the purposes of the coverages in this en-
              equipment that:                              dorsement only, BUILDING AND PERSONAL
                                                           PROPERTY COVERAGE FORM, SECTION
              (1) You do not own, lease or rent, or        G. DEFINITIONS is amended by adding the
              (2) That is not in your care custody         following:
                  and control.
                                                           1. a."Accident" means a sudden and acci-
        This Additional Coverage is included                    dental breakdown of the following covered
        within the Limit of Insurance shown in the              equipment:
        Declarations as applicable to the Covered
                                                                (1) Any boiler;
        Property.
                                                                (2) Any fired or unfired pressure vessel
C. Deductible                                                        subject to vacuum or internal pres-
   For the purposes of the coverages in this en-                     sure other than the static pressure of
   dorsement only, BUILDING AND PERSONAL                             its contents;
   PROPERTY COVERAGE FORM, SECTION                              (3) Any piping and its accessory equip-
   C. DEDUCTIBLE is amended by adding the                            ment;
   following:
                                                                (4) Any refrigeration or air conditioning
   The deductible applicable to "loss" covered by
                                                                     system; or
   this endorsement is $500, or the deductible in-
   dicated in the Declarations as being applicable

FA 244 05 11                                                                                  Page 2 of 3
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 74 of 83

        (5) Any mechanical or electrical machine       2.   "Drying out" means restoration of electrical
            or apparatus used for the generation,           equipment to service following a "flood" by re-
            transmission or utilization of me-              moval of excess moisture from that equipment
            chanical or electrical power.                   including:
        (6) Equipment of a type described in                a.   Application of heat or controlled electrical
            definition a.(1) through (5) above                   current, circulation of air, or use of dehu-
            which you do not own, lease or rent                  midification equipment, after rinsing the
            and is not in your care, custody or                  electrical equipment with clean fresh wa-
            control that is on or within one mile of             ter if necessary to flush away "flood" de-
            a covered "location", and is supplying               bris;
            you with electricity, gas, water,
            steam, heat, refrigeration, air condi-          b.   "Drying out" can be done in place or
            tioning or communication services.                   equipment can be disconnected and re-
                                                                 moved to a repair facility for drying if nec-
        At the time the breakdown occurs, it must                essary.
        become apparent by physical damage
        that requires repair or replacement of the          c.   "Drying out" does not include or apply to:
        covered equipment or part thereof.                       (1) Replacement or repair of any electri-
   b.   None of the following is an "accident":                      cal equipment or parts thereof; or

        (1) Depletion, deterioration, corrosion or               (2) Any expense related to deconstruc-
            erosion, wear and tear;                                  tion, demolition, or reconstruction of
                                                                     any building component, structure or
        (2) Leakage at any valve, fitting, shaft                     part thereof to gain access to electri-
            seal, gland packing, joint or connec-                    cal equipment.
            tion;
                                                       3.   "Flood" means a general and temporary con-
        (3) The functioning of any safety or pro-           dition of partial or complete inundation of nor-
            tective device; or                              mally dry land areas due to:
        (4) The breakdown of any structure or               a.   The overflow of inland or tidal waters;
            foundation.
                                                            b.   The unusual or rapid accumulation or
   c.   None of the following are covered equip-                 runoff of surface waters from any source;
        ment:                                                    or
        (1) Any sewer piping, underground gas               c.   Mudslides or mudflows, which are caused
            piping, or piping forming a part of a                by flooding as defined above in Paragraph
            sprinkler system;                                    3.b. For the purpose of this Covered
                                                                 Cause of Loss, a mudslide or mudflow in-
        (2) Water piping other than boiler feed                  volves a river of liquid and flowing mud on
            water piping, boiler condensate return               the surface of normally dry land areas as
            piping or water piping forming a part                when earth is carried by a current of water
            of a refrigeration or air conditioning               and deposited along the path of the cur-
            system;                                              rent.
        (3) Insulating or refractory material;                   All flooding in a continuous or protracted
        (4) Vehicle, elevator, escalator, con-                   event will constitute a single "flood".
            veyor, hoist or crane;                     4.   "Hazardous Substance" means a substance
        (5) Felt, wire, screen, die, extrusion              declared to be hazardous to health by a gov-
            plate, swing hammer, grinding disc,             ernmental agency.
            cutting blade, non-electrical cable,       5.   "Production Machinery" means:
            chain, belt, rope, clutch plate, brake
            pad, nonmetallic part, or any part or           a.   Production or process machine or appara-
            tool subject to periodic replacement;                tus that processes, forms, cuts, shapes
            or                                                   grinds or conveys raw material, material in
                                                                 process or finished products, and the
        (6) "Production Machinery".                              computers and their peripherals that con-
   d.   If a strike, riot, civil commotion, act of               trol or operate such a machine or appara-
        sabotage or vandalism results in an "acci-               tus.
        dent", this insurance applies. However,             b.   Machine or apparatus used for research,
        the War and Military Action Exclusion and                medical, diagnostic, surgical, dental or
        the conditions of this Coverage Part still               pathological purposes, and computers
        apply.                                                   and their peripherals that control or oper-
                                                                 ate such a machine or apparatus.

FA 244 05 11                                                                                    Page 3 of 3
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 75 of 83

                  BUSINESS INCOME (AND EXTRA EXPENSE)
                             COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F. DEFI-
NITIONS.

SECTION A. COVERAGE                                                        cated if that area services or is used
                                                                           to gain access to the described
Coverage is provided as described and limited be-                          "premises".
low for one or more of the following options for
which a Limit of Insurance is shown in the Declara-                    (2) Your personal property in the open
tions:                                                                     (or in a vehicle or portable storage
                                                                           unit) within 1,000 feet of the building
a.   "Business Income" including "Rental Value".                           or 1,000 feet of the "premises",
b.   "Business Income" other than "Rental Value".                          whichever distance is greater.

c.   "Rental Value".                                         2.   Extra Expense
If option a. above is selected, the term "Business
Income" will include "Rental Value". If option c.                 a.   Extra Expense coverage is provided at
                                                                       the "premises" described in the Declara-
above is selected, the term "Business Income" will
                                                                       tions only if the Declarations show that
mean "Rental Value" only.
                                                                       "Business Income" coverage applies at
If Limits of Insurance are shown under more than                       that "premises".
one of the above options, the provisions of this
Coverage Part apply separately to each.                           b.   Extra Expense means necessary ex-
                                                                       penses you sustain (as described in Par-
1.   Business Income                                                   agraphs 2.c., d. and e.) during the "period
                                                                       of restoration" that you would not have
     a.   We will pay for the actual loss of "Busi-                    sustained if there had been no direct
          ness Income" you sustain due to the nec-                     "loss" to property caused by or resulting
          essary "suspension" of your "operations"                     from a Covered Cause of Loss.
          during the "period of restoration". The
          "suspension" must be caused by direct                   c.   If these expenses reduce the otherwise
          "loss" to property at "premises" which are                   payable "Business Income" "loss", we will
          described in the Declarations and for                        pay expenses (other than the expense to
          which a "Business Income" Limit of Insur-                    repair or replace property as described in
          ance is shown in the Declarations. The                       Paragraph 2.d.) to:
          "loss" must be caused by or result from a
          Covered Cause of Loss. With respect to                       (1) Avoid or minimize the "suspension"
          "loss" to personal property in the open (or                      of business and to continue "opera-
                                                                           tions" either:
          personal property in a vehicle or portable
          storage unit), the "premises" include the                        (a) At the "premises"; or
          area within 1,000 feet of the building or
          1,000 feet of the "premises", whichever                          (b) At replacement "premises" or
          distance is greater.                                                  temporary locations, including
                                                                                relocation expenses and costs to
     b.   With respect to the requirements set forth                            equip and operate the replace-
          in the preceding paragraph, if you are a                              ment location or temporary loca-
          tenant and occupy only part of the site at                            tion; or
          which the "premises" are located, for the
          purposes of this Coverage Part only, your                    (2) Minimize the "suspension" of busi-
          "premises" is the portion of the building                        ness if you cannot continue "opera-
          which you rent, lease or occupy, includ-                         tions".
          ing:
                                                                  d.   We will also pay expenses to:
          (1) Any area within the building or on the
              site at which the "premises" are lo-                     (1) Repair or replace property; or

                                     Includes copyrighted material of Insurance
FA 213 05 16                          Services Office, Inc., with its permission.                   Page 1 of 9
            Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 76 of 83

          (2) Research, replace or restore the lost                   sulting from any Covered Cause of Loss
              information on damaged "valuable                        to:
              papers and records";
                                                                      (1) New buildings or structures, whether
          but only to the extent this payment reduc-                       complete or under construction;
          es the otherwise payable "Business In-
          come" "loss". If any property obtained for                  (2) Alterations or additions to existing
          temporary use during the "period of resto-                       buildings or structures; and
          ration" remains after the resumption of                     (3) Machinery, equipment, supplies or
          normal "operations", the amount we will                          building materials located on or with-
          pay under this Coverage Form will be re-                         in 1,000 feet of the "premises" and:
          duced by the salvage value of that prop-
          erty.                                                            (a) Used in the construction, altera-
                                                                                tions or additions; or
     e.   Extra Expense as described in Para-
          graphs 2.a. thru 2.d. does not apply to                          (b) Incidental to the occupancy of
          "loss" to Covered Property as described                               new buildings.
          in the BUILDING AND PERSONAL
          PROPERTY COVERAGE FORM.                                     If such direct "loss" delays the start of
                                                                      "operations", the "period of restoration"
3.   Covered Causes of Loss                                           for "Business Income" coverage will begin
                                                                      on the date "operations" would have be-
     See BUILDING AND PERSONAL PROPER-                                gun if the direct "loss" had not occurred.
     TY COVERAGE FORM, SECTION A. COV-
     ERAGE, 3. Covered Causes of Loss.                            b. Civil Authority
                                                                      When a Covered Cause of Loss causes
4.   Limitation for Electronic Data
                                                                      direct damage to property other than
     a.   Coverage for "Business Income" does not                     Covered Property at the "premises", we
          apply when a "suspension" of "opera-                        will pay for the actual loss of "Business
          tions" is caused by destruction or corrup-                  Income" you sustain and necessary Extra
          tion of "electronic data", or any "loss" to                 Expense you sustain caused by action of
          "electronic data", except as provided un-                   civil authority that prohibits access to the
          der SECTION A. COVERAGE, 5. Addi-                           "premises", provided that both of the fol-
          tional Coverages, d. Interruption of                        lowing apply:
          Computer Operations.
                                                                      (1) Access to the area immediately sur-
     b.   Coverage for Extra Expense does not ap-                          rounding the damaged property is
          ply when action is taken to avoid or mini-                       prohibited by civil authority as a re-
          mize a "suspension" of "operations"                              sult of the damage; and
          caused by destruction or corruption of
          "electronic data", or any "loss" to "elec-                  (2) The action of civil authority is taken in
                                                                           response to dangerous physical con-
          tronic data", except as provided under
                                                                           ditions resulting from the damage or
          SECTION A. COVERAGE, 5. Additional
                                                                           continuation of the Covered Cause of
          Coverages, d. Interruption of Comput-
                                                                           Loss that caused the damage, or the
          er Operations.
                                                                           action is taken to enable a civil au-
     c.   This Limitation does not apply when                              thority to have unimpeded access to
          "loss" to "electronic data" involves only                        the damaged property.
          "electronic data" which is integrated in
                                                                      Civil Authority coverage for "Business In-
          and operates or controls a building's ele-
          vator, lighting, heating, ventilation, air                  come" will begin immediately after the
          conditioning or security system.                            time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
                                                                      apply for a period of up to 30 consecutive
5.   Additional Coverages                                             days from the date on which such cover-
     The Additional Coverages in Paragraphs 5.a.                      age began.
     through 5.e. are included within and not addi-
                                                                      Civil Authority coverage for Extra Ex-
     tional "Business Income" and Extra Expense                       pense will begin immediately after the
     Limits of Insurance.                                             time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
     a.   Alterations and New Buildings                               end 30 consecutive days after the date of
          We will pay for the actual loss of "Busi-                   that action; or when your Civil Authority
          ness Income" you sustain and necessary                      coverage for "Business income" coverage
          Extra Expense you sustain due to direct                     ends, whichever is later.
          "loss" at the "premises" caused by or re-
                                     Includes copyrighted material of Insurance
FA 213 05 16                          Services Office, Inc., with its permission.                      Page 2 of 9
   Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 77 of 83

    c. Extended Business Income                                              (ii) 60 consecutive days after
                                                                                 the    date   determined     in
       (1) "Business   Income"        Other   Than                               c.(2)(a) above.
           "Rental Value"
                                                                    However, Extended Business Income
           If the necessary "suspension" of your                    does not apply to loss of "Rental Value"
           "operations" produces a "Business                        sustained as a result of unfavorable busi-
           Income" "loss" payable under this                        ness conditions caused by the impact of
           Coverage Part, we will pay for the ac-                   the Covered Cause of Loss in the area
           tual loss of "Business Income" you                       where the "premises" are located.
           sustain during the period that:
                                                                    Loss of "Rental Value" must be caused by
           (a) Begins on the date property (ex-                     direct "loss" at the described "premises"
               cept "finished stock") is actually                   caused by or resulting from any Covered
               repaired, rebuilt or replaced and                    Cause of Loss.
               "operations" are resumed; and
                                                               d.   Interruption of Computer Operations
           (b) Ends on the earlier of:
                                                                    (1) Subject to all provisions of this Addi-
               (i) The date you could restore                           tional Coverage - Interruption of
                    your "operations", with rea-                        Computer Operations, you may ex-
                    sonable speed, to the level                         tend the insurance that applies to
                    which would generate the                            "Business Income" and Extra Ex-
                    "Business Income" amount                            pense to apply to a "suspension" of
                    that would have existed if no                       "operations" caused by an interrup-
                    direct "loss" had occurred; or                      tion in computer operations due to
               (ii) 60 consecutive days after                           destruction or corruption of "electron-
                    the   date    determined     in                     ic data" due to a Covered Cause of
                    c.(1)(a) above.                                     Loss. This Additional Coverage - In-
                                                                        terruption of Computer Operations
           However, Extended Business Income                            does not apply when "loss" to "elec-
           does not apply to loss of "Business                          tronic data" only involves "loss" to
           Income" sustained as a result of un-                         "electronic data" which is integrated
           favorable business conditions caused                         in and operates or controls a build-
           by the impact of the Covered Cause                           ing's elevator, lighting, heating, venti-
           of Loss in the area where the "prem-                         lation, air conditioning or security
           ises" are located.                                           system.
           Loss of "Business Income" must be                        (2) The Covered Causes of Loss include
           caused by direct "loss" at the "prem-                        a virus, harmful code or similar in-
           ises" caused by or resulting from any                        struction introduced into or enacted
           Covered Cause of Loss.                                       on a computer system (including
                                                                        "electronic data") or a network to
       (2) "Rental Value"                                               which it is connected, designed to
           If the necessary "suspension" of your                        damage or destroy any part of the
           "operations" produces a "Rental Val-                         system or disrupt its normal opera-
           ue" loss payable under this Coverage                         tion. But there is no coverage for an
           Part, we will pay for the actual loss of                     interruption related to manipulation of
           "Rental Value" you sustain during the                        a computer system (including "elec-
           period that:                                                 tronic data") by any employee, in-
                                                                        cluding a temporary or leased em-
           (a) Begins on the date property is                           ployee, or by an entity retained by
               actually repaired, rebuilt or re-                        you or for you to inspect, design, in-
               placed and tenantability is re-                          stall, maintain, repair or replace that
               stored; and                                              system.
           (b) Ends on the earlier of:                              (3) The most we will pay under this Addi-
                                                                        tional Coverage - Interruption of
               (i) The date you could restore                           Computer Operations is $2,500 for
                    tenant occupancy, with rea-                         all "loss" sustained and expense sus-
                    sonable speed, to the level                         tained in any "coverage term", re-
                    which would generate the                            gardless of the number of interrup-
                    "Rental Value" that would                           tions or the number of "premises", lo-
                    have existed if no direct                           cations or computer systems in-
                    "loss" had occurred; or                             volved. If loss payment relating to the
                                                                        first interruption does not exhaust this

                                  Includes copyrighted material of Insurance
FA 213 05 16                       Services Office, Inc., with its permission.                     Page 3 of 9
            Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 78 of 83

                amount, then the balance is available                   (2) Buildings you newly purchase or be-
                for "loss" or expense sustained as a                        come required to insure by written
                result of subsequent interruptions in                       contract; or
                that "coverage term". A balance re-
                maining at the end of a "coverage                       (3) Leased buildings or space therein
                term" does not increase the amount                          that you are not required to insure.
                of insurance in the next "coverage                          Such lease must be for a period of 12
                term". With respect to any interrup-                        consecutive months or longer.
                tion which begins in one "coverage                      This does not apply to property situated at
                term" and continues or results in ad-                   trade shows, fairs or exhibitions.
                ditional "loss" or expense in that sub-
                sequent "coverage term", all "loss"                b.   The most we will pay in total for "Business
                and expense is deemed to be sus-                        Income" and Extra Expense "loss" under
                tained in the "coverage term" in                        this Coverage Extension is $100,000 at
                which the interruption began.                           each location described in Paragraph 6.a.
          (4) This Additional Coverage - Interrup-                 c.   Insurance under this Coverage Extension
              tion in Computer Operations does                          will end when any of the following first oc-
                not apply to "loss" sustained or ex-                    curs:
                pense sustained after the end of the
                "period of restoration", even if the                    (1) This policy expires;
                amount of insurance stated in Para-                     (2) 90 days pass from the date you
                graph d.(3) of this Additional Cover-                       begin construction on that part of the
                age has not been exhausted.                                 building that would qualify as Cov-
     e.   Ingress and Egress                                                ered Property;

          We will pay for the actual loss of "Busi-                     (3) 90 days pass from the date you pur-
          ness Income" you sustain and necessary                            chase, lease, or become contractual-
          Extra Expense you sustain caused by the                           ly required to insure property de-
          prevention of existing ingress or egress at                       scribed in Paragraphs 6.a.(2) and (3);
          a "premises" shown in the Declarations                            or
          due to direct "loss" by a Covered Cause                       (4) You report values to us when you
          of Loss at a location contiguous to such                          acquire your new building or busi-
          "premises". However, coverage does not                            ness personal property.
          apply if ingress or egress from the "prem-
          ises" is prohibited by civil authority.                  We will charge you additional premium for
                                                                   values reported from the date you purchase or
          Ingress and egress coverage for "Busi-                   lease the property or begin construction on
          ness Income" will begin immediately after                that part of the building that would qualify as
          the time of the direct "loss" and will con-              Covered Property.
          tinue for a period up to 30 consecutive
          days.                                               SECTION B. LIMITS OF INSURANCE
          Ingress and egress coverage for Extra               The most we will pay for "loss" in any one occur-
          Expense will begin at time of the direct            rence is the applicable Limit of Insurance shown in
          "loss" and will continue for 30 consecutive         the Declarations.
          days or whenever your Ingress and
          Egress "business income" coverage                   SECTION C. LOSS CONDITIONS
          ends, whichever occurs first.                       The following conditions apply in addition to the
6.   Coverage Extension                                       COMMON POLICY CONDITIONS and the COM-
                                                              MERCIAL PROPERTY CONDITIONS.
     The limit applicable to the Coverage Extension
     is in addition to the Limit of Insurance. SEC-           1.   Appraisal
     TION D. ADDITIONAL CONDITION, 1. Coin-                        If we and you disagree on the amount of
     surance does not apply to this Coverage Ex-                   "Business Income" or Extra Expense "loss",
     tension.                                                      either may make written demand for an ap-
     Newly Purchased or Leased Locations                           praisal of the "loss". In this event, each party
                                                                   will select a competent and impartial apprais-
     a.   You may extend your "Business Income"                    er.
          and Extra Expense coverages to apply to
          property located at:                                     The two appraisers will select an umpire. If
                                                                   they cannot agree, either may request that se-
          (1) New buildings or additions while be-                 lection be made by a judge of a court having
                ing built on a "premises";                         jurisdiction. The appraisers will state separate-

                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                    Page 4 of 9
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 79 of 83

     ly the amount of "Business Income" or Extra                            your "operations" as quickly as pos-
     Expense "loss". If they fail to agree, they will                       sible.
     submit their differences to the umpire. A deci-
     sion agreed to by any two will be binding.                    b.   We may examine any insured under oath,
     Each party will:                                                   while not in the presence of any other in-
                                                                        sured and at such times as may be rea-
     a.   Pay its chosen appraiser; and                                 sonably required, about any matter relat-
                                                                        ing to this insurance or the claim, includ-
     b.   Bear the other expenses of the appraisal                      ing an insured's books and records. In the
          and umpire equally.                                           event of an examination, an insured's an-
     If there is an appraisal, we will still retain our                 swers must be signed.
     right to deny the claim.                                 3.   Loss Determination
2.   Duties in the Event of Loss                                   a.   The amount of "Business Income" "loss"
     a.   You must see that the following are done                      will be determined based on:
          in the event you have a "Business In-                         (1) The Net Income of the business be-
          come" or Extra Expense "loss":                                    fore the direct "loss" occurred;
          (1) Notify the police if a law may have                       (2) The likely Net Income of the business
              been broken.                                                  if no direct "loss" had occurred, but
          (2) Give us prompt notice of the direct                           not including any Net Income that
              "loss". Include a description of the                          would likely have been earned as a
              property involved.                                            result of an increase in the volume of
                                                                            business due to favorable business
          (3) As soon as possible, give us a de-                            conditions caused by the impact of
              scription of how, when, and where                             the Covered Cause of Loss on cus-
              the direct "loss" occurred.                                   tomers or on other businesses;
          (4) Take all reasonable steps to protect                      (3) The operating expenses, including
              the Covered Property from further                             payroll expenses, necessary to re-
              damage, and keep a record of your                             sume "operations" with the same
              expenses necessary to protect the                             quality of service that existed just be-
              Covered Property, for consideration                           fore the direct "loss"; and
              in the settlement of the claim. This
              will not increase the Limit of Insur-                     (4) Other relevant sources of infor-
              ance. However, we will not pay for                            mation, including:
              any subsequent "loss" resulting from                          (a) Your financial records and ac-
              a cause of loss that is not a Covered                              counting procedures;
              Cause of Loss. Also, if feasible, set
              the damaged property aside and in                             (b) Bills, invoices and other vouch-
              the best possible order for examina-                               ers; and
              tion.
                                                                            (c) Deeds, liens or contracts.
          (5) As often as may be reasonably re-
              quired, permit us to inspect the prop-               b.   The amount of Extra Expense will be de-
              erty proving the "loss" and examine                       termined based on:
              your books and records.                                   (1) All expenses that exceed the normal
              Also permit us to take samples of                             operating expenses that would have
              damaged and undamaged property                                been sustained by "operations" dur-
              for inspection, testing and analysis,                         ing the "period of restoration" if no di-
              and permit us to make copies from                             rect "loss" had occurred. We will de-
              your books and records.                                       duct from the total of such expenses:

          (6) Send us a signed, sworn proof of                              (a) The salvage value that remains
              loss containing the information we                                 of any property bought for tem-
              request to investigate the claim. You                              porary use during the "period of
              must do this within 60 days after our                              restoration", once "operations"
              request. We will supply you with the                               are resumed; and
              necessary forms.                                              (b) Any Extra Expense that is paid
          (7) Cooperate with us in the investigation                             for by other insurance, except
              or settlement of the claim.                                        for insurance that is written sub-
                                                                                 ject to the same plan, terms,
          (8) If you intend to continue your busi-                               conditions and provisions as this
              ness, you must resume all or part of                               insurance; and
                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                     Page 5 of 9
            Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 80 of 83

          (2) Necessary expenses that reduce the                 Instead, we will determine the most we will
              "Business Income" "loss" that other-               pay using the following steps:
              wise would have been incurred.
                                                                 1.   Multiply the Net Income and operating
     c.   Resumption of Operations                                    expense for the 12 months following the
                                                                      inception, or last previous anniversary
          We will reduce the amount of your:                          date, of this Coverage Part by the Coin-
          (1) "Business Income" "loss", other than                    surance percentage;
              Extra Expense to the extent you can                2.   Divide the Limit of Insurance for the de-
              resume your "operations", in whole or                   scribed "premises" by the figure deter-
              in part, by using damaged or undam-                     mined in Step 1.; and
              aged property (including merchan-
              dise or stock) at the "premises" or                3.   Multiply the total amount of "loss" by the
              elsewhere.                                              figure determined in Step 2.
          (2) Extra Expense "loss" to the extent                 We will pay the amount determined in Step 3.
              you can return "operations" to normal              or the limit of insurance, whichever is less. For
              and discontinue such Extra Expense.                the remainder, you will either have to rely on
                                                                 other insurance or absorb the loss yourself.
     d.   If you do not resume "operations", or do
          not resume "operations" as quickly as                  In determining operating expenses for the
          possible, we will pay based on the length              purpose of applying the Coinsurance condi-
          of time it would have taken to resume                  tion, the following expenses, if applicable,
          "operations" as quickly as possible.                   shall be deducted from the total of all operat-
                                                                 ing expenses:
4.   Loss Payment
                                                                 1.   Prepaid freight - outgoing;
     We will pay for insured "loss" within 30 days
     after we receive the sworn proof of loss, if you            2.   Returns and allowances;
     have complied with all of the terms of this
     Coverage Part and:                                          3.   Discounts;

     a.   We have reached agreement with you on                  4.   Bad debts;
          the amount of "loss"; or                               5.   Collection expenses;
     b.   An appraisal award has been made.                      6.   Cost of raw stock and factory supplies
SECTION D. ADDITIONAL CONDITION                                       consumed    (including   transportation
                                                                      charges);
1.   Coinsurance
                                                                 7.   Cost of merchandise sold (including
     If a Coinsurance percentage is shown in the                      transportation charges);
     Declarations, the following condition applies in
     addition to the COMMON POLICY CONDI-                        8.   Cost of other supplies consumed (includ-
     TIONS and the COMMERCIAL PROPERTY                                ing transportation charges);
     CONDITIONS.                                                 9.   Cost of services purchased from outsid-
     We will not pay the full amount of any "Busi-                    ers (not employees) to resell, that do not
     ness Income" "loss" if the Limit of Insurance                    continue under contract;
     for "Business Income" is less than:                         10. Power, heat and refrigeration expenses
     a.   The Coinsurance percentage shown for                        that do not continue under contract (if
          "Business Income" in the Declarations;                      Form CP 15 11 is attached);
          times                                                  11. All payroll expenses or the amount of
     b.   The sum of:                                                payroll expense excluded (if Form FA 465
                                                                      is attached); and
          (1) The Net Income (Net Profit or Loss
              before income taxes), and                          12. Special deductions for mining properties
                                                                      (royalties unless specifically included in
          (2) Operating expenses, including pay-                      coverage; actual depletion commonly
              roll expenses,                                          known as unit or cost depletion - not per-
                                                                      centage depletion; welfare and retirement
          that would have been earned or incurred                     fund charges based on tonnage; hired
          (had no direct "loss" occurred) by your                     trucks).
          "operations" at the "premises" for the 12              Example No. 1 (Underinsurance):
          months following the inception, or last
          previous anniversary date, of this Cover-              When:       The Net Income and operating
          age Part (whichever is later).                                     expenses for the 12 months follow-

                                    Includes copyrighted material of Insurance
FA 213 05 16                         Services Office, Inc., with its permission.                    Page 6 of 9
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 81 of 83

                 ing the inception, or last previous                   (2) The Limit of Insurance shown in the
                 anniversary date of this Coverage                         Declarations.
                 Part at "premises" would have
                 been $400,000.                              2.   Monthly Limit of Indemnity
     The Coinsurance percentage is              50%               a.   SECTION D. ADDITIONAL CONDI-
                                                                       TIONS, 1. Coinsurance does not apply
     The Limit of Insurance Is              $150,000                   to this Coverage Part at the "premises" to
     "Business Income" "loss" is             $80,000                   which this Optional Coverage applies.

     Step 1:     $400,000 X 50% = $200,000                        b.   The most we will pay for "Business In-
                 (the minimum amount of insurance                      come" "loss" in each period of 30 consec-
                 to meet your Coinsurance re-                          utive days after the beginning of the "pe-
                 quirements)                                           riod of restoration" is:

     Step 2:     $150,000 ÷ $200,000 = .75                             (1) The Limit of Insurance; multiplied by
     Step 3:     $ 80,000 X .75 = $60,000                              (2) The fraction shown in the Declara-
                                                                           tions for this Optional Coverage.
     We will pay no more than $60,000. The re-
     maining $20,000 is not covered.                              Example:
     Example No. 2 (Adequate Insurance):                          When:      The "Business Income" Limit of In-
                                                                             surance is $120,000
     When: The Net Income and operating ex-
           penses for the 12 months following                                The fraction shown in the Declara-
           the inception, or last previous anni-                             tions for this Optional Coverage is
           versary date of this Coverage Part at                             1/4
           the "premises" would have been
                                                                             The most we will pay for "loss" in
           $400,000.
                                                                             each period of 30 consecutive days
     The Coinsurance percentage is              50%                          is: $120,000 X 1/4 = $30,000.
     The Limit of Insurance Is              $200,000              If, in this example, the actual amount of "Busi-
                                                                  ness Income" "loss" is:
     "Business Income" "loss" is             $80,000
                                                                  Days               1-30                 $40,000
     The minimum amount of insurance to meet                      Days              31-60                  20,000
     your Coinsurance requirement is $200,000                     Days              61-90                  30,000
     ($400,000 x 50%). Therefore, the Limit of In-                                                        $90,000
     surance in this example is adequate and no
     penalty applies. We will pay no more than                    We will pay:
     $80,000 (amount of "loss").                                  Days               1-30                 $30,000
     This condition does not apply to Extra Ex-                   Days              31-60                  20,000
     pense.                                                       Days              61-90                  30,000
                                                                                                          $80,000
SECTION E. OPTIONAL COVERAGES
                                                                  The remaining $10,000 is not covered.
If shown as applicable in the Declarations, the fol-
lowing Optional Coverages apply separately to                3.   Business Income Agreed Value
each item.                                                        a.   To activate this Optional Coverage:
1.   Maximum Period of Indemnity                                       (1) A Business Income Report/Work
                                                                           Sheet must be on file with the Com-
     a.   SECTION D. ADDITIONAL CONDI-
                                                                           pany and must show financial data
          TIONS, 1. Coinsurance does not apply
                                                                           for your "operations":
          to this Coverage Part at the "premises" to
          which this Optional Coverage applies.                            (a) During the 12 months prior to
                                                                                 the date of the Work Sheet; and
     b.   The most we will pay in total for "Business
          Income" and Extra Expense "loss" is the                          (b) Estimated for the 12 months
          lesser of:                                                             immediately following the incep-
                                                                                 tion of this Optional Coverage.
          (1) The amount of "Business Income"
               and Extra Expense "loss" sustained                      (2) The Declarations must indicate that
               during the 120 days immediately fol-                        the Business Income Agreed Value
               lowing the beginning of the "period of                      Optional Coverage applies. The
               restoration"; or                                            "Business Income" Limit of Insurance
                                                                           indicated on the Declarations should


                                     Includes copyrighted material of Insurance
FA 213 05 16                          Services Office, Inc., with its permission.                   Page 7 of 9
             Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 82 of 83

               be at least equal to the Agreed Val-                  b.    Continuing normal operating expenses
               ue, which is determined by:                                 sustained, including payroll.
               (a) The      Coinsurance percentage
                                                              2.    "Computer programs" means a set of related
                    shown in the Declarations; mul-                 electronic instructions which direct the opera-
                    tiplied by
                                                                    tions and functions of a computer or device
               (b) The amount of Net Income and                     connected to it, which enable the computer or
                    Operating Expenses for the fol-                 device to receive, process, store, retrieve or
                    lowing 12 months you report on                  send data.
                    the Work Sheet.
                                                              3.    "Coverage term" means the following individ-
     b.    Except as noted in c. below, the ADDI-                   ual increment, or if a multi-year policy period,
           TIONAL CONDITION Coinsurance is                          increments, of time, which comprise the policy
           suspended until the expiration date of this              period of this Coverage Part:
           Coverage Part.
                                                                    a.    The year commencing on the Effective
     c.    We will reinstate the ADDITIONAL CON-                          Date of this Coverage Part at 12:01 A.M.
           DITION Coinsurance automatically if you                        standard time at your mailing address
           do not submit a new Work Sheet and                             shown in the Declarations, and if a multi-
           Agreed Value:                                                  year policy period, each consecutive an-
                                                                          nual period thereafter, or portion thereof if
           (1) When you request a change in your
                                                                          any period is for a period of less than 12
               "Business Income" Limit of Insur-
               ance; or                                                   months, constitute individual "coverage
                                                                          terms". The last "coverage term" ends at
           (2) When you request the coinsurance                           12:00 A.M. standard time at your mailing
               percentage be changed on the Work                          address shown in the Declarations on the
               Sheet.                                                     earlier of:

     d.    If the "Business Income" Limit of Insur-                       (1) The day the policy period shown in
           ance is less than the Agreed Value, we                             the Declarations ends; or
           will not pay more of any loss than the
           amount of loss multiplied by:                                  (2) The day the policy to which this Cov-
                                                                              erage Part is attached is terminated
           (1) The "Business Income" Limit of In-                             or cancelled.
               surance; divided by
                                                                    b.    However, if after the issuance of this
           (2) The Agreed Value.                                          Coverage Part, any "coverage term" is
                                                                          extended for an additional period of less
     Example:                                                             than 12 months, that additional period of
     When:      The Limit of Insurance is $100,000                        time will be deemed to be part of the last
                                                                          preceding "coverage term".
                The Agreed Value is $200,000
                                                              4.    "Electronic data" means information, facts or
                "Business Income" "loss" is $80,000                 "computer programs" stored as or on, created
     Step (a): $100,000 ÷ $200,000 = .50                            or used on, or transmitted to or from computer
                                                                    software (including systems and applications
     Step (b): .50 X $80,000 = $40,000                              software), on hard or floppy disks, CD-ROMs,
     We will pay $40,000. The remaining $40,000                     tapes, drives, cells, data processing devices
     is not covered.                                                or any other repositories of computer software
                                                                    which are used with electronically controlled
                                                                    equipment.
4.   Extended Period of Indemnity
     In SECTION A. COVERAGE, 5. Additional                     5.   "Finished stock" means stock you have
     Coverages, c. Extended Business Income,                        manufactured.
     the number "60" in Subparagraphs (1)(b) and
     (2)(b) is replaced by the number shown in the                  "Finished stock" also includes whiskey and al-
     Declarations for this Optional Coverage.                       coholic products being aged, unless there is a
                                                                    coinsurance percentage shown for "Business
SECTION F. DEFINITIONS                                              Income" in the Declarations.
1.   "Business Income" means the:                                   "Finished stock" does not include stock you
                                                                    have manufactured that is held for sale on the
      a.    Net income (Net Profit or Loss before in-               "premises" of any retail outlet insured under
            come taxes) that would have been                        this Coverage Part.
            earned or incurred; and


                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                       Page 8 of 9
     Case 2:20-cv-02211-JAR-GEB Document 1-1 Filed 04/24/20 Page 83 of 83

6    "Loss" means accidental physical loss or acci-                property, or the environment regardless of
     dental physical damage.                                       whether injury or damage is caused directly or
                                                                   indirectly by the "pollutants" and whether:
7.   "Operations" means:
                                                                   a.   You are regularly or otherwise engaged in
     a.   Your business activities occurring at the                     activities which taint or degrade the envi-
          "premises"; and                                               ronment; or
     b.   The tenantability of the "premises", if cov-             b.   You use, generate or produce the "pollu-
          erage for "Business Income" including                         tant".
          "Rental Value" or "Rental Value" applies.
                                                              10. "Premises" means the Locations and Build-
8.   "Period of restoration" means the period of                   ings described in the Declarations.
     time that:
                                                              11. "Rental Value" means "Business Income" that
     a.   Begins at the time of direct "loss".                     consists of:
     b.   Ends on the earlier of:                                  a.   Net income (Net Profit or Loss before in-
          (1) The date when the property at the                         come taxes) that would have been earned
              "premises" should be repaired, rebuilt                    or incurred as rental income from tenant
              or replaced with reasonable speed                         occupancy of the "premises" described in
              and similar quality; or                                   the Declarations as furnished and
                                                                        equipped by you, including fair rental val-
          (2) The date when business is resumed                         ue of any portion of the "premises" which
              at a new permanent location.                              is occupied by you; and
     c.   "Period of restoration" does not include                 b.   Continuing normal operating expenses
          any increased period required due to the                      incurred in connection with that "premis-
          enforcement of or compliance with any                         es", including:
          ordinance or law that:
                                                                        (1) Payroll; and
          (1) Regulates the construction, use or
              repair, or requires the tearing down                      (2) The amount of charges, which are
              of any property; or                                           the legal obligation of the tenant(s)
                                                                            but would otherwise be your obliga-
          (2) Requires any insured or others to                             tions.
              test for, monitor, clean up, remove,
              contain, treat, detoxify or neutralize,         12. "Suspension" means:
              or in any way respond to or assess                   a.   The slowdown or cessation of your busi-
              the effects of "pollutants".                              ness activities; and
     d.   The expiration date of the Coverage Part                 b.   That a part or all of the "premises" is ren-
          will not cut short the "period of restora-                    dered untenantable if coverage for "Busi-
          tion".                                                        ness Income" including "Rental Value" or
9.   "Pollutants" means any solid, liquid, gaseous                      "Rental Value" applies.
     or thermal irritant or contaminant, including            13. "Valuable papers and records" means in-
     smoke, vapor, soot, fumes, acids, alkalis, as-                scribed, printed or written documents, manu-
     bestos, chemicals, petroleum, petroleum                       scripts or records, including abstracts, books,
     products and petroleum by-products, and                       card index systems, deeds, drawings, films,
     waste. Waste includes materials to be recy-                   maps, mortgages, or proprietary information.
     cled, reconditioned or reclaimed. "Pollutants"                But "valuable papers and records" does not
     include but are not limited to substances                     mean "money" or "securities" or "electronic
     which are generally recognized in industry or                 data", including the materials on which the
     government to be harmful or toxic to persons,                 "electronic data" is recorded.




                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                    Page 9 of 9
